Case: 19-14552   Date Filed: 09/03/2020   Page: 1 of 152



                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14552
                       ________________________

                 D.C. Docket No. 4:18-cv-00262-MW-CAS



NANCY CAROLA JACOBSON,
TERENCE FLEMING, et al.,

                                                           Plaintiffs-Appellees,

                                   versus

FLORIDA SECRETARY OF STATE,
NATIONAL REPUBLICAN SENATORIAL COMMITTEE, et al.,

                                                        Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (September 3, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

WILLIAM PRYOR, Chief Judge:
              Case: 19-14552     Date Filed: 09/03/2020    Page: 2 of 152



      We vacate our original opinion in this appeal and substitute in its place the

following opinion.

      This appeal requires us to decide whether several voters and organizations

may challenge in federal court a law that governs the order in which candidates

appear on the ballot in Florida’s general elections. The law provides that

candidates of the party that won the last gubernatorial election shall appear first for

each office on the ballot and that candidates of the second-place party shall appear

second. Several Democratic voters and organizations sued the Florida Secretary of

State to enjoin enforcement of the law. They alleged that the law violates their

rights under the First and Fourteenth Amendments because candidates who appear

first on the ballot—in recent years, Republicans—enjoy a “windfall vote” from a

small number of voters who select the first candidate on a ballot solely because of

that candidate’s position of primacy. After a bench trial, the district court

permanently enjoined the Secretary—and the 67 county Supervisors of Elections,

none of whom were made parties to this lawsuit—from preparing ballots in

accordance with the law.

      We hold that the voters and organizations lack standing to sue the Secretary.

None of them proved an injury in fact. And any injury they might suffer is neither

fairly traceable to the Secretary nor redressable by a judgment against her because

she does not enforce the challenged law. Instead, the Supervisors—county officials


                                           2
                Case: 19-14552   Date Filed: 09/03/2020     Page: 3 of 152



independent of the Secretary—are responsible for placing candidates on the ballot

in the order the law prescribes. The district court lacked authority to enjoin those

officials in this suit, so it was powerless to provide redress.

      We also hold alternatively that the voters and organizations’ complaint

presents a nonjusticiable political question. Complaints of unfair partisan

advantage based on the order in which candidates appear on the ballot bear all the

hallmarks of a political question outside our competence to resolve. See Rucho v.

Common Cause, 139 S. Ct. 2484 (2019). No judicially discernable and manageable

standards exist to determine what constitutes a “fair” allocation of the top ballot

position, and picking among the competing visions of fairness “poses basic

questions that are political, not legal.” Id. at 2500. And even if courts could agree

on a standard for fairly ordering ballots, no objective measures exist to identify

violations of that standard. See id. at 2501. This lawsuit asks us “to reallocate

political power between the two major political parties, with no plausible grant of

authority in the Constitution, and no legal standards to limit and direct” our

decision. Id. at 2507. That kind of complaint is “outside the courts’ competence

and therefore beyond the courts’ jurisdiction.” Id. at 2494.

      Because the voters and organizations lack standing and their complaint is

nonjusticiable, we vacate and remand with instructions to dismiss for lack of

jurisdiction.


                                            3
             Case: 19-14552      Date Filed: 09/03/2020   Page: 4 of 152



                                I. BACKGROUND

      As part of a comprehensive revision to the election code, the Florida

Legislature enacted a statute in 1951 that governs the order in which candidates

appear on the ballot in general elections. 1951 Fla. Laws 871 (originally codified at

Fla. Stat. § 101.151(4) (1951)). The statute requires the candidate of the party that

won the last gubernatorial election to appear first beneath each office listed on the

ballot, with the candidate of the second-place party appearing second. Fla. Stat.

§ 101.151(3)(a). In the nearly 70 years since its enactment, the statute has placed

Democrats first on the ballot in 20 general elections and Republicans first in 14,

including the 10 most recent general elections.

      In 2018, three voters and six organizations that support the Democratic Party

filed a complaint against the Florida Secretary of State to enjoin enforcement of the

statute. They alleged that, because of “position bias,” the statute confers “an unfair

electoral advantage” on Republicans, who have held the Governorship for the past

20 years and whose candidates have appeared first on the ballot during that time.

Position bias, or the “primacy effect,” refers to the phenomenon that a small

number of voters select the candidate who is listed first for an office on the ballot

solely because of the candidate’s position. In close elections, the complaint

alleged, the primacy effect can give Republican candidates the “bump” needed to

secure victory. By awarding the benefits of the primacy effect entirely to


                                           4
              Case: 19-14552     Date Filed: 09/03/2020    Page: 5 of 152



Republican candidates in recent years, the voters and organizations argued that the

statute violates their rights under the First and Fourteenth Amendments as

interpreted in Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v.

Takushi, 504 U.S. 428 (1992).

      Shortly after the voters and organizations filed their complaint, the National

Republican Senatorial Committee and Republican Governors Association moved

to intervene as defendants. See Fed. R. Civ. P. 24(b). The district court granted the

motion. The Republican intervenors joined the Secretary in defending the

challenged law as constitutional and opposing the relief the voters and

organizations sought.

      At a bench trial, the voters and organizations presented the testimony of

three expert witnesses. Jon Krosnick, a professor at Stanford University, reviewed

the academic literature and testified that the existence of the primacy effect is well-

established by academic studies of elections. Based on his regression analyses of

past Florida elections, Krosnick testified that candidates listed first on Florida

ballots have historically gained an average advantage of about five percentage

points. Jonathan Rodden, also a professor at Stanford University, testified about

the primacy effect in down-ballot races. Rodden testified that the primacy effect is

more pronounced in down-ballot races, where voters often have less information

about the candidates, than in top-of-ticket races. And Paul Herrnson, a professor at


                                           5
              Case: 19-14552     Date Filed: 09/03/2020     Page: 6 of 152



the University of Connecticut, testified about how ballot order contributes to

“proximity error.” Herrnson testified that when voters make proximity errors—that

is, accidentally select the candidate listed before or after the one they mean to

select—the second-listed candidate is especially disadvantaged in races with more

than two candidates. The reason for this disadvantage, Herrnson explained, is that

voters who intend to select the first or last candidate in a list can err in only one

direction, but voters who intend to select the second candidate can err in either

direction.

      The Secretary and the Republican intervenors presented the testimony of an

expert witness, several election officials, and a corporate representative for one of

Florida’s election machine vendors. Michael Barber, a professor at Brigham

Young University, critiqued Krosnick’s methods and testified that Krosnick’s

estimate of an average five-percent primacy effect was not valid. Maria Matthews,

Director of the Florida Division of Elections, and several county Supervisors of

Elections testified about the state interests the challenged law serves. They

explained that the statute helps prevent voter confusion, allows voters to more

quickly find their preferred candidate or party for a particular office, promotes

uniformity in administering elections across Florida’s 67 counties and over 6,000

precincts, and helps limit errors in ballot layout. Matthews and the Supervisors also

testified about the logistical difficulties of implementing the voters’ and


                                            6
              Case: 19-14552     Date Filed: 09/03/2020     Page: 7 of 152



organizations’ requested relief, such as rotating the names of Democratic and

Republican candidates between counties or between voting precincts within a

county. And a corporate representative for an election machine vendor testified

that he did not know whether the election machines could rotate Democratic and

Republican candidates between the top two ballot positions and that it could take

up to a year for the company to take the steps necessary for rotating candidate

names.

      After trial, the district court entered a final order. It rejected the Secretary’s

and intervenors’ arguments that the voters and organizations lacked standing and

that their complaint presented a nonjusticiable political question. And on the

merits, it ruled that Florida’s method of ordering candidates on the ballot is

unconstitutional.

      The district court ruled that both the voters and the organizations proved

Article III standing. It reasoned that an “impact on the right to vote” is “common to

all election laws,” so the voters necessarily had an injury in fact. It also concluded

that the organizations were injured because they spent resources to combat the

primacy effect and because some unidentified voters who were members of the

organizations would be harmed by the primacy effect. The district court did not

squarely address whether any injury from ballot order is traceable to the Secretary,

but it reasoned that the Secretary is responsible for ballot order because she is


                                           7
              Case: 19-14552     Date Filed: 09/03/2020    Page: 8 of 152



Florida’s “chief election officer.” And although Florida law tasks the nonparty

Supervisors with placing candidates on the ballot in the correct order, Fla. Stat.

§ 99.121, the district court ruled that relief against the Secretary could redress the

voters’ and organizations’ injuries.

      The district court also ruled that this lawsuit does not present a

nonjusticiable political question. It reasoned that the Supreme Court’s summary

affirmance in Mann v. Powell, 398 U.S. 955 (1970) (mem.), established that the

voters and organizations’ complaint was justiciable. And it rejected the argument

that complaints of unfair partisan advantage from ballot order are nonjusticiable

under Rucho, 139 S. Ct. 2484. The district court concluded that it could evaluate

the voters and organizations’ complaint under the judicially manageable standards

established in Anderson, 460 U.S. 780, and Burdick, 504 U.S. 428. It decided that

Rucho was inapplicable because that decision was limited to complaints of partisan

gerrymandering.

      On the merits, the district court ruled that the law is unconstitutional under

the approach established in Anderson, which requires courts to weigh the burdens

imposed by an election regulation against the state interests justifying the measure.

See 460 U.S. at 789. The district court found that “candidates of the major parties

in Florida receive an average primacy effect vote of approximately five percent

when listed first in their office block on the ballot.” And based on “Florida’s


                                           8
              Case: 19-14552     Date Filed: 09/03/2020    Page: 9 of 152



history of election results in which the margin of victory or defeat is less than three

to five percentage points,” the district court found that the ballot statute “has

impacted Plaintiffs’ First and Fourteenth Amendment rights by systematically

allocating that small but statistically significant advantage to Republican

candidates” in recent years. It concluded the statute was “politically

discriminatory” because it awarded the benefits of the primacy effect to a single

political party in any given election. And it found that the State’s asserted

justifications for the statute—upholding the legislature’s policy choice, preventing

voter confusion, promoting uniformity, and promoting voter confidence in the

election administration process—were “weak,” “not particularly persuasive,” and

“not particularly strong on the specific facts of this case.”

      The district court awarded declaratory and injunctive relief. It declared that

Florida’s ballot-order scheme violated the First and Fourteenth Amendments. And

it permanently enjoined the Secretary and the 67 Supervisors of Elections from

implementing the ballot-order statute. Based on the Secretary’s “responsibility for

general supervision and administration of the election laws,” the district court

ordered the Secretary to neither “enforce, nor permit enforcement of,” the statute.

The district court also ordered the Secretary to “take all practicable measures

within the scope of [her] official authority to ensure compliance with the terms of

[its] Order.” And it enjoined any “supervisor of elections of any Florida county”—


                                           9
             Case: 19-14552     Date Filed: 09/03/2020   Page: 10 of 152



none of whom were named as defendants or served with process as parties to this

lawsuit—from issuing “any ballot which is organized pursuant to” the statute. The

district court also ordered the Secretary to “provide written guidance to the

supervisors of elections of Florida’s counties informing them that this Court has

declared the [statute] unconstitutional” and to “include a true and correct copy of

this Court’s order in her written guidance.”

      The district court did not require Florida to adopt a specific alternative

method of ordering candidates on ballots; it instead explained that two kinds of

alternative schemes would be constitutional and allowed Florida to choose an

alternative scheme. The first group of permissible schemes it identified were

“rotational schemes,” which “rotate candidates’ names within their office blocks

on a county-by-county or precinct-by-precinct basis.” The district court explained

that these schemes “equaliz[e] the burden on voting rights” by “distributing the

candidate name order effects more evenly across all candidates.” The second group

of permissible schemes the district court identified are those that “cleans[e] the

partisan taint from the process,” such as ordering candidates alphabetically by last

name, by the order in which they submit their qualifying paperwork, or by lottery.

                          II. STANDARD OF REVIEW

       We review questions of subject-matter jurisdiction de novo. United States v.

Pavlenko, 921 F.3d 1286, 1289 (11th Cir. 2019).


                                          10
             Case: 19-14552      Date Filed: 09/03/2020     Page: 11 of 152



                                  III. DISCUSSION

      Federal courts have an independent obligation to ensure that subject-matter

jurisdiction exists before reaching the merits of a dispute. “For a court to

pronounce upon . . . the constitutionality of a state or federal law when it has no

jurisdiction to do so is, by very definition, for a court to act ultra vires.” Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). If at any point a federal

court discovers a lack of jurisdiction, it must dismiss the action. See MSP

Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016).

      Unfortunately, the district court took its obligation to ensure its jurisdiction

far too lightly. It dismissed weighty challenges to the voters’ and organizations’

standing under Article III and to the justiciability of their complaint as a

“hodgepodge” of “[p]reliminary [m]iscellanea.” It then proceeded to declare

Florida’s ballot statute unconstitutional and enter an injunction against both the

Secretary and the nonparty Supervisors. In doing so, the district court acted ultra

vires by ordering relief that it had no jurisdiction to award.

      This lawsuit suffers from two fatal jurisdictional defects. The voters and

organizations lack standing, and their complaint presents a nonjusticiable political

question. We discuss each defect in turn.




                                            11
             Case: 19-14552      Date Filed: 09/03/2020     Page: 12 of 152



                  A. The Voters and Organizations Lack Standing.

      Article III of the Constitution limits the subject-matter jurisdiction of federal

courts to “Cases” and “Controversies.” U.S. Const. art. III, § 2. “To have a case or

controversy, a litigant must establish that he has standing,” which requires proof of

three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019). The

litigant must prove (1) an injury in fact that (2) is fairly traceable to the challenged

action of the defendant and (3) is likely to be redressed by a favorable decision.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

      Because the elements of standing “are not mere pleading requirements but

rather an indispensable part of the plaintiff’s case, each element must be

supported . . . with the manner and degree of evidence required at the successive

stages of the litigation.” Id. at 561. If an action proceeds to trial, the facts necessary

to establish standing “must be supported adequately by the evidence adduced at

trial.” Id. (internal quotation marks omitted). And when plaintiffs seek prospective

relief to prevent future injuries, they must prove that their threatened injuries are

“certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013)

(internal quotation marks omitted).

      We divide our discussion of why the voters and organizations lack Article

III standing in two parts. First, we explain that neither the voters nor the

organizations proved an injury in fact. Second, we explain that even if they had


                                           12
             Case: 19-14552     Date Filed: 09/03/2020    Page: 13 of 152



proved an injury, that injury would be neither traceable to the Secretary nor

redressable by relief against her.

       1. Neither the Voters nor the Organizations Proved an Injury in Fact.

      We divide our discussion of injury in two parts. We first explain that the

individual voters failed to prove an injury. We then explain that the organizations

likewise failed to prove an injury.

                      a. The Voters Failed to Prove an Injury.
      Two of the three voters never testified at trial or in a deposition. The record

contains no evidence about any injuries those two individuals suffered in the past

or may suffer in the future. Indeed, we do not even know whether they plan to vote

in future Florida elections.

      When confronted with this lack of evidence, the district court reasoned that

an “impact on the right to vote” is “common to all election laws,” so the voters

must have standing. But the Supreme Court has made clear that “a person’s right to

vote is individual and personal in nature,” so “voters who allege facts showing

disadvantage to themselves as individuals have standing to sue.” Gill v. Whitford,

138 S. Ct. 1916, 1929 (2018) (internal quotation marks omitted). And of course,

“[t]he facts necessary to establish standing . . . must not only be alleged at the

pleading stage, but also proved at trial.” Id. at 1931. Because they failed to offer




                                           13
             Case: 19-14552     Date Filed: 09/03/2020    Page: 14 of 152



any evidence at trial showing disadvantage to themselves as individuals, these two

voters failed to prove an injury.

      The only voter who offered any evidence at trial was Nancy Jacobson.

Jacobson testified that she “always vote[s],” that she “go[es] out of [her] way to

vote in every election,” and that she consistently votes for Democratic candidates.

But Jacobson failed to identify any difficulty in voting for her preferred candidate

or otherwise participating in the political process.

      Although her brief is less than clear on this point, Jacobson appears to

identify two threatened injuries from the ballot statute. The first is that some

unidentified Democratic candidates for whom she will vote in future elections will

lose those elections because of the primacy effect. The second injury is that—

regardless of the outcome of any election—the ballot statute “dilutes” the votes of

Democrats relative to Republicans by allocating the windfall vote entirely to

Republican candidates. We reject both theories of injury.

      To the extent Jacobson contends that she will be injured if a Democratic

candidate for whom she votes loses an election or is at increased risk of losing, we

disagree. A candidate’s electoral loss does not, by itself, injure those who voted for

the candidate. Voters have no judicially enforceable interest in the outcome of an

election. See Raines v. Byrd, 521 U.S. 811, 819, 824, 830 (1997). Instead, they




                                          14
             Case: 19-14552      Date Filed: 09/03/2020    Page: 15 of 152



have an interest in their ability to vote and in their vote being given the same

weight as any other.

      Raines, which involved the standing of legislators to challenge the

constitutionality of the Line Item Veto Act, is instructive. Id. at 814, 816. Several

legislators who voted against the Act sued to challenge it. Id. at 814. The Supreme

Court explained that passage of the Act did not injure the legislators who voted

against it because “their votes were given full effect,” and the disappointed

legislators “simply lost that vote.” Id. at 824. The Court made clear that legislators

have standing to challenge the defeat or enactment of legislation only if the

outcome of the vote changed because their votes were “nullified”—that is, not

counted at all. Id. at 823 & n.6. Jacobson does not argue that the ballot statute

nullifies her vote. Instead, her complaint is that less careful voters will vote for

Republican candidates solely because they appear first on the ballot, which might

cause her preferred candidates to lose. Like the legislators in Raines, the first harm

she identifies is an unfavorable electoral outcome, wholly apart from any

allegation of vote dilution or nullification.

      Although the voting rights of legislators and citizens are not identical, see

Nev. Comm’n on Ethics v. Carrigan, 564 U.S. 117, 126 (2011), we conclude that

absent any evidence of vote dilution or nullification, a citizen is not injured by the

simple fact that a candidate for whom she votes loses or stands to lose an election.


                                           15
             Case: 19-14552      Date Filed: 09/03/2020    Page: 16 of 152



And two of our sister circuits agree. See Berg v. Obama, 586 F.3d 234, 240 (3d

Cir. 2009) (“Berg’s wish that the Democratic primary voters had chosen a different

presidential candidate . . . do[es] not state a legal harm.”); Becker v. Fed. Election

Comm’n, 230 F.3d 381, 390 (1st Cir. 2000) (holding that a candidate’s decreased

“chance of being elected” was “hardly a restriction on voters’ rights and by itself

[was] not a legally cognizable injury sufficient for standing”). Jacobson’s first

alleged injury is legally insufficient to establish Article III standing.

      Insofar as Jacobson argues that the ballot statute will injure her by diluting

her vote relative to the votes of Republicans, she failed to prove any such injury.

Her theory of vote dilution appears to be that, because of Florida’s ballot order and

the primacy effect, it takes a greater number of careful Democratic voters than

careful Republican voters to elect their preferred candidates. The reason for this

disparity is that some less careful voters will select Republican candidates solely

because they happen to appear first on the ballot, thereby diluting the votes of

careful Democratic voters. Even assuming that this kind of “vote dilution” counts

as an Article III injury, the evidence Jacobson offered is insufficient to prove it.

      In Gill, the Supreme Court addressed whether voters had standing to

challenge a partisan gerrymander based on the dilution of their votes. 138 S. Ct. at

1929–31. Partisan gerrymandering operates by placing voters of one party “in

legislative districts deliberately designed to ‘waste’ their votes in elections where


                                           16
             Case: 19-14552      Date Filed: 09/03/2020   Page: 17 of 152



their chosen candidates will win in landslides (packing) or are destined to lose by

closer margins (cracking).” Id. at 1930. The voters’ theory of injury was that the

partisan gerrymander caused their votes to “carry less weight” than they would “in

another, hypothetical district” that had not been packed or cracked. Id. at 1931. But

instead of offering evidence that they lived in a packed or cracked district, which

could have shown “disadvantage to themselves as individuals,” id. at 1930

(internal quotation marks omitted), the voters rested their case on a “theory of

statewide injury to Wisconsin Democrats,” id. at 1932.

      To prove partisan vote dilution, the voters in Gill relied on an “average

measure” of “partisan asymmetry” that compared the “statewide sum of one

party’s wasted votes” to “the statewide sum of the other party’s wasted votes.” Id.

at 1933. The Supreme Court held that this average measure of the partisan effects

of a gerrymander was insufficient to establish the voters’ standing because it did

not “address the effect that a gerrymander has on the votes of particular citizens.”

Id. It instead “measure[d] something else entirely: the effect that a gerrymander has

on the fortunes of political parties.” Id.

      Jacobson similarly relies on a statewide average measure of the primacy

effect in Florida elections to prove the injury of partisan vote dilution. Her experts

testified, and the district court found, that candidates who appear first on the ballot

in Florida receive an average primacy effect vote of about five percent. But the


                                             17
             Case: 19-14552     Date Filed: 09/03/2020    Page: 18 of 152



experts acknowledged that this average measure tells us nothing about the

existence or size of the primacy effect in any given election. Dr. Krosnick agreed

that his analysis did not “mean that every Republican candidate receive[s] a

[five] percent advantage by being listed first.” As he explained, the primacy effect

will be larger in some races and smaller in others. Indeed, because Jacobson relies

solely on an average measure of the primacy effect, we cannot know how often the

primacy effect is zero and how often it is much greater than five percent. Any

estimates we might make about the variance in the primacy effect across races

would be pure speculation.

      As in Gill, the average measure of partisan advantage on which Jacobson

relies is insufficient to prove that her individual vote will be diluted. “We need not

doubt [Jacobson’s] math” to reach this conclusion. Id. The reason her calculations

cannot establish standing is that they “are an average measure.” Id. “They do not

address the effect” that ballot order and the primacy effect have “on the votes of

particular citizens” in any given election. Id. (emphasis added). Instead, like the

average measures at issue in Gill, Jacobson’s calculations “measure something else

entirely: the effect that [ballot order and the primacy effect have] on the fortunes of

political parties” across many elections. Id. And complaints about that effect are

based on nothing more than “generalized partisan preferences,” which federal

courts are “not responsible for vindicating.” Id.


                                          18
             Case: 19-14552      Date Filed: 09/03/2020    Page: 19 of 152



       Much like the average measure of wasted votes in Gill, the average measure

of the primacy effect treats all elections “as indistinguishable, even though their

individual situations are quite different.” Id. In low-information races between

Democrats and Republicans, the primacy effect may be quite pronounced. But in

an especially competitive, high-information race, the primacy effect may be

negligible or nonexistent. Likewise, some races in noncompetitive districts may

have no Republican candidates on the ballot at all and, hence, no primacy effect.

An average measure of the primacy effect across all elections cannot tell us

whether ballot order has diluted or will dilute Jacobson’s or any other citizen’s

vote in any particular election. See id. (explaining that statewide average measures

of partisan advantage were incapable of distinguishing between the effects of a

gerrymander on one citizen as opposed to another).

       Jacobson and the other voters failed to prove that they have suffered or will

suffer partisan vote dilution in any particular election. As in Gill, this lawsuit

presents a dispute “about group political interests, not individual legal rights.” Id.

The “generalized partisan preferences” on which the voters rely cannot provide an

injury in fact sufficient for Article III standing. Id.

                   b. The Organizations Failed to Prove an Injury.

       For their part, the organizations rely on two theories of injury. They seek to

establish associational standing based on the injuries of their members, see


                                            19
             Case: 19-14552     Date Filed: 09/03/2020    Page: 20 of 152



Summers v. Earth Island Inst., 555 U.S. 488, 494 (2009), and organizational

standing based on their own injuries, see Common Cause/Ga. v. Billups, 554 F.3d

1340, 1350–51 (11th Cir. 2009). But they failed to prove an injury under either

theory.

      To establish associational standing, an organization must prove that its

members “would otherwise have standing to sue in their own right.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). The

organizations contend that they have standing based on injuries suffered by

Democratic voters and candidates who are their members. But five of the six

organizations failed to even allege, much less prove, that they have any

members—voters or candidates. That failure is fatal to their associational standing.

See Summers, 555 U.S. at 498.

      The only organization that describes itself as having members is the

Democratic National Committee, but it failed to identify any of its members, much

less one who will be injured by the ballot statute. See id. (requiring organizations

to establish “that at least one identified member” will suffer an injury); see also

Ga. Republican Party v. Sec. & Exch. Comm’n, 888 F.3d 1198, 1203–04 (11th Cir.

2018). And even if we accept as true the allegation of the complaint that the

Committee’s members include Democratic voters and candidates in Florida, the




                                          20
             Case: 19-14552     Date Filed: 09/03/2020   Page: 21 of 152



Committee still has not proved that one of those unidentified members will suffer

an injury.

      Any voters and candidates in Florida face the same problem as Jacobson.

That is, because the Committee relies solely on an average measure of the primacy

effect, we have no basis to conclude that the primacy effect will impact any

particular voter or candidate in any particular election. Cf. Summers, 555 U.S. at

497 (rejecting the argument that an organization could establish standing if there

was “a statistical probability that some of [its] members are threatened with

concrete injury”). And the Committee has not proved that at least one of its

unidentified members “is certain to be injured by” the primacy effect. Ga.

Republican Party, 888 F.3d at 1204.

      The organizations argue that they have suffered an injury in their own right

by diverting resources to combat the effects of the ballot statute. In Havens Realty

Corp. v. Coleman, the Supreme Court held that an organization could establish

standing to sue under the Fair Housing Act if it alleged, and later proved, that the

challenged actions of the defendants drained its resources and thereby impaired its

other operations. 455 U.S. 363, 378–79 & n.21 (1982). The housing organization

in Havens Realty alleged that the defendants’ discriminatory renting practices

required it “to devote significant resources to identify and counteract” those

practices, which “perceptibly impaired” the organization’s “ability to provide


                                          21
             Case: 19-14552     Date Filed: 09/03/2020    Page: 22 of 152



counseling and referral services for low- and moderate-income homeseekers.” Id.

at 379 (internal quotation marks omitted). The Court concluded that these

allegations were sufficient to establish standing at the pleading stage, but it warned

that at trial the organization would have to prove “that it has indeed suffered

impairment in its role of facilitating open housing before it will be entitled to

judicial relief.” Id. at 379 & n.21. Because statutory standing under the Fair

Housing Act “extend[s] to the full limits” of standing under Article III of the

Constitution, id. at 372, we have applied the reasoning of Havens Realty to

determine whether an organization has Article III standing based on the diversion

of its resources. See, e.g., Fla. State Conference of NAACP v. Browning, 522 F.3d

1153, 1165 & n.14 (11th Cir. 2008).

      Consistent with Havens Realty, our precedent holds that “an organization

has standing to sue on its own behalf if the defendant’s illegal acts impair its ability

to engage in its projects by forcing the organization to divert resources to

counteract those illegal acts.” Id. at 1165. In Browning, we ruled that the NAACP

and another organization had standing to challenge a voting requirement because

the organizations would “divert personnel and time” from other activities “to

educating volunteers and voters on compliance with” the requirement. Id. at 1166.

In a later decision, we held that the NAACP had standing to challenge a law that

required voters to present photo identification because the organization was


                                          22
             Case: 19-14552     Date Filed: 09/03/2020   Page: 23 of 152



“actively involved in voting activities and would divert resources from its regular

activities to educate and assist voters in complying with” the law. Common

Cause/Ga., 554 F.3d at 1350.

      To establish resource diversion, the organizations cite the testimony of

Daniel Kazin, the director of campaigns for the Democratic Congressional

Campaign Committee. When asked why he believed the ballot statute harms the

Committee, Kazin responded that “[b]ecause of the primacy effect, we need to

spend additional resources in the target districts that we have.” The organizations

also rely on similar testimony from Guy Cecil, the chair of Priorities USA, who

testified that the organization had to “invest more resources into [Florida] in order

to compensate for” the primacy effect.

      Although resource diversion is a concrete injury, neither Kazin nor Cecil

explained what activities the Committee or Priorities USA would divert resources

away from in order to spend additional resources on combatting the primacy effect,

as precedent requires. See Havens Realty, 455 U.S. at 379 n.21; see also Browning,

522 F.3d at 1166 (“These resources would otherwise be spent on registration drives

and election-day education and monitoring.”); Common Cause/Ga., 554 F.3d at

1350 (explaining that resources would be diverted “from ‘getting voters to the

polls’ to helping them obtain acceptable photo identification” (alteration adopted));

Ga. Latino All. for Human Rights v. Governor of Ga., 691 F.3d 1250, 1260 (11th


                                          23
             Case: 19-14552      Date Filed: 09/03/2020    Page: 24 of 152



Cir. 2012) (observing that an immigration organization “cancelled citizenship

classes to focus on” increased inquiries about a new law). Based on Kazin’s

testimony, we do not know what activities, if any, might be impaired by the

Committee’s decision to allocate “additional resources” to target districts because

of the primacy effect. And Cecil’s testimony likewise fails to identify any activities

that will be impaired by Priorities USA’s decision to “invest more resources” into

Florida. Their testimony fails to establish an injury based on diversion of

resources.

      The organizations also contend that the ballot statute injures them by

harming their mission of electing Democrats, but that harm is not a cognizable

injury. An organization’s general interest in its preferred candidates winning as

many elections as possible is still a “generalized partisan preference[]” that federal

courts are “not responsible for vindicating,” no less than when individual voters

assert an interest in their preferred candidates winning elections. Gill, 138 S. Ct. at

1933; see also id. at 1932 (rejecting a voter’s “hope of achieving a Democratic

majority in the legislature” as “a collective political interest” that cannot establish

standing). Harm to an organization’s generalized partisan preferences describes

only “a setback to [its] abstract social interests,” which is insufficient to establish a

concrete injury in fact. Havens Realty, 455 U.S. at 379; see also Arcia v. Fla. Sec’y

of State, 772 F.3d 1335, 1342 (11th Cir. 2014) (requiring “a concrete and


                                           24
             Case: 19-14552     Date Filed: 09/03/2020    Page: 25 of 152



demonstrable injury, not an abstract social interest” for organizational standing

(alteration adopted) (internal quotation marks omitted)).

      We need not decide whether a political party would have standing to

challenge an electoral practice that harmed one of its candidate’s electoral

prospects in a particular election. See, e.g., Tex. Democratic Party v. Benkiser, 459

F.3d 582, 586 (5th Cir. 2006) (holding that the Texas Democratic Party had

standing to challenge action that would reduce “its congressional candidate’s

chances of victory” in upcoming election). As discussed, the average measure of

partisan advantage on which the organizations rely tells us nothing about whether

ballot order has affected or will affect any particular candidate in any particular

election. And in any event, the organizations do not argue that a particular

candidate’s prospects in a future election will be harmed. They instead contend that

they have standing based on “systemic disadvantage” to the Democratic Party

“relative to other political parties.” Because that kind of harm from ballot order is

based on nothing more than “generalized partisan preferences,” it is insufficient to

establish standing. Gill, 138 S. Ct. at 1933.

      Our dissenting colleague argues that the Democratic National Committee,

the Democratic Senatorial Campaign Committee, and the Democratic

Congressional Campaign Committee were injured because Florida’s ballot order

harms the electoral prospects of Democratic candidates. Dissenting Op. at 75–76.


                                          25
             Case: 19-14552      Date Filed: 09/03/2020     Page: 26 of 152



We will assume the dissent is correct that a political party is injured by a practice

that harms its candidates’ electoral prospects. See, e.g., Tex. Democratic Party, 459

F.3d at 586. Even so, it is not clear that the Democratic National Committee—

much less the Democratic Senatorial Campaign Committee or the Democratic

Congressional Campaign Committee—is identical to the Democratic Party of the

United States for purposes of standing. And even if an injury to the Party is an

injury to the Democratic National Committee, the Committee never proved that

electoral harm to one of the Party’s candidates is “certainly impending,” so it lacks

standing to seek prospective relief. Clapper, 568 U.S. at 401 (internal quotation

marks omitted).

       To begin, it is not obvious that the Democratic National Committee is

identical to the Democratic Party of the United States for purposes of standing,

such that any injury to the Party is necessarily an injury to the Committee. To be

sure, the Committee “is responsible for the day-to-day operation” of the Party “at

the national level.” 52 U.S.C. § 30101(14). But the Supreme Court has held that

the Party and the Committee are distinct entities that are not interchangeable for all

purposes. Fed. Election Comm’n v. Nat’l Conservative Political Action Comm.,

470 U.S. 480, 486 (1985) (holding that a federal statute empowered the

Democratic National Committee to file a lawsuit but not the Democratic Party of

the United States). The Party is not a plaintiff in this suit. Cf. id. at 482.


                                            26
             Case: 19-14552      Date Filed: 09/03/2020    Page: 27 of 152



      But even if we assume that an injury to the Democratic Party is an injury to

the Democratic National Committee, the Committee never proved that one of its

candidates is likely to lose a future election because of ballot order. The

Democratic Party of the United States “[n]ominate[s] . . . Democratic candidates

for the offices of President and Vice President of the United States.” The Charter

of the Democratic Party of the United States art. I, § 1 (as amended August 25,

2018), https://democrats.org/wp-content/uploads/2018/10/DNC-Charter-Bylaws-

8.25.18-with-Amendments.pdf. But it does not nominate candidates for any other

offices. Instead, the Florida Democratic Party, which is not a party to this suit,

nominates candidates for other federal, state, and local offices. The Charter of the

Florida Democratic Party art. I, §§ 7, 10 (as amended October 13, 2019),

https://nmcdn.io/e186d21f8c7946a19faed23c3da2f0da/b1b96861a2534eba8191fd2

315c6a596/files/FDP-BYLAWS---10-013-2019-Updated.pdf.

      So even if we assume that the Democratic National Committee is

indistinguishable from the Democratic Party of the United States, the Committee

still would have to prove that the Democratic candidates for President and Vice

President—its candidates—would likely lose a future election because of ballot

order. And it has not done so. The average measure of the primacy effect on which

the Committee relies cannot tell us what impact, if any, ballot order might have on

a future presidential election. In fact, the evidence at trial suggested that the


                                           27
             Case: 19-14552      Date Filed: 09/03/2020   Page: 28 of 152



primacy effect is least pronounced in high-information races at the top of the

ballot, like presidential elections.

      The only argument the dissent can muster for why the electoral harm to the

candidates for President and Vice President is “certainly impending,” Clapper, 568

U.S. at 401 (internal quotation marks omitted), is that the next general election is

“two months away,” Dissenting Op. at 89. That assertion does not prove that the

Democratic candidates for President and Vice President will likely lose the next

election because of ballot order. As for whether the Democratic National

Committee has standing based on past injuries, the dissent argues that the ballot

order and the primacy effect have put Florida Democratic candidates at an electoral

disadvantage of about five percentage points over the past twenty years. Id. at 81–

82. The dissent would hold that the Committee is injured because Florida’s ballot

order “has frustrated the [Committee’s] goal of electing Democrats up and down

the ballot across the country.” Id. at 82 (internal quotation marks omitted).

      This expansive theory of standing would allow any organization that favors

the election of certain candidates to claim an injury based on harm to those

candidates’ electoral prospects. Although the dissent purports to limit its rule to “a

political party and its committees,” id. at 77, nothing in its reasoning supports that

limit. Like the Committee, the other organizational plaintiffs in this lawsuit have

the “goal” of electing Democrats and support Democratic candidates. Id. at 82.


                                          28
              Case: 19-14552    Date Filed: 09/03/2020   Page: 29 of 152



And neither the Committee nor these other organizations nominated the vast

majority of Democratic candidates that appear on Florida ballots. The only sense in

which Democratic candidates other than those for President and Vice President are

the Committee’s candidates is that the Committee supports their candidacy and

desires that they be elected. But the same is true of the other organizational

plaintiffs, such as Priorities USA, and indeed countless organizations across

America.

       If a voter is not injured by his preferred candidate’s loss of an election—and

even the dissent does not dispute that proposition—it is hard to see how

organizations other than the political party that nominated the candidate are

injured. In either case, the asserted harm to a voter or an organization is based on

“generalized partisan preferences,” which are insufficient to establish standing.

Gill, 138 S. Ct. at 1933 (rejecting a theory of standing based on “group political

interests, not individual legal rights”). We conclude that no plaintiff proved an

injury in fact.

     2. Any Injury from Ballot Order Is Neither Traceable to the Secretary nor
                        Redressable by Relief Against Her.

       Even if the voters and organizations had proved an injury in fact, they would

still lack standing because any injury would be neither traceable to the Secretary

nor redressable by relief against her. Instead, any injury would be traceable only to

67 Supervisors of Elections and redressable only by relief against them. The voters

                                          29
             Case: 19-14552     Date Filed: 09/03/2020    Page: 30 of 152



and organizations’ failure to join the Supervisors as defendants is an independent

reason that they lack standing to maintain this action.

      To satisfy the causation requirement of standing, a plaintiff’s injury must be

“fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at

560 (alterations adopted) (internal quotation marks omitted). The voters and

organizations contend that they are injured because Republicans, not Democrats,

appear first on the ballot in Florida’s general elections. So for them to have

standing, the order in which candidates appear on the ballot must be traceable to

the Secretary—the only defendant in this action. The problem for the voters and

organizations is that Florida law tasks the Supervisors, independently of the

Secretary, with printing the names of candidates on ballots in the order prescribed

by the ballot statute. Fla. Stat. § 99.121 (“The names of [candidates] shall be

printed by the supervisor of elections upon the ballot in their proper place as

provided by law.”). The Secretary is responsible only for “certify[ing] to the

supervisor of elections of each county . . . the names of persons nominated.” Id.

The voters and organizations have offered no contrary evidence to establish that

the Secretary plays any role in determining the order in which candidates appear on

ballots. “Because the [Secretary] didn’t do (or fail to do) anything that contributed

to [their] harm,” the voters and organizations “cannot meet Article III’s traceability


                                          30
               Case: 19-14552     Date Filed: 09/03/2020   Page: 31 of 152



requirement.” Lewis v. Governor of Ala., 944 F.3d 1287, 1301 (11th Cir. 2019) (en

banc).

         Our conclusion that any injury from ballot order is not traceable to the

Secretary rests on the reality that the Supervisors are independent officials under

Florida law who are not subject to the Secretary’s control. The Supervisors are

constitutional officers who are elected at the county level by the people of Florida;

they are not appointed by the Secretary. Fla. Const. art. VIII, § 1(d); Fla. Stat.

§ 98.015(1). The Florida Department of State’s organic statute does not list the

Supervisors among its divisions, Fla. Stat. § 20.10(2), and the Board of County

Commissioners, not the Department, compensates the Supervisors. Id. § 98.015(2).

Only the Governor of Florida, not the Secretary, may suspend county officials such

as the Supervisors, and only the state senate may remove them from office. Fla.

Const. art. IV, § 7; see also, e.g., Fla. Exec. Order No. 19-19 (executive order

suspending the Supervisor of Elections for Palm Beach County); Fla. Exec. Order

No. 18-342 (executive order suspending the Supervisor of Elections for Broward

County). Indeed, the only means of control the Secretary has over the Supervisors

is through coercive judicial process: she may bring “actions at law or in equity by

mandamus or injunction to enforce the performance of any duties of a county

supervisor of elections.” Fla. Stat. § 97.012(14). That the Secretary must resort to

judicial process if the Supervisors fail to perform their duties underscores her lack


                                            31
             Case: 19-14552     Date Filed: 09/03/2020   Page: 32 of 152



of authority over them. Because the Supervisors are independent officials not

subject to the Secretary’s control, their actions to implement the ballot statute may

not be imputed to the Secretary for purposes of establishing traceability.

      Contrary to the reasoning of the district court, the Secretary’s position as

“the chief election officer of the state,” id. § 97.012, with “general supervision and

administration of the election laws,” id. § 15.13, does not make the order in which

candidates appear on the ballot traceable to her. We recently rejected a similar

argument en banc. See Lewis, 944 F.3d at 1300. In Lewis, two workers sued the

Attorney General of Alabama to challenge a state law that preempted a local

ordinance requiring employers to pay higher wages. Id. at 1293–94. We explained

that the workers’ injury—receiving lower wages because of the state law—was not

traceable to the Attorney General because he had never enforced or threatened to

enforce the law, and the law itself contemplated no role for the Attorney General.

Id. at 1296, 1298–99. And of particular relevance to this appeal, we rejected the

workers’ reliance upon “a host of provisions of the Alabama Code that generally

describe the Attorney General’s [enforcement] authority” to establish traceability.

Id. at 1300. In the absence of any evidence that the Secretary controls ballot order,

the voters and organizations likewise cannot rely on the Secretary’s general

election authority to establish traceability. See id. at 1298–1300. Florida law




                                          32
             Case: 19-14552     Date Filed: 09/03/2020      Page: 33 of 152



expressly gives a different, independent official control over the order in which

candidates appear on the ballot. See Fla. Stat. § 99.121.

      Because the Secretary will not cause any injury the voters and organizations

might suffer, relief against her will not redress that injury—either “directly or

indirectly.” See Lewis, 944 F.3d at 1301 (internal quotation marks omitted). An

injunction ordering the Secretary not to follow the ballot statute’s instructions for

ordering candidates cannot provide redress, for neither she nor her agents control

the order in which candidates appear on the ballot. Nor can declaratory relief

against the Secretary directly redress any injury to the voters and organizations. A

declaratory judgment against the Secretary does not bind the Supervisors, “who are

not parties” to this action. Id. at 1302 (internal quotation marks omitted). As

nonparties, the Supervisors are not “obliged . . . in any binding sense . . . to honor

an incidental legal determination [this] suit produce[s].” Id. (internal quotation

marks omitted). They remain lawfully entitled to print candidates’ names on the

ballot in the order prescribed by Florida law unless and until they are made parties

to a judicial proceeding that determines otherwise. See id. at 1302–03.

      To be sure, the district court ordered the Secretary to “provide written

guidance to the supervisors of elections of Florida’s counties informing them that

this Court has declared the [statute] unconstitutional” and to include “a true and

correct copy of this Court’s order in her written guidance.” But this “notice” theory


                                          33
             Case: 19-14552     Date Filed: 09/03/2020    Page: 34 of 152



of redressability contravenes the “settled principle[]” that “it must be the effect of

the court’s judgment on the defendant—not an absent third party—that redresses

the plaintiff’s injury.” Id. at 1301 (internal quotation marks omitted). Any

persuasive effect a judicial order might have upon the Supervisors, as absent

nonparties who are not under the Secretary’s control, cannot suffice to establish

redressability. See id. at 1305 (“If courts may simply assume that everyone

(including those who are not proper parties to an action) will honor the legal

rationales that underlie their decrees, then redressability will always exist.”

(quoting Franklin v. Massachusetts, 505 U.S. 788, 825 (1992) (Scalia, J.,

concurring in part and concurring in the judgment))). “Redressability requires that

the court be able to afford relief through the exercise of its power, not through the

persuasive or even awe-inspiring effect of the opinion explaining the exercise of its

power.” Id. (quoting Franklin, 505 U.S. at 825 (Scalia, J., concurring in part and

concurring in the judgment)). Because the voters and organizations failed to sue

the officials who will cause any future injuries, even the most persuasive of

judicial opinions would have been powerless to redress those injuries.

      Even if we consider the persuasive effect of the judgment on the nonparty

Supervisors, the voters and organizations have not established that redress is likely

“as a practical matter.” Utah v. Evans, 536 U.S. 452, 461 (2002). They have not

proved that declaratory relief against the Secretary will “significantly increase the


                                           34
             Case: 19-14552     Date Filed: 09/03/2020    Page: 35 of 152



likelihood” that the Supervisors will ignore state law and follow a federal decree

that does not bind them. Lewis, 944 F.3d at 1301. The Supervisors are obliged

under state law to continue printing candidates’ names “upon the ballot in their

proper place as provided by law” regardless of what a federal court might say in an

action that does not involve them. Fla. Stat. § 99.121. The district court’s decision

rests on the flawed notion that by declaring the ballot statute unconstitutional, it

eliminated the legal effect of the statute in all contexts. But “federal courts have no

authority to erase a duly enacted law from the statute books.” Jonathan F.

Mitchell, The Writ-of-Erasure Fallacy, 104 Va. L. Rev. 933, 936 (2018); see also

Steffel v. Thompson, 415 U.S. 452, 469 (1974) (“Of course, a favorable declaratory

judgment . . . cannot make even an unconstitutional statute disappear.” (internal

quotation marks omitted)). Our power is more limited: we may “enjoin executive

officials from taking steps to enforce a statute.” Mitchell, supra, at 936. And we

can exercise that power only when the officials who enforce the challenged statute

are properly made parties to a suit.

      The district court apparently understood that relief against the Secretary

would not redress any injury to the voters and organizations, so it enjoined the

Supervisors too. Its injunction stated, “No supervisor of elections of any Florida

county . . . shall issue any ballot which is organized pursuant to the [ballot




                                          35
             Case: 19-14552     Date Filed: 09/03/2020    Page: 36 of 152



statute].” And its opinion warned the Supervisors against “selectively interpret[ing]

parts of” its order “or otherwise avoid[ing] compliance.”

      The district court exceeded its authority by purporting to enjoin the

Supervisors, none of whom have ever been parties to this lawsuit. Although a

district court may bind nonparties “who are in active concert” with a defendant,

Fed. R. Civ. P. 65(d)(2)(C), that rule applies only when a plaintiff validly invokes

federal jurisdiction by satisfying the traceability and redressability requirements of

standing against a defendant. See In re Infant Formula Antitrust Litig., 72 F.3d

842, 843 (11th Cir. 1995) (“The Federal Rules of Civil Procedure do not create

federal jurisdiction.”). If a plaintiff sues the wrong defendant, an order enjoining

the correct official who has not been joined as a defendant cannot suddenly make

the plaintiff’s injury redressable. The district court was without jurisdiction to

enjoin the lone defendant in this action, much less the nonparty Supervisors. See

Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969) (holding

that the district court erred when it enjoined a nonparty that was never determined

to be in active concert with a defendant).

      The district court also relied on an inapposite decision, Democratic

Executive Committee of Florida v. Lee, 915 F.3d 1312, 1318 (11th Cir. 2019), to

conclude that relief against the Secretary would redress any injury to the voters and

organizations. In Lee, a motions panel of this Court ruled that the Florida Secretary


                                          36
             Case: 19-14552     Date Filed: 09/03/2020    Page: 37 of 152



of State was a proper defendant under Ex parte Young, 209 U.S. 123 (1908), in an

action challenging an election procedure administered by the county Supervisors of

Elections. 915 F.3d at 1316, 1318 (citing Fla. Stat. § 101.68). But Article III

standing and the proper defendant under Ex parte Young are “[s]eparate[]” issues,

Lewis, 944 F.3d at 1295, and Lee addressed only the latter. To be a proper

defendant under Ex parte Young—and so avoid an Eleventh Amendment bar to

suit—a state official need only have “some connection” with the enforcement of

the challenged law. 209 U.S. at 157. In contrast, Article III standing requires that

the plaintiff’s injury be “fairly traceable” to the defendant’s actions and redressable

by relief against that defendant. Lewis, 944 F.3d at 1298, 1301 (internal quotation

marks omitted). The district court erred by treating Lee as if it addressed—let alone

resolved—the standing issues in this suit.

      Because the voters and organizations lack standing to sue the Secretary, we

have no occasion to consider whether the Secretary is a proper defendant under Ex

parte Young—the only issue Lee addressed. See id. at 1296, 1306. Nor need we

decide whether Lee—which was issued by a motions panel instead of a merits

panel—is even binding precedent. See Democratic Exec. Comm. of Fla. v. Nat’l

Republican Senatorial Comm., 950 F.3d 790, 795 (11th Cir. 2020) (declining to

vacate the opinion of the motions panel in Lee after the appeal became moot




                                          37
             Case: 19-14552     Date Filed: 09/03/2020    Page: 38 of 152



because “the necessarily tentative and preliminary nature of [the] stay-panel

opinion precludes the opinion from having an effect outside that case”).

      Our dissenting colleague says that the Secretary never advanced in this case

the argument we adopt today, id. at 91–92, but that assertion tells only half the

story. As the Secretary mentioned at oral argument, Oral Argument at 34:40–35:08

(Feb. 12, 2020), her office has repeatedly, if unsuccessfully, argued to the district

judge who presided over this litigation that the Secretary has highly limited

authority over county election officials, including the Supervisors. See, e.g., Rivera

Madera v. Detzner, 325 F. Supp. 3d 1269, 1275 (N.D. Fla. 2018) (Walker, C.J.)

(rejecting the Secretary’s argument that “he has no relevant power over the county

supervisors of elections”); Fla. Democratic Party v. Detzner, No. 4:16-cv-607-

MW-CAS, 2016 WL 6090943, at *4–5 (N.D. Fla. Oct. 16, 2016) (Walker, J.)

(rejecting the Secretary’s arguments that “he cannot direct the [county] canvassing

boards to comply with any order issued by this Court” and that “he does not

possess the power to issue orders [to county officials] directing compliance with

Florida’s election laws”). The Secretary made clear at oral argument that her office

has not changed its position on this issue, even if in this lawsuit she elected not to

raise the argument yet again before a district court that had repeatedly rejected the

Secretary’s own understanding of her authority under state law. Oral Argument at

34:55–35:08 (Feb. 12, 2020) (“[W]e do not think we’re the right defendant. We


                                          38
             Case: 19-14552      Date Filed: 09/03/2020   Page: 39 of 152



have made this argument on several occasions . . . and, quite frankly, in the

Northern District of Florida we have not succeeded . . . .”). So our ruling today is

consistent with the Secretary’s longstanding view about the scope of her powers.

      The dissent next contends that the Secretary’s authority to prescribe rules

about ballot layout, Fla. Stat. § 101.151(9)(a), and to provide written direction to

the Supervisors, id. § 97.012(16), makes the order in which candidates appear on

the ballot traceable to her, Dissenting Op. at 95–100, but we do not see how. That

the Secretary has the power to prescribe rules and issue directives about ballot

order, which the Supervisors might well be obliged to follow, says nothing about

whether she “possess[es] authority to enforce the complained-of provision,” as the

causation element of standing requires. Lewis, 944 F.3d at 1299 (emphasis added)

(quoting Dig. Recognition Network, Inc. v. Hutchinson, 803 F.3d 952, 958 (8th Cir.

2015)). If rulemaking authority were sufficient to establish traceability, plaintiffs

could presumably also challenge a law by suing the legislators who enacted it

instead of the officials who execute it. Although in many cases the same official

will both make and execute a challenged regulation, that arrangement is not present

here. See Fla. Stat. § 99.121.

      The dissent also contends that an injunction forbidding the Secretary to

provide the Supervisors with any instructions about ballot order would likely

provide redress, Dissenting Op. at 101–102, 109–10, but we again do not see how.


                                          39
             Case: 19-14552      Date Filed: 09/03/2020    Page: 40 of 152



Florida law already directs the Supervisors to place candidates on the ballot in the

order “provided by law,” Fla. Stat. § 99.121—that is, in the order prescribed by the

ballot statute, see id. § 101.151(3)(a). An injunction ordering the Secretary to stay

silent would do nothing to muzzle these two sections of the Florida code, which

already bind the Supervisors to list candidates in a particular order. Indeed, one of

the Supervisors testified at trial that they “apply the [ballot] statute” because it “is

the law.” There is no contrary evidence to suggest that the Supervisors would

suddenly begin to disregard state law in the absence of instructions from the

Secretary.

      Under the dissent’s theory of traceability and redressability, the only relief

that might possibly redress any injuries from ballot order would be an injunction

ordering the Secretary to promulgate a rule requiring the Supervisors to place

candidates on the ballot in an order contrary to the ballot statute. But the voters and

organizations never requested such extraordinary relief, and for good reason. Any

such relief would have raised serious federalism concerns, and it is doubtful that a

federal court would have authority to order it. See Va. Office for Prot. & Advocacy

v. Stewart, 563 U.S. 247, 255 (2011) (explaining that the Ex parte Young exception

to sovereign immunity “is limited to [the] precise situation” in which “a federal

court commands a state official to do nothing more than refrain from violating

federal law”); cf. New York v. United States, 505 U.S. 144, 177–78 (1992) (holding


                                           40
             Case: 19-14552     Date Filed: 09/03/2020    Page: 41 of 152



that the federal government could not commandeer States to enact or enforce a

federal regulatory scheme).

      In any event, it is also far from clear that ordering the Secretary to

promulgate a rule that is contrary to the ballot statute would even make redress

likely. The voters and organizations have not argued that the Supervisors are likely

to ignore a state statute that obliges them to place candidates on the ballot in a

particular order in favor of a regulation issued by the Secretary. Again, their

hesitation is not without good reason: Florida law is clear that when a regulation

and a statute conflict, the statute prevails. See Nicholas v. Wainwright, 152 So. 2d

458, 460 (Fla. 1963). The dissent asserts that in this scenario the Supervisors

would likely follow the Secretary’s instructions over the statute. Dissenting Op. at

109–10. But “[w]e do not know what would justify” the dissent’s confidence when

Florida law is to the contrary. Lujan, 504 U.S. at 570 (plurality opinion).

      It bears emphasis that even the district court understood the traceability and

redressability problems inherent in this lawsuit. In an attempt to avoid those

problems, it took the truly remarkable step of enjoining nonparties. Although the

decision to enjoin nonparties was unjustifiable, it makes clear what the dissent says

is murky: the Secretary plainly is not the cause of any alleged injuries from ballot

order, and relief against her cannot redress those injuries.




                                          41
             Case: 19-14552      Date Filed: 09/03/2020    Page: 42 of 152



      To satisfy traceability and redressability, the voters and organizations should

have sued the Supervisors of Elections instead of the Secretary of State. That

approach would have made for more defendants, but nothing prevented the voters

and organizations from taking that course of action. See Socialist Workers Party v.

Leahy, 145 F.3d 1240, 1243 (11th Cir. 1998) (explaining that the plaintiffs filed

suit “against the Secretary of State and the sixty-seven county supervisors of

elections”). Because they failed to sue the Supervisors, the voters and

organizations lack Article III standing.

           B. This Lawsuit Presents a Nonjusticiable Political Question.

      In addition to the voters’ and organizations’ lack of standing, this lawsuit

suffers from another fatal jurisdictional defect: it presents a nonjusticiable political

question. We first place this dispute in context by providing a brief history of ballot

regulation in America. We then explain that a complaint of unfair partisan

advantage based on the order in which candidates appear on the ballot is a

nonjusticiable political question.

                          1. Ballot Regulation in America.
      The history of ballot regulation in America reveals that concerns about

balloting are as old as the Republic itself, and it makes clear that the political

branches of state governments have long taken the lead in resolving those




                                           42
             Case: 19-14552     Date Filed: 09/03/2020     Page: 43 of 152



controversies. The States also have taken a variety of approaches to addressing

these perceived concerns.

      At the Founding, Americans voted using their voices, a show of hands, or

ballots prepared by individual voters, political parties, and party organizations.

Joseph P. Harris, Election Administration in the United States 150–52 (1934);

Burson v. Freeman, 504 U.S. 191, 200 (1992) (plurality opinion). The Southern

States retained voice voting the longest; Kentucky did not abandon it until 1890.

Harris, supra, at 151 & n.8. But because of the abuses associated with voice

voting, including bribery and voter intimidation, most States began to use paper

ballots within two decades of the Founding. Burson, 504 U.S. at 200 (plurality

opinion).

      As paper ballots became more widespread, some of the abuses associated

with voice voting “reinfected the election process.” Id. Political parties printed

their ballots on colorful paper, often with distinctive designs, so that the ballots

could be easily distinguished at the polls. Harris, supra, at 151. This practice

threatened ballot secrecy and made bribery and voter intimidation easier to

accomplish, so state legislatures enacted laws that required the use of white paper

or official envelopes for ballots. Id. at 151–52.

      Other abuses that had not been possible with voice voting also arose. The

party organizations that printed the ballots engaged in fraudulent practices. They


                                           43
             Case: 19-14552      Date Filed: 09/03/2020    Page: 44 of 152



would sometimes distribute fake ballots that bore the markings of one party but

contained only a few of that party’s candidates—“just enough to fool the unwary.”

Id. at 152. And in some elections, the party organizations would decline to place

the names of some qualified candidates on their ballots, which made it impossible

for those candidates to be elected. Id.

      These abuses led Americans to adopt the “Australian ballot”—an official

ballot containing the names of all qualified candidates that election officials

distribute at the polls. Id. at 152–54. As its name suggests, this kind of ballot first

appeared in Australia in the 1850s, and American States rapidly adopted it between

1887 and 1900. Id. Although a “true Australian ballot” grouped the names of all

candidates beneath the office for which they were running without identifying their

party affiliation, most American States did not adopt the original form of the

Australian ballot. Id. at 154. Instead, the States modified the Australian ballot “to

retain the strength of the political parties.” Id. Many States grouped the candidates

of each party into separate columns with a party circle at the top of each column

that enabled voters to “vote a ‘straight ticket’ with a single mark.” Id. at 155.

Others retained the Australian ballot’s grouping of candidates by office, adding

only the party designation of the candidates. Id. at 154–55.

      Concerns about the order in which candidates appear on the ballot have been

with us since the adoption of the Australian ballot. By 1934, States followed


                                           44
             Case: 19-14552     Date Filed: 09/03/2020     Page: 45 of 152



several different practices for ordering their ballots. States that used party-column

ballots determined the parties’ position on the ballot from left to right in one of five

ways: (1) alphabetically, (2) a definite order fixed by state law, with the party in

power given the first column, (3) in order of the votes received for some office in

the last election, (4) by the election officer charged with preparing the ballot, or

(5) by lottery. Id. at 180. Among political parties, the left-most column was “most

desired,” but the advantage gained from that position was viewed as “not great.”

Id.

      In States that used office-group ballots, a common view was that “the

position at the top of a list of candidates is of material help to the candidate thus

favored.” Id. at 181. States dealt with this perceived advantage for first-listed

candidates in different ways. Some rotated the names of candidates by ballot or

voting precinct, but others established a uniform ballot order based on the votes a

party received in the last general election, candidate last name, the order in which

nominating petitions were received, or lottery. Id. at 181–83.

      Today, States continue to use different methods to order their ballots. Some

States, like Florida, determine ballot order based on the results of the last election

for Governor or another state office. Ariz. Rev. Stat. Ann. § 16-502(E); Conn. Gen.

Stat. § 9-249a(a); Fla. Stat. § 101.151(3)(a); Ga. Code Ann. § 21-2-285(c); Ind.

Code § 3-11-2-6(a)(1); Md. Code Ann., Elec. Law §§ 1-101(dd), 9-210(j)(2);


                                           45
             Case: 19-14552     Date Filed: 09/03/2020   Page: 46 of 152



Mich. Comp. Laws § 168.703; Mo. Rev. Stat. § 115.239(1); Neb. Rev. Stat. § 32-

815(1); N.Y. Elec. Law § 7-116(1); 25 Pa. Cons. Stat. § 2963(b); Tex. Elec. Code

Ann. § 52.091(b). Others determine it based on the party that currently holds a

majority in the state legislature, Tenn. Code Ann. §§ 2-1-104(a)(11)–(12), 2-5-

208(d)(1), or the number of votes each party received in the last congressional

election, Wyo. Stat. Ann. § 22-6-121(a). The Minnesota rule is similar to the NFL

draft: candidates of the major party that won the fewest votes in the preceding

election are listed first. Minn. Stat. § 204D.13(2). Delaware has the most

straightforward rule: Democrats first, then Republicans. Del. Code Ann. tit. 15,

§ 4502(a)(5). And still other States order their ballots based on nonpartisan

considerations. See, e.g., Ala. Code § 17-6-25 (alphabetical by candidate last

name); Ark. Code Ann. § 7-5-207(c)(1) (random lottery); Ky. Rev. Stat. Ann.

§ 118.225(1) (rotating candidate names in each congressional district).

          2. The Voters and Organizations’ Complaint Is Nonjusticiable.
      Against this wide array of state practice, voters and organizations brought

this constitutional challenge to Florida’s 70-year-old law that assigns the top ballot

position to candidates of the incumbent Governor’s party. They alleged violations

of the First Amendment and the Equal Protection Clause of the Fourteenth

Amendment as interpreted in a line of decisions beginning with Anderson, 460

U.S. 780, and Burdick, 504 U.S. 428.


                                          46
             Case: 19-14552     Date Filed: 09/03/2020   Page: 47 of 152



      The voters and organizations’ complaint, in a nutshell, is that Florida’s ballot

statute confers an impermissible partisan advantage on Republicans by virtue of

the primacy effect. Because Republican candidates enjoy a “windfall vote” of

approximately five percentage points from disinterested voters who reflexively

pick the first candidate, the Democratic voters and organizations have a harder

time electing their preferred candidates than if Florida distributed the windfall vote

more evenly. They argue that this regime burdens their right to vote and should be

evaluated using the approach established in Anderson and Burdick.

      The recent decision of the Supreme Court in Rucho compels the conclusion

that this complaint presents a nonjusticiable political question. This complaint

shares the same critical feature that led the Supreme Court to hold complaints of

partisan gerrymandering nonjusticiable in Rucho: neither this complaint of partisan

advantage from ballot order nor complaints of partisan advantage from

redistricting can be adjudicated using “judicially discernible and manageable”

standards. Rucho, 139 S. Ct. at 2502.

      In Rucho, the Supreme Court held that complaints of partisan

gerrymandering are nonjusticiable for two main reasons. First, these complaints

invariably rest on a threshold determination about what a “fair” apportionment of

political power looks like. See id. at 2499–500. The Court reasoned that one

possible standard of fairness—proportional representation—might have been


                                          47
              Case: 19-14552      Date Filed: 09/03/2020   Page: 48 of 152



judicially manageable but had no basis in constitutional law or the history of the

Republic. See id. at 2499. And absent proportional representation, the Court

explained, “it is not even clear what fairness looks like in this context.” Id. at 2500.

Fairness could mean creating the greatest number of competitive districts,

districting to ensure that each party receives its proportional share of “safe” seats,

or adhering to traditional districting criteria. Id. (internal quotation marks omitted).

And choosing between these different visions of fairness “poses basic questions

that are political, not legal.” Id.

       Second, even if courts could agree on a standard of fairness, they would

have to determine how much deviation from that standard in pursuit of partisan

interests was permissible. Id. at 2501. Some amount of partisan gerrymandering is

constitutional and inevitable. Id. at 2497. To hold that legislators could never

consider partisan interests in districting “would essentially countermand the

Framers’ decision to entrust districting to political entities.” Id. And in addition to

the problem of deciding how much partisan intent is too much, complaints of

partisan gerrymandering also present line-drawing problems concerning partisan

effect—judges must decide “how much partisan dominance is too much.” Id. at

2498 (emphasis added) (internal quotation marks omitted). For example, to police

partisan gerrymandering, courts would “have to decide the ideal number of seats

for each party and determine at what point deviation from that balance went too


                                           48
             Case: 19-14552     Date Filed: 09/03/2020    Page: 49 of 152



far.” Id. at 2501. Because the Constitution supplies neither an objective standard

for the fair apportionment of political power nor any principled basis for

identifying violations of that (nonexistent) standard, the Court concluded that

complaints of partisan gerrymandering present nonjusticiable political questions.

Id. at 2500–02.

      Under the reasoning of Rucho, complaints of partisan advantage based on

ballot order are likewise nonjusticiable political questions. The voters and

organizations’ complaint is based on the notion that Florida’s ballot statute, by

virtue of the primacy effect, confers an unfair partisan advantage on the party that

last won the Governorship. But courts cannot rely on legal standards to adjudicate

this kind of complaint because it does not allege any burden on individual voting

rights. Instead, adjudicating this kind of complaint would require courts to pick

among various conceptions of a politically “fair” ballot order that have no basis in

the Constitution. For that reason, the complaint “poses basic questions that are

political, not legal.” Id. at 2500. And even if a judicially discernable and

manageable standard for fairly ordering a ballot existed, there are no standards for

determining how much of a departure from an ideal ballot order amounts to a

constitutional violation. See id. at 2501. As we explain, Rucho cannot be

persuasively distinguished from this appeal.




                                          49
             Case: 19-14552     Date Filed: 09/03/2020    Page: 50 of 152



      The basic problem with the voters and organizations’ complaint is that it is

not based on the right to vote at all, so we cannot evaluate their complaint using

the legal standards that apply to laws that burden the right to vote. As the voters

and organizations correctly point out, we must evaluate laws that burden voting

rights using the approach of Anderson and Burdick, which requires us to weigh the

burden imposed by the law against the state interests justifying the law. Common

Cause/Ga., 554 F.3d at 1352. But “we have to identify a burden before we can

weigh it.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 205 (2008) (Scalia,

J., concurring in the judgment). And here it is impossible to identify a burden on

voting rights imposed by the ballot statute that is susceptible to the balancing test

of Anderson and Burdick.

      The statute at issue here is unlike any law that this Court or the Supreme

Court has ever evaluated under Anderson and Burdick. The statute does not make it

more difficult for individuals to vote, see, e.g., Crawford, 553 U.S. at 198

(plurality opinion) (photo-identification law); Common Cause/Ga., 554 F.3d at

1354 (same), or to choose the candidate of their choice, see Burdick, 504 U.S. at

430 (prohibition on write-in voting). It does not limit any political party’s or

candidate’s access to the ballot, which would interfere with voters’ ability to vote

for and support that party or candidate. See, e.g., Timmons v. Twin Cities Area New

Party, 520 U.S. 351, 353–54, 358–59 (1997) (law forbidding individuals to appear


                                          50
             Case: 19-14552        Date Filed: 09/03/2020   Page: 51 of 152



on the ballot as the candidate of more than one party); Norman v. Reed, 502 U.S.

279, 288–89 (1992) (ballot-access law for new parties); Munro v. Socialist

Workers Party, 479 U.S. 189, 199 (1986) (ballot-access law for minor-party

candidates); Anderson, 460 U.S. at 782, 786 (early filing deadline for candidate

paperwork); Cowen v. Ga. Sec’y of State, 960 F.3d 1339, 1342–46 (11th Cir. 2020)

(ballot-access law for minor-party candidates); Fulani v. Krivanek, 973 F.2d 1539,

1539, 1543 (11th Cir. 1992) (same). Nor does it burden the associational rights of

political parties by interfering with their ability to freely associate with voters and

candidates of their choosing. See, e.g., Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 451–52 (2008); Clingman v. Beaver, 544 U.S.

581, 587, 593 (2005); Tashjian v. Republican Party of Conn., 479 U.S. 208, 213–

14 (1986). And to state the obvious, the statute certainly does not create the risk

that some votes will go uncounted or be improperly counted. See, e.g., Lee, 915

F.3d at 1318–20 (challenge to signature-match procedures for absentee and

provisional ballots); Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006)

(challenge to manual-recount procedures under which some ballots might “receive

a different, and allegedly inferior, type of review in the event of a manual

recount”). All the statute does is determine the order in which candidates appear in

each office block on the ballot.




                                            51
             Case: 19-14552      Date Filed: 09/03/2020   Page: 52 of 152



      If the statute burdened voting or associational rights even slightly, we could

apply legal standards to determine whether the burden was unconstitutional. Under

Anderson and Burdick, we would weigh the burden imposed by the law against the

state interests justifying that burden. See Common Cause/Ga., 554 F.3d at 1352.

But because the statute does not burden the right to vote, we cannot engage in that

kind of review. The voters and organizations ask us to decide not whether the

ballot statute burdens identifiable voting or associational rights, but whether it

confers an unfair partisan advantage on the Republican Party. Indeed, this is the

very theory of injury on which our dissenting colleague relies to establish the

standing of the Democratic National Committee, the Democratic Senatorial

Campaign Committee, and the Democratic Congressional Campaign Committee

under Article III. See Dissenting Op. at 74 (“Each committee experienced an injury

in fact because the ballot-order statute has placed the Democratic Party at an

enduring electoral disadvantage in Florida . . . .”).

      Instead of basing their complaint on individual voting or associational rights,

the voters and organizations allege a novel complaint premised on the idea that the

extra votes that flow from top ballot position should be distributed “fairly”

between the major political parties. The “crux of [their] constitutional claim,” they

explain, “is the way in which” the ballot statute distributes the primacy vote

“between similarly-situated major parties.” In their view and the district court’s,


                                           52
             Case: 19-14552      Date Filed: 09/03/2020     Page: 53 of 152



fairness means distributing the primacy vote either evenly between the major

parties or on some apolitical basis, like random lottery or alphabetically by

candidate last name.

      But sensible as those approaches might be, they are hardly the only ways to

conceive of a “fair” ballot order. As in Rucho, “it is not even clear what fairness

looks like in this context.” 139 S. Ct. at 2500. Instead of splitting the primacy

effect between the two major parties, perhaps Florida should ensure that each

political party on the ballot—including minor parties—has an equal number of its

candidates listed first for office. After all, parties that have qualified to be on the

ballot are similarly situated with respect to any right to be first on the ballot. Or,

because that approach might give an undue advantage to minor parties with few

supporters, perhaps Florida should distribute the primacy effect proportionately

based on the number of registered voters in each party. That is, if 20 percent of

registered voters belong to one political party, that party’s candidates should

appear first on 20 percent of the ballots, and so on. Maybe Minnesota’s approach is

fairest: award the primacy effect entirely to one party—the party that received the

fewest votes in the last election. Minn. Stat. § 204D.13(2). One could imagine

many other ballot schemes that plausibly claim to be the fairest way, or at least a

fair way, to distribute the primacy effect, including the one Florida adopted nearly




                                            53
             Case: 19-14552     Date Filed: 09/03/2020     Page: 54 of 152



70 years ago: giving all parties the chance to win the primacy effect at each

gubernatorial election.

      As in the partisan gerrymandering context, picking among these alternatives

“poses basic questions that are political, not legal.” Rucho, 139 S. Ct. at 2500.

“There are no legal standards discernible in the Constitution for making such

judgments, let alone limited and precise standards that are clear, manageable, and

politically neutral.” Id. “Any judicial decision on what is ‘fair’ in this context

would be an ‘unmoored determination’ of the sort characteristic of a political

question beyond the competence of the federal courts.” Id. (quoting Zivotofsky v.

Clinton, 566 U.S. 189, 196 (2012)).

      And even if courts could discern in the Constitution a standard of fairness

for evaluating ballot-order regimes, they would run headlong into the second

problem the Supreme Court identified in Rucho. There are no discernable and

manageable standards “to answer the determinative question”: How much partisan

advantage from ballot order is too much? See id. at 2501; see also id. at 2498

(asking “how much partisan dominance is too much” (internal quotation marks

omitted)). It is impossible to ensure that each candidate or party in a particular

election appears at the top of the ballot an equal number of times. Election officials

cannot know in advance how many ballots will be cast in a given race, let alone

how many ballots will be cast in each county or voting precinct or which counties


                                           54
             Case: 19-14552     Date Filed: 09/03/2020    Page: 55 of 152



and precincts have the largest numbers of disinterested voters. Relatedly, how large

must the primacy effect be to create a constitutional problem? Two percent of

voters? Five percent? Some greater share? If the standard is an “outcome

determinative” number of voters, then any disparity in allocating the primacy

effect could violate the Constitution in close races. Would awarding the primacy

effect to a single political party be constitutional in a noncompetitive State where it

would make no difference to electoral outcomes but unconstitutional in a

battleground State? As with partisan gerrymandering, even if courts “knew which

version of fairness to be looking for, there are no discernible and manageable

standards for deciding whether there has been a violation.” Id. at 2501.

      At bottom, the voters and organizations’ challenge to the ballot statute rests

on the notion “that each party must be influential in proportion to its number of

supporters.” Id. Their complaint is that some voters who are neither Democrats nor

Republicans will vote for the Republican candidate solely because the Republican

is listed first, giving Republicans an advantage beyond their actual number of

supporters. But the Supreme Court has never accepted that baseline as providing a

justiciable standard in any context. It has instead emphatically rejected the idea that

federal courts are “responsible for vindicating generalized partisan preferences.”

Id. (quoting Gill, 138 S. Ct. at 1933).




                                          55
             Case: 19-14552     Date Filed: 09/03/2020    Page: 56 of 152



      The federal judiciary’s “constitutionally prescribed role is to vindicate the

individual rights of the people appearing before it.” Id. (quoting Gill, 138 S. Ct. at

1933). Where an election law does not burden the right to vote in any way, we

cannot vindicate individual rights. And we “have no license to reallocate political

power between the two major political parties, with no plausible grant of authority

in the Constitution, and no legal standards to limit and direct [our] decisions.” Id.

at 2507. The complaints of partisan gerrymandering in Rucho cannot be

persuasively distinguished from the voters and organizations’ complaint. A

complaint that the order in which candidates appear on a ballot confers an

impermissible partisan advantage to one party presents a nonjusticiable political

question.

      One possible response to the preceding analysis is that because the voters

and organizations have not alleged any burden on voting rights, their complaint

fails on the merits though it remains justiciable. But a complaint can both fail to

state a constitutional violation and be nonjusticiable if there are no judicially

discernible and manageable standards to adjudicate it. Take complaints of partisan

gerrymandering. In the light of Rucho, we know that any complaint that a

redistricting plan is unconstitutionally partisan must be dismissed as

nonjusticiable—even if the challenged plan is so fair that it could not possibly

violate the Constitution. Nor must a particular practice even be capable of


                                          56
             Case: 19-14552     Date Filed: 09/03/2020   Page: 57 of 152



violating the Constitution for challenges to that practice to be nonjusticiable. Our

guide, again, is Rucho. We do not know whether partisan gerrymandering can ever

violate the Constitution; in its 46 years of attempting to adjudicate those

complaints, the Supreme Court never declared a single redistricting plan

unconstitutionally partisan. Id. at 2491, 2497–98, 2507. But even though partisan

gerrymandering may not violate the Constitution, challenges to that practice are

nonetheless nonjusticiable because they are unsuited for resolution by federal

courts. Id. at 2507–08. The same is true for complaints of partisan advantage based

on ballot order.

      The voters and organizations’ arguments that their complaint is justiciable

are unconvincing. To make their case, they attempt to distinguish Rucho, invoke a

host of inapposite precedents, and posit hypothetical laws that bear no resemblance

to the challenged law in this action. None of their arguments have merit.

      The voters and organizations first suggest that Rucho is distinguishable

because the Supreme Court searched for a judicially manageable standard to police

partisan gerrymandering “for decades” without success. But Rucho makes clear

that complaints of partisan gerrymandering have always been nonjusticiable; it did

not impose a requirement that courts first struggle to identify a justiciable standard

for some period of time before declaring a complaint nonjusticiable. Complaints of

partisan gerrymandering did not become nonjusticiable only after the Court tried


                                          57
             Case: 19-14552     Date Filed: 09/03/2020    Page: 58 of 152



and failed to develop a standard. See Lester v. United States, 921 F.3d 1306, 1312

(11th Cir. 2019) (W. Pryor, J., respecting the denial of rehearing en banc) (“[W]e

should be mindful of the difference between a change in judicial doctrine and a

change in law.” (emphasis added)). Instead, the Court’s inability to discern a

manageable standard was evidence that these complaints had always been “outside

the courts’ competence and therefore beyond the courts’ jurisdiction.” Rucho, 139

S. Ct. at 2494; see also Lester, 921 F.3d at 1313 (“Without distinguishing between

judges’ understanding of the law and the law itself, . . . the Supreme Court [could

not] meaningfully describe a past decision of its own as ‘wrong the day it was

decided.’” (quoting Planned Parenthood of Se. Penn. v. Casey, 505 U.S. 833, 863

(1992) (joint opinion of O’Connor, Kennedy, and Souter, JJ.))). As discussed

below, the judiciary’s experience with partisan ballot-order complaints provides

similar evidence that no judicially discernible and manageable standards exist to

adjudicate them—that is, that these complaints have always been nonjusticiable.

      The voters and organizations also argue that Rucho is distinguishable

because some amount of partisan gerrymandering is constitutionally permissible in

redistricting, but partisan considerations are off limits in the realm of election

administration. And if partisan considerations are forbidden in election

administration, that reality arguably eliminates the line-drawing problem the

Supreme Court faced in Rucho—how much partisanship is too much? In the voters


                                           58
             Case: 19-14552      Date Filed: 09/03/2020     Page: 59 of 152



and organizations’ view, any partisanship is too much partisanship in this context.

Cf. Rucho, 139 S. Ct. at 2502 (explaining that complaints of racial gerrymandering

can rightly ask “for the elimination of a racial classification” but that complaints of

partisan gerrymandering “cannot ask for the elimination of partisanship”).

      This argument has at least two problems. First, partisan considerations are

not entirely off limits in election administration. Partisan motivations do not doom

a nondiscriminatory election law if “valid neutral justifications” also support the

law. Crawford, 553 U.S. at 204 (plurality opinion); see also Common Cause/Ga.,

554 F.3d at 1355. But even if partisan motivations were entirely off limits in

election administration, that fact would not eliminate the line-drawing problems

inherent in the voters and organizations’ complaint, which is based solely on the

partisan effects of the ballot statute. The voters and organizations have never

argued that the Democrat-led legislature and Democratic governor that enacted the

statute were motivated by impermissible partisan intent. Their complaint does not

ask for the elimination of partisan intent in ballot order. It asks for a fair allocation

of the primacy vote, much like the complaints of partisan gerrymandering in Rucho

asked for “a [fair] level of political power and influence.” 139 S. Ct. at 2499.

      The voters and organizations next contend that because other challenges to

election regulations are justiciable, theirs must be too. They point to Williams v.

Rhodes, 393 U.S. 23, 24, 28 (1968), which held that a challenge to laws that “made


                                           59
             Case: 19-14552      Date Filed: 09/03/2020    Page: 60 of 152



it virtually impossible” for certain political parties to access the ballot was

justiciable. But Williams provides no support for their position.

      Laws that limit the ability of candidates or parties to access the ballot burden

“voters’ freedom of choice and freedom of association.” Anderson, 460 U.S. at 806

(emphasis added); see also Socialist Workers Party, 479 U.S. at 193 (explaining

that ballot-access restrictions “impinge upon the rights of individuals to associate

for political purposes, as well as the rights of qualified voters to cast their votes

effectively”). Standards exist to assess the burdens imposed by restrictions on

ballot access. See Socialist Workers Party, 479 U.S. at 193–99. But no standards

exist to judge challenges to the partisan advantage conferred by ballot order.

      The voters and organizations contend that if we determine their complaint is

nonjusticiable, other more nefarious ballot laws will be insulated from judicial

review. They offer examples of hypothetical laws that require a “thumbs-up” or

asterisk symbol next to candidates of the Governor’s party, or that require the

names of those candidates to appear in larger font, bold print, or a different color.

Because challenges to these laws should be justiciable, they argue, so also should

challenges to laws that govern ballot order.

      Our holding that this lawsuit is nonjusticiable does not mean that challenges

to these kinds of ballot laws are also nonjusticiable. The Elections Clause, which

commits the regulation of the “Times, Places and Manner of holding Elections” to


                                           60
             Case: 19-14552      Date Filed: 09/03/2020     Page: 61 of 152



state legislatures, U.S. Const. art. I, § 4, cl. 1, provides a judicially discernable and

manageable standard to evaluate nonprocedural laws about ballot content. The

Supreme Court has held that the Elections Clause establishes the boundaries of

state authority over elections. See Cook v. Gralike, 531 U.S. 510, 523 (2001)

(“[T]he States may regulate the incidents of such elections, including balloting,

only within the exclusive delegation of power under the Elections Clause.”). In

Cook, the Court invalidated a Missouri law that placed a pejorative designation

next to candidates who refused to support term limits because the law did not

regulate the time, place, or manner of elections but instead sought to disparage or

endorse particular candidates. Id. at 523–26. “Thumbs-up” laws could be evaluated

under that standard, as could other laws that arguably do not regulate the manner of

elections, like laws that provide favorable font choices for certain candidates. But

Cook and the Elections Clause provide no standard to evaluate laws that govern

ballot order. Unlike the law at issue in Cook or a “thumbs-up” law, laws that

govern ballot order plainly regulate the manner of elections and are within the

power of States to enact. To use an Australian ballot, Florida, like every other

State, necessarily had to decide the order in which candidates’ names appear on the

ballot. And the choice of what order to adopt cannot be evaluated using legal

standards because it “poses basic questions that are political, not legal.” Rucho,

139 S. Ct. at 2500.


                                           61
             Case: 19-14552     Date Filed: 09/03/2020    Page: 62 of 152



      One might think that holding the voters and organizations’ complaint to be

nonjusticiable would mean that all challenges to ballot order are nonjusticiable, but

that is not so. Rucho makes clear that one kind of challenge to a law can be

justiciable and another nonjusticiable depending on whether judicially discernable

and manageable standards exist to adjudicate the complaint. The Court explained

that challenges to a redistricting plan based on racial gerrymandering or violations

of the one-person, one-vote principle are justiciable because manageable standards

exist to adjudicate those complaints, even though challenges to the same

redistricting plan based on its partisan effects are nonjusticiable. See id. at 2501–

02. Similarly, if the voters and organizations’ complaint were that Florida’s ballot

order somehow made it more difficult for Democrats to vote for their candidate of

choice, their complaint would be justiciable, and we would have to weigh the

burden imposed by the law against the State’s regulatory interests. See Burdick,

504 U.S. at 434; Common Cause/Ga., 554 F.3d at 1352. But that is not the kind of

complaint the voters and organizations brought. They instead ask us to fairly

apportion the primacy vote among the political parties, and that complaint falls

squarely within Rucho’s definition of a political question.

      The voters and organizations also argue that the decisions of other courts

adjudicating complaints of partisan advantage based on ballot order prove that their

complaint is justiciable. But the relevant decisions all predate Rucho. See, e.g.,


                                          62
             Case: 19-14552      Date Filed: 09/03/2020   Page: 63 of 152



Libertarian Party of Va. v. Alcorn, 826 F.3d 708, 717 (4th Cir. 2016); Green Party

of Tenn. v. Hargett, 767 F.3d 533, 550–51 (6th Cir. 2014); Koppell v. N.Y. State

Bd. of Elections, 153 F.3d 95, 96 (2d Cir. 1998); McLain v. Meier, 637 F.2d 1159,

1167 (8th Cir. 1980); Sangmeister v. Woodard, 565 F.2d 460, 465 (7th Cir. 1977).

And none of the decisions addressed whether complaints of partisan advantage

based on ballot order are justiciable. More fundamentally, that courts have

attempted to adjudicate a complaint does not mean the complaint is justiciable.

Indeed, before Rucho, numerous lower courts had crafted some standard to

adjudicate complaints of partisan gerrymandering. See Rucho, 139 S. Ct. at 2502–

06.

      Even taken on their own terms, these decisions support, rather than

undermine, the conclusion that the voters and organizations’ complaint is

nonjusticiable. They provide evidence that the voters and organizations’ complaint

is inherently standardless, much as the many prior decisions attempting to

adjudicate complaints of partisan gerrymandering did in Rucho. See id. at 2497–98.

Because complaints of partisan advantage based on ballot order are not based on

the right to vote at all, the courts in each of these decisions were forced to decide

what constituted a fair method of allocating of the top ballot position and then

determine whether the challenged law so departed from that standard of fairness

that it violated the Constitution.


                                          63
             Case: 19-14552    Date Filed: 09/03/2020    Page: 64 of 152



      Unsurprisingly, the courts settled on different and sometimes contradictory

standards. The Fourth Circuit, for example, concluded that “facially neutral and

nondiscriminatory” ballot-order laws “impose[] only the most modest burdens” on

voting and associational rights and for that reason survive scrutiny under Anderson

and Burdick. Libertarian Party of Va., 826 F.3d at 717. The Eighth Circuit, in

contrast, held that “position advantage must be eliminated as much as is possible”

and decided that the “fairest remedy” was “some form of ballot rotation whereby

‘first position’ votes are shared equitably by all candidates.” McLain, 637 F.2d at

1169 (emphasis added). The Seventh Circuit did not require rotation of the top

ballot spot among all candidates; instead, it held that laws governing ballot order

pose no constitutional problem so long as they are “neutral” in character and do not

intentionally favor one class of candidates over another. Sangmeister, 565 F.2d at

465–68. And at least one court has concluded that even a “neutral” method of

assigning ballot position—alphabetically by candidate last name—violated the

state constitutional rights of a candidate whose name would never allow him to

appear at the top of the ballot. Kautenburger v. Jackson, 333 P.2d 293, 294–95

(Ariz. 1958). These decisions strengthen the conclusion that there are no judicially

discernable and manageable standards for adjudicating complaints of partisan

advantage based on ballot order. Such complaints present competing visions of

fairness that are “unguided and ill suited to the development of judicial standards.”


                                         64
             Case: 19-14552     Date Filed: 09/03/2020    Page: 65 of 152



Rucho, 139 S. Ct. at 2501 (internal quotation marks omitted). Federal judges have

no business deciding them.

      The voters and organizations contend that the Supreme Court’s summary

affirmance in Mann v. Powell, 398 U.S. 955 (1970) (mem.), establishes that their

complaint is justiciable, but that is plainly wrong. The law at issue in Mann placed

candidates on the ballot in the order they submitted their nominating petitions and

gave the Illinois Secretary of State unfettered discretion to break ties if he received

multiple petitions simultaneously. 314 F. Supp. 677, 678–79 (N.D. Ill. 1969), aff’d,

398 U.S. 955. When the Secretary received two or more petitions simultaneously,

he chose to break the tie in favor of incumbents. Id. A three-judge district court

enjoined that practice id. at 679, and the Supreme Court summarily affirmed,

Mann, 398 U.S. at 955. But the Court has cautioned that we must not overread its

summary affirmances: “the precedential effect of a summary affirmance extends

no further than the precise issues presented and necessarily decided by those

actions. A summary disposition affirms only the judgment of the court below, and

no more may be read into our action than was essential to sustain that judgment.”

Anderson, 460 U.S. at 784–85 n.5 (internal quotation marks omitted); see also

Mandel v. Bradley, 432 U.S. 173, 176 (1977) (“Because a summary affirmance is

an affirmance of the judgment only, the rationale of the affirmance may not be

gleaned solely from the opinion below. When we summarily affirm, without


                                          65
             Case: 19-14552     Date Filed: 09/03/2020   Page: 66 of 152



opinion, we affirm the judgment but not necessarily the reasoning by which it was

reached.” (alteration adopted) (internal quotation marks omitted)). Mann provides

no basis to conclude that the Supreme Court has ever adjudicated a complaint

based on the partisan effects of ballot order.

      The dissent contends that our analysis of Mann must take into account the

jurisdictional statement filed in that case. Dissenting Op. at 117–21. When a

jurisdictional issue is “neither challenged nor discussed,” the Supreme Court’s

exercise of its jurisdiction carries no precedential weight. Lewis v. Casey, 518 U.S.

343, 352 n.2 (1996). But, the dissent argues, when a party raises an issue in a

jurisdictional statement, the Court’s summary affirmance rejects that specific

challenge. Dissenting Op. at 117 (citing Mandel, 432 U.S. at 176). The dissent

insists that although the jurisdictional issue in Mann was not discussed in the

Supreme Court’s summary affirmance, it was still challenged by the Illinois

Secretary of State. Id. at 118–19 (citing Jurisdictional Statement, Powell v. Mann,

1970 WL 155703 at *6 (1970)). As a result, the dissent says, we must treat Mann

as precedent.

      But “the precedential effect of a summary affirmance extends no further than

the precise issues presented,” Anderson, 460 U.S. at 784–85 n.5 (internal quotation

marks omitted), and this case presents a question different from the one in Mann.

The law at issue in Mann gave the Illinois Secretary of State unfettered discretion


                                          66
             Case: 19-14552     Date Filed: 09/03/2020    Page: 67 of 152



to break ties, whereas the law here gives no such discretion. Because of this key

distinction, we cannot say that the Court’s apparent conclusion in Mann—that a

challenge to a discretionary ballot-ordering law that created no alleged partisan

advantage is justiciable—has any bearing on a challenge to a non-discretionary

ballot-ordering law that allegedly creates an unfair partisan advantage. In short, the

dissent’s reliance on Mann is misplaced.

      Besides misreading the precedential value of Mann, the dissent also invents

a threshold inquiry for evaluating potential political questions and contends that we

have ignored this previously unrevealed test. Dissenting Op. at 122–23, 133. The

Court held in Baker v. Carr that a challenge to a state reapportionment plan based

on population inequality did not present a nonjusticiable political question because

there was a “well developed and familiar” standard to evaluate such challenges—

the Equal Protection Clause. 369 U.S. 186, 226 (1962). According to the dissent,

Baker’s test is more lenient than the one used in Rucho, which requires there to be

a judicial standard that rests on a “limited and precise rationale” and that is “clear,

manageable, and politically neutral.” Dissenting Op. at 126 (quoting Rucho, 139 S.

Ct. at 2498). The dissent distinguishes Baker and Rucho by asserting that Baker is

the general test for political questions, whereas the heightened Rucho test should

be used “when judicial review of the particular claim at issue would create

separation of powers concerns.” Id. at 133.


                                           67
             Case: 19-14552     Date Filed: 09/03/2020    Page: 68 of 152



      The dissent’s attempt to create a new framework for choosing between

different tests for political questions is misguided. Although it is true that Rucho

did not overrule Baker, nothing in Rucho suggests that the Supreme Court’s test for

the justiciability of challenges to partisan gerrymandering was an exception to a

general test for other political questions. See Rucho, 139 S. Ct. at 2498–99. The

reason the Court directed its analysis in Rucho toward partisan gerrymandering is

that the claim in Rucho was about partisan gerrymandering. The dissent is trying to

create a solution in search of a problem.

      The voters and organizations’ attempts to escape the reasoning of Rucho are

all unavailing. Despite their many protests, Rucho compels the conclusion that

complaints of unfair partisan advantage based on ballot order present

nonjusticiable political questions. Although Rucho may seem counterintuitive to

federal judges who are used to usurping the authority of state legislatures to

regulate elections, it should not. The Constitution commits the “Times, Places and

Manner” of holding congressional elections to legislatures—the state legislatures

in the first instance, subject to any regulations Congress prescribes. U.S. Const. art.

I, § 4, cl. 1. Our founding charter never contemplated that federal courts would

dictate the manner of conducting elections—in this lawsuit, down to the order in

which candidates appear on a ballot.




                                            68
               Case: 19-14552    Date Filed: 09/03/2020    Page: 69 of 152



         Alexander Hamilton explained in Federalist 59 that “a discretionary power

over elections ought to exist somewhere,” but that somewhere was not the federal

judiciary. The Federalist No. 59, at 306 (Alexander Hamilton) (George W. Carey

& James McClellan eds., 2001). Instead, Hamilton identified “only three ways in

which this power could have been reasonably organized.” Id. It could be “lodged

wholly in the national legislature, or wholly in the state legislatures, or primarily,

in the latter, and ultimately in the former.” Id. The Constitution, of course, adopted

the third option. But the district court in this action assumed for itself the

“discretionary power over elections” that the Constitution assigns to the state and

federal legislatures, in contravention of clear Supreme Court precedent that should

have prevented it from reaching the merits of this dispute. Its decision to do so was

error.

         We offer one final word about the dissenting opinion. Although it purports

to dissent from our judgment vacating the injunction for lack of jurisdiction, the

dissenting opinion never says whether it would affirm the injunction or on what

grounds. So although the dissent argues this dispute is justiciable, it offers no clues

about how to resolve the appeal.

                                 IV. CONCLUSION

         By entering a judgment on the merits when it had no justiciable case or

controversy before it, the district court offered “no more than an expression of


                                           69
             Case: 19-14552    Date Filed: 09/03/2020    Page: 70 of 152



opinion upon the validity of the [law] in question.” Muskrat v. United States, 219

U.S. 346, 362 (1911). That kind of advisory opinion is beyond the power of federal

courts. The district court should have dismissed the action because the voters and

organizations lack standing and their complaint is nonjusticiable. It erred by

reaching the merits and entering an injunction against nonparties whom it had no

authority to enjoin. We VACATE the judgment against the Secretary and

REMAND with instructions to dismiss for lack of jurisdiction.




                                         70
                Case: 19-14552        Date Filed: 09/03/2020        Page: 71 of 152



JILL PRYOR, Circuit Judge, dissenting:

      For the past 20 years, the Republican candidate’s name has been listed first

on every general election ballot in every race in every contested partisan election in

the state of Florida. In this case, individuals and organizations sued Florida’s

Secretary of State to challenge as unconstitutional the state statute governing ballot

ordering in general elections. Florida law requires the names of candidates from

the governor’s party to be listed first for each office on the general election ballot.

See Fla. Stat. § 101.151(3)(a). The district court found after a bench trial that this

ballot-ordering scheme has awarded Republican candidates a “small but

statistically significant advantage” due to the tendency of some voters to select a

candidate simply because his name is listed first (a phenomenon known as the

“primacy effect” or “candidate name order effect”). Doc. 202 at 2. 1 As a result,

the court concluded, the scheme violated the First and Fourteenth Amendments.

      The merits question in this appeal is whether Florida’s ballot-order law

violates the Constitution by awarding the advantage created by the primacy effect

to candidates based on their affiliation with the governor’s political party, with a

corresponding disadvantage to the opposing party. But before we can address the

merits, we must be sure that we have jurisdiction to hear the appeal. See MSP

Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016).

      1
          Citations in the form “Doc. #” refer to the district court’s docket entries.

                                                  71
              Case: 19-14552     Date Filed: 09/03/2020    Page: 72 of 152



      The majority opinion never reaches the merits of the plaintiffs’ claims

because it concludes that the case should have been dismissed for lack of

jurisdiction. According to the majority, the district court should have dismissed

the complaint because the plaintiffs failed to establish any of the three required

elements of standing and their complaint raises a nonjusticiable political question

based on the United States Supreme Court’s decision in Rucho v. Common Cause,

139 S. Ct. 2484 (2019).

      I disagree. I would conclude that at least three plaintiffs—the Democratic

National Committee (“DNC”), the Democratic Senatorial Campaign Committee

(“DSCC”), and the Democratic Congressional Campaign Committee (“DCCC”)

(together, the “Committees”)—have standing. I would also conclude that their

challenge to the ballot-order statute does not raise a political question. In holding

that the district court lacked jurisdiction to hear any of the plaintiffs’ claims, the

majority opinion contorts beyond recognition Supreme Court precedent addressing

the injury-in-fact, traceability, and redressability requirements for standing, as well

as the scope of the political question doctrine. As a result, the majority opinion

ends up imposing entirely new or substantially heavier burdens on plaintiffs who

seek to challenge state election laws, burdens that the Supreme Court has never

recognized.




                                           72
             Case: 19-14552      Date Filed: 09/03/2020    Page: 73 of 152



I.     The Committees Have Standing to Challenge the Ballot-Order Statute.

      I begin with standing. Plaintiffs the DNC, DSCC, and DCCC are the

national committees of the Democratic Party and thus “responsible for the day-to-

day operation of [the] party at the national level.” 52 U.S.C. § 30101(14). We

have previously explained that the national committees are the “embodiment and

manager[s] of the affairs” of the national party. Wymbs v. Republican State Exec.

Comm. of Fla., 719 F.2d 1072, 1074 n.4 (11th Cir. 1983). I would conclude that

the Committees have standing to sue the Secretary of State to challenge the ballot-

order law.

      The Constitution limits the power of the judiciary to deciding “Cases” and

“Controversies.” U.S. Const. art. III, § 2, cl. 1. To satisfy the case-or-controversy

requirement, a plaintiff must have standing to sue. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). To establish standing, a plaintiff must show (1) an

injury in fact; (2) a causal connection between the injury and the causal conduct,

meaning that the injury is fairly traceable to the defendant’s conduct; and (3) a

likelihood that the injury will be redressed by a favorable decision. Id.; MSP

Recovery, 835 F.3d at 1357. Failure to demonstrate any one of these three

elements defeats a plaintiff’s standing. The majority opinion concludes that the

plaintiffs lack standing to sue the Secretary of State because at trial they failed to

prove all three: (1) that any plaintiff suffered an injury in fact; (2) that any injury a


                                           73
             Case: 19-14552     Date Filed: 09/03/2020     Page: 74 of 152



plaintiff suffered, if one existed, was fairly traceable to the Secretary’s conduct;

and (3) that any injury a plaintiff suffered, if one existed, could be redressed by a

judgment against the Secretary.

      The Committees met all three elements. Each committee experienced an

injury in fact because the ballot-order statute has placed the Democratic Party at an

enduring electoral disadvantage in Florida by diminishing the electoral prospects

of Democratic candidates throughout the state. As a result, the Democratic Party

and the national committees that are the “embodiment[s]” of the party were injured

by the ballot-order scheme. Wymbs, 719 F.2d at 1074 n.4. The Committees were

injured because the ballot-order law made it—continues to make it—more difficult

for them to raise funds, register voters, attract volunteers, generate support from

independent voters, and recruit candidates to run for office. In addition, the

Committees’ injuries were traceable to the Secretary of State and redressable in

litigation against her given her role under Florida law in implementing and

overseeing how local election officials prepare ballots.

      In holding that the Committees failed to establish each element of standing,

the majority unveils a new understanding of these concepts, imposes a heavier

burden on the plaintiffs than Supreme Court precedent and our precedent supports,

and creates a split with authority from other circuits. Because the Committees




                                          74
               Case: 19-14552       Date Filed: 09/03/2020       Page: 75 of 152



cleared the threshold hurdle of standing, we should reach the merits of their

challenge to the ballot-order statute.

A.     The Committees Suffered Injury in Fact.

       First, the plaintiffs demonstrated that the Committees experienced an injury

in fact. To establish an injury in fact, each committee had to prove that it suffered

“an invasion of a legally protected interest that is concrete and particularized and

actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548

(internal quotation marks omitted). For an injury to be concrete, it “must be de

facto; that is, it must actually exist.” Id. (internal quotation marks omitted). The

Supreme Court has explained that the injury must be “real, and not

abstract.” Id. (internal quotation marks omitted).

       The Committees experienced an injury in fact because Florida’s ballot-order

statute over time has disadvantaged Democratic candidates in Florida elections.2

By damaging the electoral prospects of Democratic candidates, the statute has




       2
          As organizational plaintiffs, each Committee alternatively could sue “on behalf of its
members” if (1) “its members would otherwise have standing to sue in their own right,” (2) “the
interests at stake are germane to the organization’s purpose,” and (3) “neither the claim asserted
nor the relief requested requires the participation of individual members in the lawsuit.” Friends
of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). To establish
standing under this theory, an organization must show that at least one of its members has
suffered or will suffer harm. Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009). Because
I conclude that each Committee itself experienced harm, I do not address standing based on harm
to its members.

                                               75
             Case: 19-14552     Date Filed: 09/03/2020    Page: 76 of 152



weakened the strength of the Democratic Party in Florida and necessarily harmed

the Committees.

      Let me briefly explain how the statute harmed the electoral prospects of

Democratic candidates in Florida. By design, the ballot-order statute awarded (and

continues to award) an advantage to one major political party over the other,

ensuring that when a party secures the governor’s office in Florida, candidates

from the governor’s political party receive a windfall by virtue of being placed first

on the ballot. See Fla. Stat. § 101.151(3)(a). The district court’s factual findings

established that this advantage has been and continues to be significant. As the

district court found, “[C]andidates of the major parties in Florida receive an

average primacy effect vote of approximately five percent when listed first in their

office block on the ballot,” and “this advantage accrues to a candidate because of

the candidates’ name order.” Doc. 202 at 45.

      The majority argues that this evidence was insufficient to show that any

particular candidate has been harmed because it “tells us nothing about whether

ballot order has affected or will affect any particular candidate in any particular

election.” Maj. Op. at 25. Although it is true that the district court did not identify

the candidate(s) in particular race(s) who would have won but for the ballot-order

statute’s allocation of the primacy effect windfall to the governor’s party, the

district court found that some Democratic candidates lost elections because of that


                                          76
               Case: 19-14552       Date Filed: 09/03/2020       Page: 77 of 152



allocation. As the district court explained, “a vast number of Florida’s elections

have been decided by less than three to five percent of the votes cast—in other

words, by a smaller margin than the advantage Florida’s ballot-order scheme

awards to the candidates affiliated with the party of Florida’s last-elected

governor.” Doc. 202 at 46. Based on this evidence, the court concluded that the

ballot-order statute did “indeed make a difference to the outcome of elections in

Florida.”3 Id. at 48.

       By placing Democratic candidates at a systemic disadvantage, the ballot-

order statute harmed the Democratic Party as well as its national committees. I

begin with the premise that a political party and its committees enjoy First

Amendment rights of association. “The First Amendment protects the right of

citizens to associate and to form political parties for the advancement of common

political goals and ideas.” Timmons v. Twin Cities Area New Party, 520 U.S. 351,

357 (1997). Just as individuals enjoy a right to associate, political parties do, too.

See id. at 358; see Tashjian v. Republican Party of Conn., 479 U.S. 208, 217

(1986) (concluding that state election law imposed a burden “upon the



       3
          On appeal, the appellants have not challenged the district court’s findings of fact as
clearly erroneous. See Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 74 n.19
(1978); Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1271 n.9 (11th Cir. 2001).
(explaining that although we review a district court’s determination that a plaintiff has standing
de novo, we “generally review[] a district court’s underlying factual findings only for clear
error”).

                                               77
             Case: 19-14552     Date Filed: 09/03/2020   Page: 78 of 152



associational rights of the Party”). This First Amendment right also extends to

“political committees” like the Committees in this case. Colo. Republican Fed.

Campaign Comm. v. Fed. Elec. Comm’n, 518 U.S. 604, 616 (1996).

      When a law harms the electoral prospects of a political party’s candidates,

the party experiences an associational injury. The majority does not seriously

challenge this principle. And with good reason—an electoral victory enables the

winning party “to better direct the machinery of government toward the party’s

interests.” Tex. Democratic Party v. Benkiser, 459 F.3d 582, 587 (5th Cir. 2006).

By awarding an advantage to the candidates from the governor’s political party, the

ballot-order statute necessarily disadvantages the other major political party in

elections and thus weakens its strength and ability to carry out its mission and

objectives. When deprived of political strength, the party and its committees

experience an “associational harm” because they “may face difficulties

fundraising, registering voters, attracting volunteers, generating support from

independents, and recruiting candidates to run for office (not to mention eventually

accomplishing their policy objectives).” Gill v. Whitford, 138 S. Ct. 1916, 1938

(2018) (Kagan, J., concurring).

      The majority claims that the Committees failed to establish injury in fact

because any harm they experienced was “based on nothing more than generalized

partisan preferences” and thus was insufficient to establish standing under the


                                          78
             Case: 19-14552     Date Filed: 09/03/2020    Page: 79 of 152



Supreme Court’s decision in Gill. See Maj. Op. at 25 (internal quotation marks

omitted). But nothing in Gill forecloses political parties from establishing

associational harm based on systemic electoral disadvantage. In Gill, the Supreme

Court rejected the claims of individual voters who challenged a Wisconsin

redistricting plan as an unconstitutional partisan gerrymander on the ground that

the plan unfairly favored Republican voters and their candidates. 138 S. Ct. at

1923–24. The voters argued that they were injured because the gerrymander

diluted their votes. See id. at 1930–31. The Supreme Court accepted that a voter

was harmed if the composition of the voter’s own district caused her vote to carry

less weight than it would carry in another, hypothetical district. Id. at 1931. But

because the plaintiffs had introduced no evidence addressing whether such dilution

had occurred in their districts, the Court remanded the case to give the plaintiffs an

opportunity to come forward with such evidence. Id. at 1932, 1934.

      The Court also considered whether the voters had standing to challenge the

gerrymander throughout the state on the theory that it harmed their interests in

“collective representation in the legislature” and “in influencing the legislature’s

overall composition.” Id. at 1931 (internal quotation marks omitted). The Court

rejected the voters’ argument, concluding that a “citizen’s abstract interest in

policies adopted by the legislature . . . is a nonjusticiable general interest common

to all members of the public.” Id. (internal quotation marks omitted).


                                          79
             Case: 19-14552     Date Filed: 09/03/2020    Page: 80 of 152



      In a separate concurring opinion, Justice Kagan, joined by three other

justices, wrote that partisan gerrymandering could inflict a constitutional injury by

infringing the rights of association held by political parties and their related

organizations. Id. at 1934 (Kagan, J., concurring). On this theory, one the voters

never directly argued, Justice Kagan would have found that individual voters

suffered an injury in fact based on the associational harm that resulted when the

gerrymander deprived their party of its “natural political strength.” Id. at 1938.

And, she emphasized, “what is true for the party members” with respect to this

associational harm “may be doubly true for party officials and triply true for the

party itself (or for related organizations).” Id. (emphasis added). As she

explained, when a state law places a party “at an enduring electoral disadvantage,”

the party is injured because the law “weakens its capacity to perform all its

functions.” Id.

      Justice Kagan advanced her theory of injury to a political party in a separate

concurrence, but the majority opinion did not reject the theory. Instead, the

majority declined to address it, expressly leaving it “for another day,” because the

question was not presented; there was no political party plaintiff. See id. at 1931

(majority opinion) (stating that the majority was not deciding whether there would

be an injury in fact in a case “involving different kinds of plaintiffs and differently

alleged burdens” (citation omitted)).


                                           80
             Case: 19-14552     Date Filed: 09/03/2020   Page: 81 of 152



      Ignoring that the Gill majority expressly did not—and could not, given the

absence of a political party plaintiff—decide whether a political party experiences

injury when the challenged conduct places it at a systemic disadvantage relative to

another party, the majority opinion here nevertheless relies on Gill to support its

conclusion that the Committees cannot establish injury under a theory of

associational harm. Because Gill expressly reserved consideration of that

argument, it offers the majority no support.

      The majority opinion raises another reason why the Committees have

suffered no harm: it claims that because the Committees are not “identical” to the

Democratic Party, an injury to the Democratic Party is not “necessarily an injury to

the Committee[s].” Maj. Op. at 26. But we need not decide whether in all

circumstances harm to the Democratic Party also injures the Committees. We have

a narrower question before us: when a state’s election law harmed the Democratic

Party by systematically disadvantaging Democratic candidates in elections, were

the Committees also injured? The answer is yes. The diminished electoral

prospects of Democratic candidates made it harder for the Committees to achieve

the Party’s goals and carry out its day-to-day operations. As I explained above, the

Committees are the “embodiment and manager[s] of the affairs” of the national

Democratic Party, Wymbs, 719 F.2d at 1074 n.4, and “responsible for the day-to-

day operation of [the] party at the national level.” 52 U.S.C. § 30101(14). The


                                          81
               Case: 19-14552        Date Filed: 09/03/2020       Page: 82 of 152



fact that Democratic candidates running for office in Florida over the past 20 years

have faced an approximately five percentage point disadvantage has frustrated the

DNC’s goal of electing Democrats “up and down the ballot across the country.”

Doc. 195-4 at 15. It likewise has frustrated the DSCC’s goal of electing

Democrats to the United States Senate and the DCCC’s goal of electing Democrats

to the House of Representatives.4 See Pavek v. Donald J. Trump for President,

Inc., No. 20-2410,       F.3d , 2020 WL 4381845, at *1 & n.2 (8th Cir. July 31,

2020) (holding that DSCC and DCCC were injured because Minnesota ballot-order

law caused Republican candidates to be listed first on ballots).

       The only authority the majority opinion marshals to support its position that

an injury to the Democratic Party is not an injury to the Committees is the Supreme

Court’s decision in Federal Election Commission v. National Conservative

Political Action Committee (“NCPAC”), 470 U.S. 480 (1985). But NCPAC merely

recognized that the Democratic Party was not interchangeable as a plaintiff with its

national committee when a federal campaign finance statute expressly authorized

the committee—but not the party—to sue.

       4
          Because the DSCC and DCCC focus on electing Democratic candidates to the United
States Senate and House of Representatives, respectively, I accept that each has a direct interest
in a limited number of elections in Florida. Even so, both have suffered injury as a result of the
ballot-order statute, as we can see from the close margins in recent elections where they
supported candidates. For example, in Florida’s most recent Senate election, the Republican
candidate defeated the Democratic candidate 50.1 percent to 49.9 percent. And in a recent
congressional race in Florida, the Republican candidate defeated the Democratic candidate by
less than five percent.

                                                82
             Case: 19-14552      Date Filed: 09/03/2020     Page: 83 of 152



      In NCPAC, two political action committees (“PACs”) announced they would

be spending large amounts of money to support President Ronald Reagan’s

reelection campaign. But President Reagan had accepted public funding, and a

federal campaign finance law barred the PACs from spending more than $1,000 to

further the election of a presidential candidate who received public financing. Id.

at 482–83 (citing 26 U.S.C. § 9012(f)). The Democratic Party sued the two PACs

under a federal statute that permitted the Federal Election Commission (“FEC”), a

“national committee of any political party,” or any individual eligible to vote for

President to bring an action to “implement or construe any provision of” the

campaign finance law. 26 U.S.C. § 9011(b)(1).

      The Supreme Court concluded that the Democratic Party lacked a right of

action to sue under the statute. NCPAC, 470 U.S. at 485–86. The party had no

right of action under the statute, the Court explained, because Congress had

expressly authorized only a “national committee of any political party” to sue to

enforce the statute; the party itself was “[c]learly” not included in the list of entities

and individuals who could sue. Id. Certainly, NCPAC tells us that a political party

is not interchangeable with its national committee when Congress expressly gave

the committee but not the party a right of action to enforce the law. But NCPAC

did not address the entirely separate and different question of whether a political

party’s national committee experiences an injury when a challenged practice harms


                                           83
             Case: 19-14552     Date Filed: 09/03/2020   Page: 84 of 152



the electoral prospects of the party’s candidates. NCPAC lends no support to the

majority’s position that only the party, not its committees, were injured here.

      The majority contends that I make other errors in concluding that the

Committees were injured. First, the majority opinion argues that my analysis

establishes only that the Florida Democratic Party has been injured and says

nothing about whether the Democratic Party of the United States or its committees

were injured. Second, the majority opinion argues that my analysis is incomplete

because to have standing in this case the Committees had to show that they faced

an imminent injury. In raising both arguments, the majority oversimplifies the

facts and misapplies the law, resulting in a flawed analysis.

      First, the majority opinion asserts that the Committees were not injured

because for each Committee there was no evidence that “one of its candidates is

likely to lose a future election because of ballot order.” Maj. Op. at 27. According

to the majority opinion, the national Democratic Party and its committees could be

injured only when Democratic candidates for the offices of President and Vice

President of the United States suffer electoral disadvantage because these are the

only two offices for which the Party itself nominates candidates. For every other

race in Florida, the majority argues, the candidates are nominated by the Florida

Democratic Party and therefore the national party and committees can suffer no

injury from ballot order in those races.


                                           84
             Case: 19-14552     Date Filed: 09/03/2020   Page: 85 of 152



      Even though the state party formally nominates the candidates for races

other than President and Vice President, I am not persuaded that we can so neatly

unwind the roles of the Democratic Party of the United States and the Florida

Democratic Party when it comes to elections. The charters of the national

Democratic Party and the state Democratic Party reflect that each organization

“assist[s]” the other in the election of Democratic candidates in Florida. See

Charter of the Democratic Party of the United States art. I, § 3, available at

https://democrats.org/wp-content/uploads/2018/10/DNC-Charter-Bylaws-8.25.18-

with-Amendments.pdf; Charter of the Florida Democratic Party art. I, § 9,

available at https://nmcdn.io/e186d21f8c7946a19faed23c3da2f0da/b1b9

6861a2534eba8191fd2 315c6a596/files/FDP-BYLAWS---10-013-2019-

Updated.pdf. DNC members from Florida are members ex officio of the Florida

Democratic Party’s State Executive Committee, which is responsible for managing

the party’s affairs within the state, and of the Florida Democratic Party’s Central

Committee, which operates and manages the State Executive Committee. The

State Executive Committee, in turn, elects Florida’s representatives to the DNC. In

addition, the DNC exercises at least some oversight over the Florida Democratic

Party because the state party must conduct its affairs according to the DNC’s

charter and any resolutions the DNC passes.




                                          85
               Case: 19-14552       Date Filed: 09/03/2020       Page: 86 of 152



       The majority opinion’s attempt to draw a rigid divide between the roles of

the Democratic Party of the United States and the Florida Democratic Party in

nominating candidates also ignores that the state of Florida presents the candidates

to voters as belonging to a single party. Ballots in Florida do not identify the

candidates for President and Vice President of the United States as belonging to the

national Democratic Party and all other Democratic candidates as belonging to the

Florida Democratic Party. Instead, ballots identify all Democratic candidates,

whether running for President or any other office, by the three-letter identifier

“DEM.”5 See Fla. Stat. § 101.151(3)(A) (requiring that a candidate’s party be

listed on the ballot “with an appropriate abbreviation of the party name”); Fla.

Admin. Code Ann. r. 1S-2.032(9)(c) (2020) (directing that the party identifier on a

ballot must be the abbreviation assigned by the Secretary of State’s office).

       The majority’s rigid distinction between the national and state parties also

ignores the Committees’ theory of associational harm. Under that theory, all

Democratic candidates in Florida (whether nominated by the national or the state

Democratic Party) for the past 20 years have faced an enduring electoral

disadvantage. So the ballot-order statute has negatively impacted efforts in Florida

by both the state party and the national party to raise funds, register voters, attract



       5
         Similarly, Florida ballots identify all Republican candidates, whether running for
President or any other office, by the three-letter identifier “REP.”
                                                86
             Case: 19-14552     Date Filed: 09/03/2020    Page: 87 of 152



volunteers, generate support from independents, recruit candidates to run for

office, and ultimately achieve Democratic policy objectives. Even if the majority

is correct that the only candidates directly associated with the national Democratic

Party are the candidates for President and Vice President, the national party,

represented by the DNC, nevertheless suffered an injury in fact as a result of the

ballot-order scheme.

      The majority opinion argues that, applying my logic, “any organization that

favors the election of certain candidates” would be able “to claim an injury based

on harm to those candidates’ electoral prospects.” Maj. Op. at 28. Again, the

majority ignores the specific context before us. Florida ballots show only a

candidate’s political party affiliation; they do not name any other organization that

happens to support the candidate. See Fla. Stat. § 101.151(3)(a). The ballot-order

statute sets the order of candidates by, and thus awards an electoral advantage

based solely on, party affiliation. I do not see how recognizing that the ballot-

order statute has injured the Committees, the day-to-day operational bodies of the

Democratic Party, would create a slippery slope and dictate the outcome of a future

case involving some other organization that is neither a political party nor a party’s

national committee.

      The majority opinion’s second argument is that the Committees have shown

no injury in fact because they failed to prove that their injuries were “certainly


                                          87
             Case: 19-14552     Date Filed: 09/03/2020    Page: 88 of 152



impending.” Maj. Op. at 26 (internal quotation marks omitted). The majority

opinion cites the Supreme Court’s decision in Clapper v. Amnesty International

USA, 568 U.S. 398 (2013), as establishing the requirement that a plaintiff must

face a certainly impending injury to have suffered an injury in fact. But Clapper

presented unique circumstances that do not inform our inquiry here.

      On the day that amendments to the Foreign Intelligence Service Act

(“FISA”) went into effect, authorizing the government to conduct certain foreign

surveillance, several individuals and organizations filed a lawsuit challenging the

amendments. Id. at 406–07. The Court concluded the plaintiffs lacked standing to

challenge the new law because they failed to establish injury. The Court explained

that to establish standing a plaintiff’s injury had to be “actual or imminent.” Id. at

409 (emphasis added) (internal quotation marks omitted). Because the plaintiffs

were challenging new provisions of FISA that had just gone into effect, no plaintiff

claimed or could have claimed that the government had previously surveilled his

communications under the amendments. See id. at 411. Instead, each plaintiff

claimed that he had standing to challenge the new law because it was “imminent[]”

that the government would target his foreign contacts for surveillance and thus

intercept his communications. Id. at 411.

      The Court rejected the plaintiffs’ argument. Because the plaintiffs had “no

actual knowledge” of the communications the government would target, they were


                                          88
             Case: 19-14552     Date Filed: 09/03/2020    Page: 89 of 152



“speculat[ing]” that the government would acquire their communications and had

not shown that any injury was “certainly impending.” Id. at 410–11. Clapper

addressed a singular situation in which the plaintiffs could not yet have suffered

any harm because the statute they were challenging went into effect on the very

day they sued.

      According to the majority, under Clapper, the Committees have standing

only if their injuries were certainly impending. Not only were the circumstances in

Clapper entirely different, but the Court noted in that case that a plaintiff can

establish standing based on either an actual or an imminent injury. See id. at 409.

Clapper does not require the Committees—which, the district court found, suffered

a past disadvantage due to the ballot-order statute—to prove that they also face a

certainly impending injury. See Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d

193, 211 (4th Cir. 2017) (explaining that when a plaintiff establishes an “an actual

and ongoing injury . . . Clapper’s certainly-impending analysis [is] inapposite”).

Because the Committees suffered actual injuries, they have standing regardless of

whether they face certainly impending harm.

      Even if the Committees were required to satisfy the certainly impending

standard, however, at least two of the committees—the DNC and DCCC—satisfied

the standard. We are two months away from a general election in which all

Democratic candidates appearing on the ballot in Florida will be placed at a


                                          89
             Case: 19-14552     Date Filed: 09/03/2020    Page: 90 of 152



systemic disadvantage by the ballot-order law. Given its interest in supporting

candidates up and down the ballot, including for the offices of President and Vice

President, the DNC faces an injury that is certainly impending and not speculative.

And because the DCCC supports candidates throughout Florida running as

Democrats for Congressional seats, including in two districts where the Republican

incumbent is not running for reelection, it faces certainly impending injury as well.

Both of these committees satisfied Clapper’s standard.

      To recap, the district court’s findings of fact established that the ballot-order

law placed Democratic candidates in Florida at a significant electoral disadvantage

in the past and continuing into the future. Because this systemic disadvantage has

weakened the Committees’ ability to perform their functions in Florida, I would

conclude that each Committee suffered an associational injury.

B.    The Committees’ Injuries are Traceable to the Secretary of State and
      Redressable in Litigation Against Her.

      After concluding that the plaintiffs suffered no injury in fact, the majority

opinion goes on to offer alternative holdings on traceability and redressability. To

establish that their injuries were traceable to the Secretary of State’s conduct, the

Committees had to prove a “causal connection” between their injuries and the

conduct they complained of. Focus on the Family v. Pinellas Suncoast Transit

Auth., 344 F.3d 1263, 1273 (11th Cir. 2003). To establish that their injuries were

redressable by suing the Secretary, the Committees had to prove that it was “likely,
                                          90
             Case: 19-14552     Date Filed: 09/03/2020    Page: 91 of 152



as opposed to merely speculative” that their injuries would “be redressed by a

favorable decision” against the Secretary. Loggerhead Turtle v. Cnty. Council of

Volusia Cnty., 148 F.3d 1231, 1253 (11th Cir. 1998) (internal quotation marks

omitted). As the majority opinion reflects, the issues of traceability and

redressability turn on our interpretation of Florida law. In deciding whether the

Committees satisfied the traceability and redressability requirements, then, we

must consider the extent of the Secretary of State’s authority under Florida state

law when it comes to ballot order.

      According to the majority opinion, the plaintiffs failed to establish

redressability or traceability because Florida law tasks county election supervisors,

“independently of the Secretary, with printing the names of candidates on ballots in

the order prescribed by the ballot statute.” Maj. Op. at 30. The majority opinion

interprets Florida law as (1) placing all responsibility for the ordering of candidates

on the ballots with the county election supervisors, thus giving the Secretary no

“role in determining the order in which candidates appear on ballots,” and

(2) giving the Secretary no control over the county election supervisors. Id. I note

that no Florida court has ever held that the Secretary of State’s authority is so

limited. Perhaps even more remarkable, the majority’s argument about the

Secretary of State’s authority is one that she herself never raised in this case, even

though, as the majority opinion demonstrates, it would have been to her


                                          91
               Case: 19-14552        Date Filed: 09/03/2020        Page: 92 of 152



advantage.6 And yet the majority opinion concludes that this case presents a

straightforward question about the proper interpretation of Florida’s Election Code.

       The questions of traceability and redressability present embedded questions

of Florida law about how the state of Florida has structured its government to

divide power between state and local officials in the crucial function of holding

elections. The plain language of Florida’s Election Code reveals that the Secretary

of State played a sufficient role in setting ballot order and exercised adequate

control over the county election supervisors to support standing. In this section, I

review the provisions in Florida’s Election Code defining the scope of the

Secretary of State’s authority, with emphasis on three provisions that the majority

opinion seems to misapprehend. Because the majority opinion’s understanding of

Florida law is wrong, so are its holdings on traceability and redressability.

       1.      Under Florida Law, the Secretary of State Plays a Role in Setting
               Ballot Order and Controls How County Election Supervisors
               Organize Ballots.

       To understand the scope of the Secretary of State’s authority, we must

interpret Florida’s Election Code, following Florida’s rules of statutory


       6
          The majority opinion downplays the significance of the Secretary of State’s decision not
to argue traceability or redressability in this case by suggesting that it was simply a strategic call
not to raise these arguments before a district court judge who had repeatedly rejected them in
other cases. But this supposition fails to account for the Secretary’s decision not to argue
traceability and redressability in her briefing on appeal. See Ouachita Watch League v. Jacobs,
463 F.3d 1163, 1169–70 (11th Cir. 2006) (recognizing that a party may raise a jurisdictional
issue for the first time on appeal).

                                                 92
              Case: 19-14552    Date Filed: 09/03/2020    Page: 93 of 152



construction. See Robbins v. Garrison Prop. & Cas. Ins. Co., 809 F.3d 583, 586

(11th Cir. 2015). Those rules provide that “legislative intent is the most important

factor that informs our analysis.” Quarantello v. Leroy, 977 So. 2d 648, 651 (Fla.

Dist. Ct. App. 2008). Legislative intent must be gleaned “primarily from the text

of the statute,” focusing on “the actual language used by the Legislature.” Id.

(internal quotation marks omitted). In examining statutory text, courts in Florida

“will not look merely to a particular clause in which general words may be used,

but will take in connection with it the whole statute.” Id. (internal quotation marks

omitted); see also Orange Cnty. v. Singh, 268 So. 3d 668, 671 n.4 (Fla. 2019) (“In

construing the Florida Election Code, it is necessary to read all provisions in pari

materia.”).

      In the Election Code, the Florida Legislature has divided responsibility for

administering elections among state and local officials. The Secretary of State,

appointed by the governor, serves as the head of the Department of State, oversees

its Division of Elections, and is charged with “general supervision and

administration of the election laws.” See Fla. Stat. §§ 15.13; 20.10(1), (2)(a). The

Secretary is the “chief election officer of the state” responsible for “[o]btain[ing]

and maintain[ing] uniformity in the interpretation and implementation of the

election laws.” Id. § 97.012(1). To maintain this uniformity, the Department of

State may “adopt by rule uniform standards for the proper and equitable


                                          93
               Case: 19-14552       Date Filed: 09/03/2020       Page: 94 of 152



interpretation and implementation of the requirements of chapter 97 through 102

and 105 of the Election Code.” Id.7 The ballot-order statute is found in chapter

101.

       Although the Secretary of State plays a role in overseeing elections across

the state, most of the work in administering elections occurs at the county level.

Each of Florida’s 67 counties elects its own election supervisor who oversees how

elections in her county are conducted. See id. § 98.015(1). Each supervisor is

responsible for appointing an election board, comprised of poll workers for each

precinct in the county, that conducts the voting in each precinct on election day.

See id. § 102.012(1), (4). The supervisor’s responsibilities also include “updat[ing]

voter registration, enter[ing] new voter registrations into the statewide voter

system, and act[ing] as the official custodian of documents” related to elector

registration “and changes in voter registration status.” Id. § 98.015(3).

       Most relevant here, county election supervisors print the ballots that voters

use. Before a general election, the Department of State certifies to each county

election supervisor the names of the candidates running for office that are to appear


       7
         This provision excludes two chapters of the Election Code, 103 and 104, from the
Department of State’s power to adopt uniform standards for the interpretation and
implementation of the requirements of the other chapters. Chapter 103 primarily addresses the
procedures that govern the electors who cast Florida’s votes for President of the United States in
the electoral college, Fla. Stat. §§ 103.011–103.141, and Chapter 104 sets forth criminal
penalties for violating Election Code provisions, id. §§ 104.011–104.43. Neither chapter is
relevant to the issues before us.

                                                94
             Case: 19-14552     Date Filed: 09/03/2020    Page: 95 of 152



on ballots in that county. Id. § 99.121. The Election Code then directs that the

“names of such persons shall be printed by the supervisor of elections upon the

ballot in their proper place as provided by law.” Id. Based solely on this language,

the majority opinion concludes that election supervisors set the order of the

candidate’s names on the ballot. From there, the majority opinion concludes that

the Secretary of State exercises no control over how Florida election supervisors

carry out their duty to order ballots because under Florida’s state constitution and

the Election Code the county officials are elected by the voters, and the Secretary

of State does not appoint them, does not compensate them, may not suspend them,

and may not remove them from office.

      My concern is that the majority opinion’s analysis of Florida law is

incomplete because it reads provisions of Florida’s Election Code in isolation,

contrary to Florida’s rules of statutory construction. In particular, the majority’s

interpretation fails to appreciate the effect of three relevant provisions of the Code,

which suggest that the Florida Legislature intended for the Secretary of State to

play a substantive role in setting the ballot order and overseeing how election

supervisors carry out their duties in this regard.

      The first provision the majority opinion largely overlooks is the one in

which the Florida Legislature charges the Department of State with “adopt[ing]

rules prescribing a uniform primary and general election ballot.” See id.


                                           95
               Case: 19-14552       Date Filed: 09/03/2020        Page: 96 of 152



§ 101.151(9)(a). These rules must incorporate the requirements of § 101.151—

which includes the ballot-order scheme in subsection (3)(a)—and may “prescribe

additional matters” including rules governing “[i]ndividual race layout.” See id.

§ 101.151(9)(a). Among other things, the Department’s “rules must graphically

depict a sample . . . general election ballot form.” Id. § 101.151(9)(b). The

Department’s form ballots incorporate the ballot-ordering scheme. See, e.g., Form

Official General Election Ballot, DS-DE 207 (eff. Sep. 12, 2018), available at

https://www.flrules.org/Gateway/reference.asp?No=Ref-06441 (last accessed

September 2, 2020); see also Fla. Admin. Code Ann. r. 1S-2.032(15)(b) (2020)

(stating that the ballot form is incorporated by reference into the Secretary’s rules).

This is consistent with the Secretary of State’s explanation at oral argument that

after the primary elections, “we have a ballot order that the [Secretary of] State

provides to the [county election] supervisors . . . then they design and set the ballot

per the order that is provided by the State.” Oral Argument Recording at 36:10–

36:46.8




       8
         A fuller quotation provides insight into the division of responsibility between the
Secretary of State and county election supervisors:
       [A]fter the primary we have a ballot order that the [Secretary of] State provides to
       the supervisors. And they set their ballots choosing their preferred printer, their
       preferred software, their preferred machines that have all been approved. And then
       they design and set the ballot per the order that is provided by the state.
Oral Argument Recording at 36:10–36:46.

                                                96
             Case: 19-14552     Date Filed: 09/03/2020   Page: 97 of 152



      Indeed, the Elections Code’s use of the terms “prescribing” and “prescribe”

when describing the Secretary of State’s power to make rules governing general

election ballots and individual race layout confirms that the Florida Legislature

granted the Secretary of State authority to direct election supervisors when they

perform the task of preparing ballots, including the ordering of candidates. The

plain meaning of “prescribe” is “[t]o make an authoritative ruling.” Prescribe, The

Oxford English Dictionary (online ed.) (last accessed April 27, 2020); see Nehme

v. Smithkline Beecham Clinical Labs., Inc., 863 So. 2d 201, 205 (Fla. 2003)

(explaining that under Florida law, “[w]hen necessary, the plain and ordinary

meaning of words can be ascertained by reference to a dictionary” (internal

quotation marks omitted)). In trying to discover what the Florida Legislature

intended when it adopted the Election Code, I cannot imagine that when it directed

the Secretary to adopt rules incorporating the requirements of the ballot-order

statute in “prescribing” general election ballots, it contemplated that county

supervisors administering those elections would not be required to follow them.

       This should have been enough to give the majority pause, but there is a

second provision that the majority opinion misapprehends. Section 97.012(16)

authorizes the Secretary of State to “[p]rovide written direction and opinions to the

supervisors of elections on the performance of their official duties with respect to

the Florida Election Code or rules adopted by the Department of State.” Fla. Stat.


                                          97
               Case: 19-14552         Date Filed: 09/03/2020        Page: 98 of 152



§ 97.012(16). This provision appears to flatly contradict the majority’s opinion

that the Secretary plays no role in and has no authority over the election

supervisors’ “performance of their official duties with respect to the Florida

Election Code” when it comes to the Code’s ballot-order provision. Id.

       The power to issue written “direction” to election supervisors, according to

the term’s plain and ordinary meaning, is the power to “instruct[]” the election

supervisors on “how to proceed or act” in carrying out their official duties and to

give them “authoritative guidance.” Direction, The Oxford English Dictionary

(online ed.) (last accessed April 27, 2020).9 Again, why would the legislature



       9
          As an example, the Secretary of State recently issued a directive instructing how county
election supervisors are to carry out their statutory duties under Fla. Stat. § 101.657 to select sites
for early voting. See Fla. Dep’t of State, Directive 2020-01—Early Voting Sites on College &
University Campuses and Fla. Stat. 101.657(1)(a) (Apr. 2, 2020),
https://dos.myflorida.com/media/702989/directive-2020-01.pdf. Under Florida law, election
supervisors must operate early voting sites. See Fla. Stat. § 101.657(1)(a). An election
supervisor may conduct early voting only at certain locations, such as a main or branch office of
the election supervisor, a city hall, a permanent public library facility, a fairground, a civic
center, or a courthouse. Id. In selecting early voting sites, the election supervisor must “provide
all voters in the county an equal opportunity to cast a ballot, insofar as is practicable” and ensure
that there is “sufficient nonpermitted parking to accommodate the anticipated amount of
voters.” Id.
        In Directive 2020-01, the Secretary of State instructed election supervisors how to
perform these duties. She explained to election supervisors that they were not required to limit
early voting sites to locations that “have a certain number of nonpermitted parking” spots but
must ensure that the “early voting sites collectively within a county” provide sufficient
nonpermitted parking spots to accommodate the anticipated number of early voters. Directive
2020-01 at ¶¶ 7–8. She then listed factors for election supervisors to consider when determining
whether the early voting sites offered sufficient parking. Id. at ¶ 8. Although the county election
supervisors are elected county officials who operate outside the Department of State, this
directive demonstrates that the Secretary of State issues binding written directions to instruct
them on the performance of their official duties under the Election Code.

                                                  98
             Case: 19-14552     Date Filed: 09/03/2020    Page: 99 of 152



include such a provision if it intended that the election supervisors had no

obligation to follow the Secretary’s directions and opinions?

      This brings me to the third provision of the Florida Election Code that the

majority opinion neglects to afford the significance I believe is due. As the

majority opinion points out, § 97.012(14) gives the Secretary of State the power to

bring an action at law or in equity by mandamus or injunction to coerce a county

supervisor of elections to perform any duties with respect to the Election Code or

to comply with any rule adopted by the Department of State. See Fla. Stat.

§ 97.012(14). The majority opinion views this provision as evidence that the

Secretary of State lacks authority over the election supervisors because she must

rely on the judicial process to coerce an election supervisor to comply.

      I lack the majority’s confidence that this provision signals the Secretary’s

lack of authority over the election supervisors. I find it significant that the Florida

Legislature expressly gave the Secretary of State a cause of action, particularly a

mandamus action—an “extraordinary remedy”—to compel an election supervisor

to follow the Department of State’s rules. State ex rel. Perkins v. Lee, 194 So. 315,

317 (Fla. 1940). After all, it is well-established under Florida law that a writ of

mandamus is available only when the duty sought to be coerced is “ministerial in

nature” and the “respondent is under a clear legal duty to act.” State ex rel.

Cherry v. Stone, 265 So. 2d 56, 57 (Fla. Dist. Ct. App. 1972) (emphasis added). If


                                           99
                Case: 19-14552      Date Filed: 09/03/2020        Page: 100 of 152



county election supervisors are under a clear legal duty to follow her Department’s

rules, then it cannot be true that the Secretary lacks the authority to direct them.

Rather than supporting the majority opinion’s conclusion, § 97.012(14) appears to

undercut it by showing that the Secretary of State possesses the authority to compel

election supervisors to perform their duties in accord with her rules and

directives.10

       Reading all of these provisions as a unified whole, I would conclude that the

Code gives the Secretary of State the power to set ballot-order rules and control

how election supervisors organize ballots.

       2.       Given the Secretary of State’s Role in Setting Ballot Order, Any
                Injuries Arising from the Ballot-Order Scheme Are Traceable to,
                and Redressable in Litigation Against, the Secretary.

       If the majority opinion is wrong about the scope of the Secretary of State’s

authority under Florida law, that would mean that the Committees’ injuries were

traceable to the Secretary and redressable in litigation against her. Let me explain.

First, traceability: If as I have shown the Secretary plays a role in ordering


       10
           It is true that the Secretary of State does not appoint county election supervisors and
has no power to suspend them or remove them from office, but I think the majority infers too
much from these facts. The Florida Legislature designed a system of government in which the
Secretary of State lacks these particular powers but nonetheless possesses the authority to
oversee and direct how local officials carry out their duties, to ensure compliance with state
election law and maintain uniformity of election procedures throughout the state.
       Furthermore, although mandamus may seem like an indirect and inefficient remedy, after
a more fulsome look at the Secretary’s authority, I think it is reasonable to assume that the
mandamus power would need to be exercised only rarely.

                                                100
             Case: 19-14552    Date Filed: 09/03/2020    Page: 101 of 152



candidates’ names on general election ballots following the ballot-order statute,

any injury the Committees suffered as a result of Florida’s ballot-order law would,

at a minimum, “flow indirectly from” the Secretary’s actions. Focus on the

Family, 344 F.3d at 1273 (recognizing that the traceability inquiry is “concerned

with something less than the concept of proximate cause” (internal quotation marks

omitted)).

      The fact that the Committees’ injuries also could be fairly traced to the

county election supervisors does not change the analysis. An injury cannot be “the

result of the independent action of some third party not before the court.” Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992) (emphasis added) (alterations adopted)

(internal quotation marks omitted). But standing “is not defeated merely because

the alleged injury can be fairly traced to the actions of both parties and non-

parties.” Loggerhead Turtle, 148 F.3d at 1247.

      Now, redressability: Any injury arising from the challenged law would have

been redressed by the district court’s injunction, which, among other things,

directed the Secretary of State not to “enforce . . . the ballot order scheme

described in section 101.151(3)(a).” Doc. 202 at 72. Under this injunction, the

Secretary would have to cease providing county election supervisors with form

ballots and promulgating rules and regulations that effectuated the Election Code’s

ballot-order scheme—meaning that when preparing ballot forms the Secretary


                                          101
            Case: 19-14552      Date Filed: 09/03/2020    Page: 102 of 152



would have to use a different method for ordering the candidates for each office.

She could have selected any method other than putting candidates from the

governor’s political party first in every race. As the Secretary has explained, her

department provides each county election supervisor with a list of candidates in the

order required by the ballot-order statute. Given that the Secretary provides the

lists and oversees and directs how the county election supervisors carry out their

duties, it seems “likely, as opposed to merely speculative” that any injury the

committees suffered as a result of enforcement of the ballot-order statute would be

redressed by the district court’s relief. Loggerhead Turtle, 148 F.3d at 1253

(quoting Lujan, 504 U.S. at 561).

      The majority opinion’s primary argument about traceability and

redressability is that the Secretary of State lacks a sufficient connection to

Florida’s ballot-order scheme because she plays no role in setting ballot order and

exercises no control over county election supervisors who set ballot order. As I

explained above, the majority opinion reaches this conclusion only by ignoring, for

the most part, three key provisions of Florida’s Election Code. When the majority

opinion finally gets around to acknowledging these three provisions, it shifts gears

and raises an entirely new argument—that when a state official exercises authority

conferred on her by state law to promulgate rules and regulations under a statute,

the official does not “enforce” the statute. Maj. Op. at 39 (emphasis omitted)


                                          102
            Case: 19-14552      Date Filed: 09/03/2020    Page: 103 of 152



(internal quotation marks omitted). The majority opinion warns that if we were to

conclude that the Secretary’s rule-making power gives her the authority to enforce

the Election Code, “plaintiffs could presumably also challenge a law by suing the

legislators who enacted it instead of the officials who execute it.” Id.

       I disagree that the statutory scheme reveals that the Secretary of State does

not enforce the ballot-order statute. To me, the Secretary of State’s role in

elections, specifically ballot ordering, points more clearly to the conclusion that

she enforces the statute. The Secretary prepares and provides to county election

supervisors uniform ballot forms that incorporate the ballot-order scheme,

promulgates rules under the Election Code including the ballot-order statute, and

oversees how county election supervisors carry out their duties, all in fulfilling her

responsibility (hers alone) to maintain uniformity in the interpretation and

implementation of the Code throughout the state. See Fla. Stat. §§ 97.012(1), (14),

(16); 101.151(9). The majority opinion accepts that the Secretary “instruct[s]”

supervisors about ballot order. Maj. Op. at 40–41. Yet it cites no authority

supporting its conclusion that a state official afforded these sorts of responsibilities

does not enforce the statute. Nor does it cite any authority suggesting that an

executive-branch state official who carries out such responsibilities has a similar

relationship to the enforcement of the statute as a state legislator who voted to

enact it.


                                          103
            Case: 19-14552      Date Filed: 09/03/2020    Page: 104 of 152



      Given all of this, I think the better conclusion is that the Secretary of State’s

enforcement connection with the ballot-order statute is sufficient to establish that

any injury the Committees suffered “flow[ed]” at least “indirectly” from her

actions and that it is “likely” that any such injury would be redressed by injunctive

relief against the Secretary. Focus on the Family, 344 F.3d at 1273. I recognize

that in this case the issues of traceability and redressability both turn on the

Secretary’s role in enforcing the ballot-order statute. But this is hardly surprising

because often “redressability and traceability overlap as two sides of a causation

coin.” Nova Health Sys. v. Gandy, 416 F.3d 1149, 1159 (10th Cir. 2005) (internal

quotation marks omitted); see also Dynalantic Corp. v. Dep’t of Def., 115 F.3d

1012, 1017 (D.C. Cir. 1997) (same).

      To support its argument that the Secretary of State lacks a sufficient

connection to the statute’s enforcement, the majority opinion relies on our recent

en banc decision in Lewis v. Governor of Alabama, 944 F.3d 1287 (11th Cir. 2019)

(en banc). Lewis concerned the Birmingham city council’s passage of an

ordinance raising the minimum wage for workers in the city. Id. at 1292. In

response, the Alabama Legislature adopted a statewide minimum-wage law,

effectively nullifying Birmingham’s ordinance. Id. at 1292–93. Employees who

worked in Birmingham, along with several public interest groups, sued the

Attorney General of Alabama, claiming racial discrimination under multiple


                                          104
             Case: 19-14552       Date Filed: 09/03/2020   Page: 105 of 152



theories. The plaintiffs sought as relief a declaration that the state statute was

unconstitutional and an injunction ordering the Attorney General to notify the

legislature and the public of the statute’s invalidity. Id. at 1294–95. In considering

traceability, we concluded that the Attorney General did not enforce the statute

because it “envision[ed] no role for the Attorney General.” Id. at 1299. And in

reviewing redressability, we reasoned that because the “Attorney General played

no enforcement role whatsoever” with respect to the minimum wage law, a

judgment against the Attorney General would not “directly redress” the plaintiffs’

injury. Id. at 1301–02 (internal quotation marks omitted).

      The majority opinion argues that our reasoning in Lewis shows that the

Secretary of State does not enforce the ballot-order statute. But this case is not

Lewis because here the Secretary of State plays a substantial role in the statutory

scheme at issue. Lewis does not help the majority in going further; once we

concluded that the Alabama Attorney General had no role in enforcing the statute,

we did not address the type of enforcement role a state official must have to satisfy

traceability or redressability.

      The majority opinion seeks to fill this silence by making new rules about the

role a state official must have with respect to a challenged statute to establish

traceability and redressability. But neither Supreme Court nor this Circuit’s

precedent imposes such a heavy burden on plaintiffs challenging state laws. I note


                                           105
              Case: 19-14552       Date Filed: 09/03/2020       Page: 106 of 152



further that when confronted with cases in which defendant state officials carried

out similar responsibilities with respect to challenged laws, our sister circuits have

concluded that the officials were enforcing the law sufficiently to confer standing.

See OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017); Calzone v.

Hawley, 866 F.3d 866 (8th Cir. 2017).

       In a case strikingly similar to this one, the Fifth Circuit considered whether

the plaintiff established traceability and redressability for standing purposes in a

lawsuit against Texas’s secretary of state. The court resolved both issues by

concluding that the secretary had a sufficient “enforcement connection with” a

challenged state statute regarding the administration of elections. 11 See OCA-

Greater Houston, 867 F.3d at 613-14 (internal quotation marks omitted). When a

citizen with a limited ability to communicate in English sought to have her son

serve as an interpreter for her while she voted, local officials refused, citing a

Texas statute allowing an interpreter to assist a voter only if the interpreter was

registered to vote in the voter’s county of residence. Id. at 607–09. In a lawsuit

against the secretary of state challenging the Texas statute on federal preemption

grounds, id. at 609, the secretary argued that the voter’s injury was neither fairly


       11
          In an amicus brief filed in this case, Texas emphasized the similarities in how Florida
and Texas have chosen to administer elections. In both states local officials, who operate outside
the department of state and may not be removed from office by the secretary of state, prepare
ballots, while the secretary of state is tasked with obtaining and maintaining uniformity in the
application of the state’s election laws.

                                               106
             Case: 19-14552     Date Filed: 09/03/2020    Page: 107 of 152



traceable to him nor redressable in a lawsuit against him and instead was the result

of actions by county officials who applied the statute to prohibit her son from

serving as an interpreter. Id. at 612–13. The Fifth Circuit rejected his argument.

      To determine whether the plaintiff’s injury was fairly traceable to the

secretary and redressable in litigation against the secretary, the court considered

whether under Texas law the secretary had a role in enforcing the challenged

statute. See id. at 613–14. The court explained that a state official had “no

enforcement connection with the challenged statute” when he had no “duty or

ability to do anything” with respect to the challenged law. Id. (emphasis omitted)

(internal quotation marks omitted). Because by Texas law the secretary of state

was the “chief election officer of the state” and was “instructed by statute to obtain

and maintain uniformity in the application, operation, and interpretation” of

Texas’s election code, the court concluded, he had a sufficient “enforcement

connection with the challenged statute” in the election code to establish traceability

and redressability. Id. at 613–14 (internal quotation marks omitted).

      Florida’s Secretary of State enjoys the same powers and responsibilities as

the Texas secretary. At the risk of beating a dead horse, I reiterate that she serves

as Florida’s “chief election officer,” Fla. Stat. § 97.012; is instructed by statute to

“obtain and maintain uniformity in the interpretation and implementation” of

Florida’s Election Code, id. § 97.012(1); and is empowered by statute to


                                          107
             Case: 19-14552     Date Filed: 09/03/2020     Page: 108 of 152



promulgate rules to implement the statute in questions, id. § 101.151(9). The

majority opinion’s holding that she lacks a sufficient enforcement connection with

the ballot-order statute to satisfy traceability and redressability is directly contrary

to the Fifth Circuit’s holding in OCA-Greater Houston.

      The majority opinion’s determination that the Secretary of State does not

enforce the ballot-order statute also is in tension with a decision from the Eighth

Circuit, albeit one outside of the election context. The Eighth Circuit held that for

the purpose of standing a state official played a sufficient role in enforcing a

challenged statute when state law authorized her to promulgate rules and

regulations to implement the statute. See Calzone, 866 F.3d at 870. In Calzone, a

truck driver sued, among others, the superintendent of Missouri’s state highway

patrol after the driver was cited for refusing to permit a state highway patrol officer

to inspect his vehicle under a Missouri law that authorized officers to stop any

commercial vehicle to police its compliance with size and weight restrictions. Id.

at 869. The driver challenged the state statute as unconstitutional. Id.

      On appeal, the Eighth Circuit held that the driver had standing to sue the

superintendent. Id. at 870. Although the superintendent was not involved in the

stop or citation, the court held that the driver’s injuries were traceable to her and

redressable in a lawsuit against her because the driver was stopped under the state

statute that authorized patrol officers to stop commercial vehicles, and the


                                           108
              Case: 19-14552        Date Filed: 09/03/2020        Page: 109 of 152



superintendent had adopted rules and regulations to implement the statute. Id.

(citing Mo. Rev. Stat. § 304.230.1). The court accepted that the superintendent’s

adoption of rules and regulations led the officer to “implement the statute by

conducting vehicle inspections,” which caused the driver’s injury. The driver’s

injuries thus were traceable to her and redressable against her.12 Id. Under

Calzone’s reasoning, the fact that Florida law authorizes the Secretary of State to

promulgate rules and regulations to implement the ballot-order statute is sufficient

to establish that she enforces the law.

       The majority opinion raises an additional argument regarding redressability:

that an injunction directed to the Secretary of State would not redress any injuries

because the relief would not alter the conduct of the county election supervisors

who print the ballots. But this argument is flawed and creates yet another circuit

split. According to the majority opinion, there is nothing to suggest that any relief

directed to the Secretary would change how county election supervisors prepare

their ballots. I disagree. If the district court directed the Secretary of State to cease

providing ballot forms that list candidates from the governor’s party first for every

       12
           The Eighth Circuit drew the conclusion that the superintendent’s promulgation of rules
and regulations led the highway patrol officer to conduct the stop, even though another provision
of the state statute separately authorized the officers to conduct suspicionless stops, meaning that
the officer could have conducted the stop regardless of any rules or regulations the
superintendent adopted. See Calzone, 866 F.3d at 870–71 (citing Mo. Rev. Stat. § 340.230.2).
Despite the highway patrol officers’ independent statutory authorization to perform suspicionless
stops, the court concluded that the driver’s injury bore a sufficient causal connection to the
superintendent’s actions to be traceable to and redressable against her. See id. at 870.

                                                109
              Case: 19-14552        Date Filed: 09/03/2020        Page: 110 of 152



office, it is likely that county election supervisors would follow the Secretary’s

official guidance under the authority granted her by state law. True, I cannot

definitely say that when faced with a conflict between the Secretary of State’s

directions and the statute, the county election supervisors would not reverse their

customary course, stop relying on form ballots or lists from the Secretary, ignore

the Department of State’s rules and directives, and follow the statute instead.

Maybe in practice some would. But that does not make redress from the court’s

order “speculative” as a legal matter. 13

       In reaching the opposite conclusion, the majority opinion splits from the

Fourth Circuit, which—when faced with analogous facts—found a sufficient

likelihood that local officials would follow the state official’s instructions,

regardless of the statute. Bostic v. Schaefer, 760 F.3d 352, 370–71 (4th Cir. 2014).

In Bostic, two same-sex couples brought a constitutional challenge to Virginia’s

state statutes and state constitutional amendment that prohibited same-sex

marriage. Id. at 367–68. The couples sued two defendants: the clerk of a circuit



       13
           To bolster its opinion, the majority opinion cites to the trial testimony of a single
former county election supervisor that he applied the ballot statute because it is the law. The
former election supervisor gave this testimony while recounting that voters occasionally asked
him why Republican candidates appeared at the top of their ballots. He would respond to the
voter that the order was set by the statute and he was applying the statute. No testimony at trial
addressed what this or any other county election supervisor would do if the ballot order from the
Secretary of State did not follow the statute. Regardless, such testimony is irrelevant to the legal
question of whether state law gives the Secretary enforcement authority over county election
supervisors sufficient to meet the standards for traceability and redressability.

                                                110
               Case: 19-14552      Date Filed: 09/03/2020       Page: 111 of 152



court, who had denied one of the couples a marriage license, and the state registrar

for vital records, who was responsible for developing a marriage license

application form and distributing it to circuit court clerks throughout Virginia. Id.

at 369, 371.

       On appeal, the Fourth Circuit held that the couples had standing to sue the

state registrar for vital records because the registrar’s “promulgation of a marriage

license application form that does not allow same-sex couples to obtain marriage

licenses” resulted in the couples being denied marriage licenses. 14 Id. at 371–72.

The Fourth Circuit determined that the registrar was “enforc[ing]” Virginia’s

marriage laws by developing and circulating license forms that did not allow same-

sex couples to obtain marriage licenses. Id. at 372. The court explained that the

registrar’s actions “resulted in” local officials denying marriage license requests

from same-sex couples, id.—despite the fact that if the registrar had distributed

forms that permitted same sex-couples to apply for marriage licenses, Virginia law

still would have prohibited local officials from issuing marriage licenses to same-

sex couples, see id. at 367–68 (cataloguing Virginia laws prohibiting same-sex

marriage).


       14
           The Fourth Circuit also concluded that the plaintiffs had standing to sue the clerk who
had denied one of the couples a marriage license. But the court made clear that the inclusion of
the clerk as a defendant did not establish that the couples had standing to sue the registrar,
because the standing requirements had to be satisfied as “to each defendant.” Bostic, 760 F.3d at
370–71.

                                               111
            Case: 19-14552     Date Filed: 09/03/2020    Page: 112 of 152



      Applying the majority opinion’s logic, even if a federal court ordered the

Virginia registrar to cease issuing marriage application forms that barred same sex

marriage, a local clerk who issued marriage licenses could have refused to issue a

same-sex couple a marriage license on the ground that Virginia law continued to

bar same-sex marriages. See id. at 368. But the Fourth Circuit did not see it that

way. To state the obvious, the Secretary of State plays a similar role in issuing

sample ballots and lists of candidates as the Virginia registrar did in issuing

marriage license forms.

      I disagree with the majority opinion’s interpretation of Florida law and

resulting conclusions about the role the Secretary of State plays in implementing

Florida’s ballot-order statute. Because in fulfilling her duties the Secretary of State

enforces the ballot-order statute, she has a sufficient connection to the statutory

scheme to satisfy traceability and redressability. The majority opinion’s argument

that a state official who performs these duties does not “enforce” the law lacks any

support in our precedent and conflicts with decisions from several other circuits.

      To wrap up, the Committees suffered actual injury that can be traced to the

Secretary of State and are redressable in litigation against her. I thus would

conclude that they have standing to sue.




                                           112
            Case: 19-14552     Date Filed: 09/03/2020    Page: 113 of 152



II.   The Committees’ Challenge to the Ballot-Order Statute Does Not Raise
                      a Nonjusticiable Political Question.
      The majority opinion also announces a fourth reason why the district court

should have dismissed the case for lack of jurisdiction: the case presents a non-

justiciable political question. This holding cannot be squared with the Supreme

Court precedent on which the majority relies.

      We often discuss Article III’s case-or-controversy requirement in the context

of deciding whether a plaintiff has standing or whether her claims are ripe or moot.

But another aspect of the requirement is that a federal court lacks the authority to

decide a claim that involves a “political question.” Rucho, 139 S. Ct. at 2494.

      In general, a federal court must “decide cases properly before it.” Zivotofsky

ex rel. Zivotofsky v. Clinton, 566 U.S. 189, 194 (2012); see Cohens v. Virginia,

19 U.S. (6 Wheat) 264, 404 (1821) (“We have no more right to decline the exercise

of jurisdiction which is given, than to usurp that which is not given.”); Marbury v.

Madison, 5 U.S. (1 Cranch) 137, 177 (1803) (stating it is “the province and duty of

the judicial department to say what the law is”). The Supreme Court has

recognized a “narrow exception” to this rule, known as the political question

doctrine. Zivotofsky, 566 U.S. at 195.

      A controversy involves a “political question” when (1) “there is a textually

demonstratable constitutional commitment of the issue to a coordinate political

department;” or (2) “a lack of judicially discoverable and manageable standards for


                                         113
            Case: 19-14552     Date Filed: 09/03/2020    Page: 114 of 152



resolving it.” Id. (internal quotation marks omitted). When a controversy presents

a political question, it is said to be “outside the courts’ competence and therefore

beyond the courts’ jurisdiction.” Rucho, 139 S. Ct. at 2494; see also Zivotofsky,

566 U.S. at 195 (stating that “a court lacks the authority” to decide a dispute

involving a political question). The doctrine is “essentially a function of the

separation of powers.” Baker v. Carr, 369 U.S. 186, 217 (1962).

      We focus today on the second category of cases that present a political

question: those for which a judicially discoverable or manageable standard to

resolve the controversy is lacking. I would hold that there exists a well-established

judicially discernible and manageable standard to review the Committees’

challenge to the ballot-order statute; the majority merely rejects it without good

reason. I reach this conclusion for two independent reasons.

      First, the Supreme Court’s decision in Mann v. Powell, 398 U.S. 955 (1970),

compels the conclusion that there is a judicially discernible and manageable

standard available to review a challenge to a ballot-order law or practice. In

issuing a summary affirmance in Mann, the Court necessarily rejected the

argument that a challenge to a ballot-order scheme raised a nonjusticiable political

question because there was no judicially discernible and manageable standard for

reviewing the claim. Mann controls, and it requires us to reach the same

conclusion in this case.


                                         114
            Case: 19-14552      Date Filed: 09/03/2020    Page: 115 of 152



      Second, even if we were free to ignore Mann—which, I emphasize, we are

not—I still would conclude that a judicially manageable standard is available to

review the Committees’ challenge to the ballot-order statute. We can (and should)

review the Committees’ claim by weighing the character and magnitude of the

asserted constitutional injury against the state’s justification for the burden

imposed by the challenged law. See Burdick v. Takushi, 504 U.S. 428, 434 (1992);

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). Because there exists a “well

developed and familiar” standard to review a claim like this one, I would conclude

that the judicially-manageable-standard requirement is met here. See Baker,

369 U.S. at 226. Given the availability of a judicially manageable standard, we

have a “responsibility to decide” the case before us. Zivotofsky, 566 U.S. at 194. I

would not dodge our constitutional duty.

A.    The Supreme Court’s Summary Affirmance in Mann Compels the
      Conclusion That There Is a Judicially Manageable Standard Available
      to Resolve a Challenge to a Ballot-Order Scheme.

      The Supreme Court’s summary affirmance in Mann establishes that the

political question doctrine does not bar the Committees’ challenge. In Mann,

several Illinois candidates and voters filed a lawsuit in district court to challenge

the secretary of state’s practice for ordering candidates’ names on election ballots.

Mann v. Powell, 314 F. Supp. 677 (N.D. Ill. 1969), aff’d, 398 U.S. 955 (1970).

Illinois law directed the secretary of state to place candidates on the primary ballot

                                          115
            Case: 19-14552     Date Filed: 09/03/2020   Page: 116 of 152



in the order in which their nominating petitions were received. Id. at 678. When

candidates submitted petitions simultaneously—say, when the registration period

opened—Illinois law was silent about how the secretary should break the tie. Id. at

678. The secretary adopted a practice of breaking ties in favor of incumbents. Id.

at 678–79. The plaintiffs’ lawsuit challenged this practice. Id. at 677–78.

       A three-judge district court determined that the secretary’s method of

breaking ties was unconstitutional because it was a “purposeful and unlawful

invasion of plaintiffs’ Fourteenth Amendment right to fair and evenhanded

treatment.” Id. at 679. The district court entered a temporary injunction

prohibiting the secretary from breaking ties by using “any means other than a

drawing of candidates’ names by lot or other nondiscriminatory means by which

each” candidate would “have an equal opportunity to be placed first on the ballot.”

Id. The court followed the temporary injunction with a permanent one. See Mann

v. Powell, 333 F. Supp. 1261, 1267 (N.D. Ill. 1969). The secretary appealed

directly to the United States Supreme Court. See 28 U.S.C. § 1253 (permitting

direct appeal to Supreme Court from a three-judge district court’s order granting an

interlocutory or permanent injunction). The Supreme Court summarily affirmed

the district court, leaving the permanent injunction in place. See Mann, 398 U.S.

955.




                                         116
            Case: 19-14552    Date Filed: 09/03/2020   Page: 117 of 152



      The Supreme Court’s precedential summary affirmance in Mann binds us to

conclude that the Committees’ challenge to Florida’s ballot-order statute does not

raise a political question. The Supreme Court has cautioned that “lower courts are

bound by summary decisions by this Court until such time as the Court informs

them that they are not.” Hicks v. Miranda, 422 U.S. 332, 344–45 (1975)

(alterations adopted) (internal quotation marks omitted); accord Bryan A. Garner

et al., The Law of Judicial Precedent § 21, at 219 (2016) (“[T]he one-line orders

embodied in summary affirmances bind lower courts . . . .”). We therefore must

tread carefully when we decide that a summary affirmance is not binding. It is true

that a summary affirmance does not necessarily mean that the Court adopted the

rationale of the district court’s order. See Mandel v. Bradley, 432 U.S. 173, 176

(1976). But it does bind lower courts, the Supreme Court has said, “from coming

to opposite conclusions on the precise issues presented and necessarily decided by”

the Court in the action that resulted in the summary affirmance. Id.

      The majority opinion does not argue with my account of how we are to

review a Supreme Court summary affirmance. See Maj. Op. at 65 (conceding that,

according to the Supreme Court’s directions, we must read into the summary

affirmance that which was “necessarily decided” in the earlier action (internal

quotation marks omitted)). And the majority agrees that we look to the




                                        117
              Case: 19-14552        Date Filed: 09/03/2020        Page: 118 of 152



jurisdictional statement 15 filed in the case to determine the issues that were

presented and necessarily decided in a case that was summarily affirmed. See

Mandel, 432 U.S. at 176; see also Ill. State Bd. of Elections v. Socialist Workers

Party, 440 U.S. 173, 182 (1979) (explaining that Supreme Court’s summary

affirmance did not necessarily decide an issue that was only “alluded” to and not

“directly address[ed]” in the jurisdictional statement).16

       Based on the jurisdictional statement filed in Mann, there can be no doubt

that the Supreme Court necessarily decided the question of whether a challenge to

a ballot-order scheme raises a political question. The political question issue was

squarely presented in the jurisdictional statement. The Illinois secretary of state

framed the threshold question on appeal as whether “the action presents a dispute

within the judicial power” and raised specifically whether the “political question

doctrine” barred federal courts from reviewing the plaintiffs’ challenge to the



       15
           When a party brings a “direct appeal” from a United States district court, it must first
file a “jurisdictional statement” with the Supreme Court. Rules of the Supreme Court of the
United States, Rule 18(3). After reviewing the jurisdictional statement and any filings from the
appellee, the Court decides whether to dispose of the case summarily or submit it for briefing
and oral argument. Id. Rule 18(12).
       16
           Above I discuss how a Supreme Court summary affirmance binds lower courts. A
summary affirmance does not bind the Supreme Court itself in the same way. The Court may in
a later case revisit an issue necessarily decided in a summary affirmance. See Lunding v. N.Y.
Tax Appeals Tribunal, 522 U.S. 287, 307 (1998). But the fact that the Supreme Court retains the
right to revisit in a future case an issue necessarily decided by an earlier summary affirmance
does not release us, a lower court, from the binding effect of the summary affirmance. See
United States v. Blaine Cnty., 363 F.3d 897, 904 (9th Cir. 2004) (rejecting argument that
Supreme Court’s summary affirmance was not binding on a federal appellate court).

                                                118
              Case: 19-14552         Date Filed: 09/03/2020        Page: 119 of 152



ballot-order practice. Jurisdictional Statement, Powell v. Mann, 1970 WL 155703,

at *6, 21 (1970) (internal quotation marks omitted). The secretary argued that

there was no “judicially manageable” standard to review a challenge to how he

ordered ballots because the question turned on “subjective . . . notions of political

fairness.” Id. at *21, 32. And he warned that allowing a federal court to review

how a state organized its ballots would create “an unprecedented over-extension of

federal judicial Power into the internal political affairs of a State.” Id. at *18. The

secretary thus “presented” the “precise issue”—and relied on essentially the same

reasons17—as the majority opinion does in concluding that the ballot-order case

before us presents a non-justiciable political question. Mandel, 432 U.S. at 176.

So not only was the applicability of the political question doctrine presented in

Mann, but the secretary also explicitly presented the sub-issues of whether there

exists a judicially discernible and manageable standard for reviewing a ballot-order

challenge and whether deciding such a challenge would present an unprecedented

extension of federal power into an area traditionally reserved to the states.18



       17
          Of course, Rucho was decades in the future when the jurisdictional statement was filed,
but the reasons the secretary advanced for applying the political question doctrine were
remarkably similar to the ones the Court relied on in Rucho.
       18
           The majority tries to distinguish Mann on the ground that the Illinois law gave the
secretary of state “unfettered discretion” to set the order of candidates’ names on ballots,
whereas Florida’s ballot-order law mandates a particular order. Maj. Op. at 66–67. But the
Illinois secretary of state’s argument that the political question doctrine barred judicial review of
the ballot-order challenge did not turn on the fact that the Illinois law afforded him discretion to
determine ballot order. See Jurisdictional Statement, Mann, 1970 WL 155703, at *6 (framing
                                                 119
              Case: 19-14552        Date Filed: 09/03/2020       Page: 120 of 152



       And we know that the Supreme Court necessarily decided the issue because

justiciability is a question of jurisdiction that the Court had to address before

reaching the merits. When the Supreme Court summarily affirmed the district

court’s order granting injunctive relief, the Court necessarily rejected the secretary

of state’s argument that federal courts lacked jurisdiction to review a challenge to a

ballot-order practice because it presented a nonjusticiable political question. If the

Court had agreed with the secretary on this issue, the Court would have had to

vacate the injunction. See, e.g., Rucho, 139 S. Ct. at 2508 (reflecting that when the

Supreme Court decides that a case presents a political question, the appropriate

disposition is to vacate the district court’s judgment granting relief and remand

with instructions to the district court to dismiss for lack of jurisdiction).

       The Supreme Court’s summary affirmance in Mann necessarily tells us,

then, that the Court rejected the secretary’s argument, squarely presented to the

Court in the jurisdictional statement, that a challenge to a ballot-order scheme

raises a nonjusticiable political question.19 See Mandel, 432 U.S. at 176



question as whether “the political question doctrine permit[s] federal judicial cognizance of
political cases, involving inter- or intra-party election disputes”).
       19
           I am not saying that a decision about jurisdiction is essential to every Supreme Court
summary affirmance. For example, say a three-judge district court dismissed a plaintiff’s
challenge to an election law on the ground that it presented a political question, the plaintiff
appealed, and in her jurisdictional statement she argued both that the court had jurisdiction and
that she should prevail on the merits. If the Supreme Court issued a summary affirmance, a
lower court could not assume that the court decided the political question issue against the
plaintiff because the Court could have affirmed the dismissal either because the plaintiff’s claim
                                               120
              Case: 19-14552        Date Filed: 09/03/2020        Page: 121 of 152



(explaining that a summary affirmance rejects “the specific challenges presented in

the statement of jurisdiction”). The unescapable conclusion is that the Supreme

Court rejected the very position that the majority opinion takes here. We therefore

are bound by Mann to hold that a challenge to a ballot-order scheme does not

present a nonjusticiable political question. See Garner et al., The Law of Judicial

Precedent § 6, at 86 (“[I]f tacitly assumed rules or principles are so essentially

involved in the decision that the particular judgment couldn’t logically have been

given without recognizing and applying them, they do become authoritative.”).

B.     Even if Mann Does Not Control the Question, a Judicially Manageable
       Standard Is Available to Resolve this Ballot-Order Challenge.

       Our analysis of the political question doctrine should start and end with

Mann. But even if Mann did not bind us, I would still conclude that there is a

judicially manageable standard available to review the Committees’ challenge to

the ballot-order law. I would apply the test from Baker, that there is a judicially

discernible and manageable standard available if there is a well-developed and

familiar legal framework we can use to decide whether the challenged scheme is

unconstitutional. Baker’s test is met here because we can use the well-established

Anderson-Burdick framework to determine whether the ballot-order statute is

unconstitutional. Under the Anderson-Burdick framework, we would weigh the


presented a political question and thus the court lacked jurisdiction or the court had jurisdiction
but the plaintiff’s claim failed on the merits.

                                                121
            Case: 19-14552     Date Filed: 09/03/2020    Page: 122 of 152



character and magnitude of the injury to the Committees’ associational rights

against Florida’s proffered justifications for the burdens imposed by the law. See

Anderson, 460 U.S. at 789; Burdick, 504 U.S. at 434. Anderson-Burdick provides

a judicially manageable standard for reviewing the Committees’ challenge.

      1.     The Supreme Court Has Applied Two Distinct Tests to Determine
             Whether a Judicially Manageable Standard Is Available to
             Review an Election Law Challenge.

      To determine whether a judicially manageable standard is available to

review the Committees’ challenge to the ballot-order statute, the first step is to

identify the test that the Court should use to answer that question. The Supreme

Court in Baker and Rucho used two very different tests to determine whether a

judicially manageable standard was available to review the plaintiffs’ claims. In

Baker the Court applied an expansive standard that treated the question of whether

there was a judicially manageable standard as a low hurdle that was cleared

because there was a generally available standard to review claims, like the

plaintiffs’, arising under the Equal Protection Clause. In Rucho, the Court used a

more searching inquiry in concluding that there was no judicially manageable

standard available to review a constitutional challenge to partisan gerrymandering.

Importantly, the Court did not overrule Baker in Rucho. The two decisions are not

inconsistent; a careful reading of both reveals that the Baker test applies generally




                                         122
             Case: 19-14552     Date Filed: 09/03/2020    Page: 123 of 152



and the Rucho test applies only when particularly weighty separation-of-powers

concerns demand a tighter standard.

      The Court first considered the test for deciding whether there was a

judicially manageable standard in Baker. The plaintiffs challenged Tennessee’s

legislative apportionment plan under which district lines had not been redrawn for

more than 60 years. See 369 U.S. at 191–92. Tennessee’s legislature refused to

adopt a new districting plan even though its outdated districting map created

substantial disparities in the population size of each state representative’s district.

See id. at 254 (Clark, J., concurring). The plaintiffs alleged that the plan denied

them equal protection “by virtue of the debasement of their votes.” Id. at 187

(majority opinion) (internal quotation marks omitted). The district court dismissed

the action, concluding that it presented a political question about the “distribution

of political strength for legislative purposes.” Id. at 197 (internal quotation marks

omitted).

      The Supreme Court reversed, holding that the equal protection claim did not

raise a political question because there was a judicially manageable standard

available to resolve the plaintiffs’ challenge to the state’s apportionment plan. Id.

at 209, 217. The Court concluded that a judicially manageable standard was

available because “[j]udicial standards under the Equal Protection Clause” were

“well developed and familiar.” Id.; see also Zivotofsky, 566 U.S. at 201 (holding a


                                          123
            Case: 19-14552     Date Filed: 09/03/2020    Page: 124 of 152



judicially manageable standard was available when the parties’ arguments about

the plaintiff’s claim “sound[ed] in familiar principles of constitutional

interpretation”).

      In reaching its conclusion, the Court in Baker referred only to the framework

generally applied in deciding equal protection claims. Notably, the Court reached

this conclusion without identifying the more specific standards that later would

come to be used to review one-person, one-vote claims. The Court would not

announce the standards used to review those claims for more than two years, in

Wesberry v. Sanders, 376 U.S. 1, 7–8 (1964), and Reynolds v. Sims, 377 U.S. 533,

577 (1964). See Vieth v. Jubelirer, 541 U.S. 267, 310 (2004) (Kennedy, J.,

concurring) (observing that the Court held in Baker that there was a judicially

manageable standard available “before the more specific standard with which we

are now familiar emerged to measure the burden of nonequipopulous districting

causes on representational rights”).

      Last year, in Rucho, the Court took a different approach to decide whether

there was a judicially manageable standard available to review a partisan-

gerrymandering claim. In Rucho, plaintiffs challenged North Carolina and

Maryland’s congressional districting maps as unconstitutional partisan

gerrymanders. 139 S. Ct. at 2491. State legislators in North Carolina had redrawn

the state’s congressional districts to maximize Republican representation while


                                         124
              Case: 19-14552       Date Filed: 09/03/2020        Page: 125 of 152



Maryland state legislators had redrawn their state’s congressional districts to

maximize Democratic representation.20 Id. at 2491–93. The plaintiffs alleged that

the gerrymandered districts violated, among other constitutional provisions, the

First Amendment and the Equal Protection Clause of the Fourteenth Amendment.

Id. at 2491. In each case, after a three-judge district court concluded that the

redistricting plan was an unconstitutional partisan gerrymander, the defendants

appealed directly to the Supreme Court. See id. at 2493. The Supreme Court

vacated the judgments in both cases, holding that the federal courts lacked

jurisdiction to decide claims of excessive partisanship in redistricting because

reviewing the claims would require federal courts to decide political questions. 21

       The Court characterized the question before it as “whether there is an

appropriate role for the Federal Judiciary in remedying the problem of partisan

gerrymandering.” Id. at 2494 (internal quotation marks omitted). The Court did



       20
           State legislators effectuate partisan gerrymanders by drawing “cracked” and “packed”
districts. See Rucho, 139 S. Ct. at 2492. In a cracked district, a party’s supporters are divided
among multiple districts so that they fall short of a majority in each district. Id. In a “packed
district,” a party’s supporters are highly concentrated in a single district so that the party’s
candidate wins in that district by a large margin, “wasting” votes that could have improved the
party’s chances in other districts. Id. (internal quotation marks omitted).
       21
           Rucho was decided by a narrow majority. Four justices strongly dissented, criticizing
the majority’s decision for barring judicial review of challenges to unconstitutional partisan
gerrymanders, which “violated the constitutional rights of hundreds of thousands of American
citizens.” Rucho, 139 S. Ct. at 2524 (Kagan, J., dissenting). The dissenters would have held that
a partisan gerrymandering claim did not present a political question because federal courts had,
in fact, developed standards to review these claims that allowed for “neutral and manageable
oversight.” Id.
                                               125
            Case: 19-14552      Date Filed: 09/03/2020    Page: 126 of 152



not use Baker’s straightforward inquiry to determine whether there was a judicially

manageable standard by asking whether there were existing standards for

evaluating the plaintiffs’ claims under the First Amendment and Equal Protection

Clause. Instead, the Court applied a different test to determine whether there was a

judicially manageable standard available to review partisan gerrymandering

claims. Looking to Justice Kennedy’s earlier concurrence in Vieth, the Court

declared that to be judicially manageable, any standard had to rest on a “limited

and precise rationale’” and be “clear, manageable, and politically neutral.” Id. at

2498 (quoting Vieth, 541 U.S. at 306–08 (opinion of Kennedy, J.)).

      The Court gave no indication that this test would apply any time a court was

deciding whether there was a judicially manageable standard. Instead, the Court

cautioned that these “careful constraints” applied to partisan gerrymandering

claims due to their significant implications for the separation of powers. Id. The

Court advanced two reasons why the separation of powers was uniquely implicated

in the partisan gerrymandering context.

      First, the Court reasoned, “the opportunity to control the drawing of electoral

boundaries through the legislative process of apportionment is a critical and

traditional part of politics in the United States.” Id. (alteration adopted) (internal

quotation marks omitted). The Court offered a lengthy history of the practice of

partisan gerrymandering in America, which showed that the process “was known


                                          126
            Case: 19-14552     Date Filed: 09/03/2020    Page: 127 of 152



in the Colonies prior to Independence, and the Framers were familiar with it at the

time of the drafting and ratification of the Constitution.” Id. at 2494. Aware of the

problems associated with partisan gerrymandering, in drafting the Constitution, the

Court said, the Framers “assign[ed] the issue to the state legislatures, expressly

checked and balanced by the Federal Congress” and never suggested that the

“federal courts had a role to play” in reviewing legislative decisions regarding

partisan gerrymandering. Id. at 2496.

      Again drawing from Justice Kennedy’s concurrence in Vieth that discussed

Baker, the Court advanced a second reason for declining to apply a more

“expansive standard” to determine whether there was a judicially manageable

standard available to review partisan gerrymandering claims. The Court said that

“the correction of all election district lines drawn for partisan reasons would

commit federal and state courts to an unprecedented intervention in the American

political process.” Id. at 2498 (quoting Vieth, 541 U.S. at 306 (opinion of

Kennedy, J)). Allowing courts to review partisan gerrymandering claims would

work an unprecedented intervention, the Court explained, because although the

Court had heard several partisan gerrymandering cases, it had “not previously

struck down a districting plan as an unconstitutional partisan gerrymander.” Id. at

2491. In these cases, the Court had “struggled without success” to identify a

standard by which to review partisan gerrymandering claims. Id. Because there


                                         127
              Case: 19-14552        Date Filed: 09/03/2020       Page: 128 of 152



was no precedent for courts reviewing the inherently legislative process of partisan

gerrymandering, the Court emphasized that “in such circumstances” it was

“vital . . . that the Court act only in accord with especially clear standards.” Id. at

2498 (emphasis added). And allowing judicial review of the legislature’s process

of drawing district lines would result in judicial intervention that “would recur over

and over again around the country with each new round of districting, for state as

well as federal representatives.” Id. at 2507.

       Applying this heightened test, the Court concluded that there was no

standard grounded in a limited and precise rationale that was clear, manageable,

and political neutral. To decide a partisan gerrymandering claim, a court would

have to make judgments “about how much representation political parties deserve”

and then “rearrange the challenged districts to achieve that end.” Id. at 2499

(emphasis in original). The Court said that “federal courts [we]re not equipped” to

make these types of decisions, which required courts “to apportion political power

as a matter of fairness.” Id.22 The Court thus concluded that there was no

judicially manageable standard available.

       Taking a step back, we see that in Baker and Rucho the Supreme Court has

applied two distinct tests to determine whether there was a judicially manageable


       22
           The Court addressed in detail why there was no standard grounded in a limited and
precise rationale that was clear, manageable, and political neutral to determine whether a
redistricting plan was “fair.” I discuss this portion of the Rucho opinion in Part II-B-3 below.
                                                128
            Case: 19-14552     Date Filed: 09/03/2020    Page: 129 of 152



standard available to review constitutional challenges in the election context. In

Baker, the Court asked whether only there was a “well developed and familiar”

framework to review the claim. 369 U.S. at 226. In contrast, the Court in Rucho

engaged in a much more robust inquiry by asking whether the particular standard

to be applied to review the claim was grounded in a “limited and precise rationale”

and was “clear, manageable, and politically neutral.” 139 S. Ct. at 2498 (internal

quotation marks omitted).

      Rucho gives us clues for how to harmonize these two tests. Rucho did not

overrule Baker’s standard; instead, it distinguished Baker because the claims in

that case could be “decided under basic equal protection principles,” whereas

partisan gerrymandering claims could not. See id. at 2496. Instead of following

Baker, the Court applied a more demanding test because committing the political

process of drawing districting lines to the legislative branch has been a “critical

and traditional part of politics in the United States” and having federal courts

review this legislative process “would commit federal and state courts to an

unprecedented intervention in the American political process.” Id. at 2498

(alteration adopted) (internal quotation marks omitted). Consistent with the

Supreme Court’s reasoning, we should apply Rucho’s more demanding test for

deciding whether a judicially manageable standard is available only when

(1) committing the challenged procedure to the legislative branch has been a


                                         129
            Case: 19-14552      Date Filed: 09/03/2020    Page: 130 of 152



“critical and traditional part of politics in the United States” and (2) permitting

judicial review of the procedure would result in the courts working an

“unprecedented intervention in the American political process.”

      2.     We Should Apply Baker’s Test to Decide Whether There Is a
             Judicially Manageable Standard Available to Review a Challenge
             to a Ballot-Order Scheme.

      The majority opinion errs in applying Rucho rather than Baker to determine

whether there is a judicially manageable standard available to review a challenge

to a ballot-order scheme. Allowing a federal court to review a state legislature’s

direction about how candidates should be ordered on the ballot does not give rise

to the separation of powers concerns that led the Supreme Court in Rucho to apply

a more rigorous test to determine whether there was a judicially manageable

standard.

      The Court’s first justification for applying a more exacting standard in

Rucho was that committing the drawing of electoral boundaries to the legislative

process was a “critical and traditional part” of American politics. Rucho,

139 S. Ct. at 2498 (internal quotation marks omitted). In contrast, nothing in our

country’s history shows that committing the process of setting ballot order to the

legislature is a critical and traditional part of American politics. The majority

opinion recites a detailed history of the use of ballots in America. As this history

shows, when paper ballots first came into use, individuals or organizations outside


                                          130
               Case: 19-14552   Date Filed: 09/03/2020     Page: 131 of 152



the government, such as political parties, created the ballots. See Joseph P. Harris,

Election Administration in the United States 151 (1934). It was only in the late

nineteenth century, when states began adopting “Australian ballots,” which

grouped the names of candidates beneath the office they were seeking, that state

legislatures took on the role of determining the order in which candidates should

appear on the ballot. Id. at 152–55.

      Comparing the majority opinion’s history of determining ballot order to the

history of drawing congressional districts as recounted by the Supreme Court in

Rucho makes the differences readily apparent. Unlike the drawing of political

districting lines, the setting of ballot order by state legislatures was not a practice

that existed in the colonies prior to American independence or was familiar to the

Framers. See Rucho, 139 S. Ct. at 2494–95. In modern American politics, of

course state legislatures play a role in determining ballot order through the passage

of statutes that dictate the procedures for ordering candidates’ names on ballots.

Rucho tells us, though, that it is not enough that today state legislatures play a role;

rather, we must look back to see whether state legislatures have historically taken

on this role. The historical justification for applying Rucho’s stricter test is simply

absent here.

      The Court’s second justification for applying a more exacting standard in

Rucho was that allowing judicial review of partisan gerrymandering claims would


                                           131
              Case: 19-14552        Date Filed: 09/03/2020        Page: 132 of 152



result in an “unprecedented intervention in the American political process” by the

courts. Id. at 2498 (internal quotation marks omitted). But we have precedent for

allowing judicial review of ballot-ordering practices because in Mann the Court

left in place injunctive relief limiting a state official’s power to determine ballot

order. 398 U.S. at 955. And there has been no decades-long unsuccessful struggle

by the Supreme Court or other federal courts to review ballot-ordering schemes.

See Rucho 139 S. Ct. at 2497–98. To the contrary, courts have done just that. See

McLain v. Meier, 637 F.2d 1159, 1167, 1170 (8th Cir. 1980) (striking down North

Dakota’s ballot-order statute as unconstitutional). Given the history of ballot-order

litigation in the federal courts, I see no indication that federal court review of

challenges to ballot-order laws would result in a never-before-seen extension of

judicial authority.

       Additionally, allowing courts to review challenges to state ballot-ordering

schemes would not leave courts forever entangled and regularly reviewing how

every state organizes its ballot. Allowing judicial review of state ballot-order laws

means that courts likely would review a state’s ballot-ordering scheme only when

the state legislature chose to adopt a new method,23 and I see no indication that that

happens frequently, in contrast to the necessity of redistricting as populations


       23
           I note that in the decades since Mann affirmed a federal court injunction limiting a state
official’s practice for organizing candidate’s names on ballots, there has been no deluge of cases
challenging (and then re-challenging) how states order their ballots.

                                                132
            Case: 19-14552     Date Filed: 09/03/2020    Page: 133 of 152



change. The scope of federal judicial intervention thus would be vastly more

limited than what the Supreme Court confronted in Rucho, where allowing federal

courts to review partisan gerrymandering claims had the potential to create judicial

intervention that “would be unlimited in scope and duration” whenever

redistricting occurred. Rucho, 139 S. Ct. at 2507.

      According to the majority, “nothing in Rucho suggests” that its test for

determining whether a judicially manageable standard is available should be

applied narrowly. Maj. Op. at 68. But by not overruling Baker and explaining its

reasons for adopting a more stringent test specifically in the partisan

gerrymandering context, Rucho teaches that its heightened test for determining

whether there is a judicially manageable standard should be used only when

judicial review of the particular claim at issue would create separation of powers

concerns akin to allowing courts to review the inherently and necessarily

legislative process of drawing district lines. We are not free to ignore the portion

of Rucho where the Court explained why it applied a heightened standard.

      Because the separation-of-powers concerns that led the Court to apply a

heightened standard to determine whether was a judicially manageable standard in

Rucho are simply not present here, Baker, not Rucho, establishes the proper test for

deciding whether there is a judicially manageable standard available in this case.




                                         133
            Case: 19-14552     Date Filed: 09/03/2020    Page: 134 of 152



      3.     Under Baker, There Is a Judicially Manageable Standard
             Available to Review a Challenge to a Ballot-Order Statute.

      Applying the test from Baker, I would conclude that there is a judicially

manageable standard available to review the Committees’ challenge to the ballot-

order statute as unconstitutionally burdening their First Amendment right of

association. As I explained in Part I-A above, both the Democratic Party and the

Committees enjoy rights to associate under the First Amendment. Yet, the

Supreme Court has explained, these rights are not “absolute.” Burdick, 504 U.S. at

433. Because the Constitution expressly permits states to set “[t]he Times, Places,

and Manner of holding Elections for Senators and Representatives,” U.S. Const.

art. I, § 4, cl. 1, the Supreme Court has recognized that states “retain the power to

regulate their own elections.” Burdick, 504 U.S. at 433.

      When faced with a challenge to a state election law as impermissibly

burdening First and Fourteenth Amendment rights, the Supreme Court has used the

Anderson-Burdick framework to assess whether the law is unconstitutional. Under

the Anderson-Burdick framework, a court identifies the “character and magnitude

of the asserted injury to the rights protected by the First and Fourteenth

Amendments that the plaintiff seeks to vindicate” and weighs this burden “against

the precise interests put forward by the State as justifications for the burden

imposed by its rule.” Burdick, 504 U.S. at 434; see Anderson, 460 U.S. at 789.

The “rigorousness” of a court’s review “depends upon the extent to which” the
                                          134
            Case: 19-14552      Date Filed: 09/03/2020    Page: 135 of 152



challenged law “burdens First and Fourteenth Amendment rights.” Burdick,

504 U.S. at 434. If the rights “are subjected to severe restrictions,” the law “must

be narrowly drawn to advance a state interest of compelling importance.” Id.

(internal quotation marks omitted). But if the state election law imposes “only

reasonable, nondiscriminatory restrictions” upon the plaintiff’s constitutional

rights, “the State’s important regulatory interests are generally sufficient to justify

the restrictions.” Id. (internal quotation marks omitted).

      A judicially manageable standard is available here because a court can use

the Anderson-Burdick framework to review the Committees’ right-of-association

claim. We know this because the Supreme Court has in the past used the

Anderson-Burdick framework to review claims that state election laws

unconstitutionally burdened a political party’s freedom of association. For

example, in Timmons, the Court applied the Anderson-Burdick framework to

review a political party’s claim that Minnesota’s anti-fusion law, which prohibited

a candidate from being listed as the nominee for more than one political party,

violated the party’s First Amendment associational rights. See Timmons, 520 U.S.

at 357–64. And in Tashjian, the Court used the Anderson-Burdick framework to

review a political party’s claim that a state law requiring voters to be registered

members of a political party to vote in the party’s primary violated the plaintiff’s

associational rights. See Tashjian, 479 U.S. at 213–17. Although these cases


                                          135
             Case: 19-14552      Date Filed: 09/03/2020     Page: 136 of 152



considered First Amendment claims brought by political parties themselves, not

their committees, their logic applies with equal force to the Committees in this

case, for the reasons I explained above.

       The majority opinion nonetheless contends that the Anderson-Burdick

framework cannot be used to evaluate the Committees’ claims because the

framework can be used to review the constitutionality of “laws that burden voting

rights” only. Maj. Op. at 50 (arguing that the Anderson-Burdick framework is used

to evaluate “laws that burden voting rights”). This is simply not so. The Supreme

Court recognized in Timmons and Tashjian, as well as other decisions, that courts

can use the Anderson-Burdick framework to review constitutional challenges to

election-related laws that burden the First Amendment right of association.

       In one sentence, seemingly made in passing, the majority opinion

surprisingly asserts that the ballot-order statute imposed no burden on any

“associational rights.” Id. at 51. I have already explained why I disagree with the

majority’s unreasoned assessment. The majority opinion’s assertion is contrary to

the district court’s findings of fact, that as a result of the ballot-order statute,

candidates from the governor’s political party have received the top position on the

ballot and been awarded a windfall associated with the primacy effect based solely

on their party affiliation. Thus, Democratic candidates in Florida have been placed

at an electoral disadvantage for the past 20 years. The majority’s assertion is also


                                            136
            Case: 19-14552     Date Filed: 09/03/2020    Page: 137 of 152



contrary to the legal principle—which has never been rejected by the Supreme

Court or any other federal court of appeals—that such a disadvantage burdens the

associational rights of a political party and the national committees through which

it operates by making it difficult for the party and its committees to raise funds,

register voters, attract volunteers, generate support from independent voters, recruit

candidates, and accomplish their policy objectives. See Gill, 138 S. Ct. at 1938

(Kagan, J., concurring); Cal. Democratic Party v. Jones, 530 U.S. 567, 586 (2000).

      In concluding that the ballot-order statute burdened no associational rights,

the majority opinion conflicts with decisions from other circuits that have reviewed

similar challenges to ballot-order statutes. Although these courts came out

differently on the ultimate question of the constitutionality of the ballot order

schemes they were considering, their decisions uniformly concluded that ballot-

order statutes impose at least some burden on constitutional rights. And that they

used the Anderson-Burdick framework to review such claims demonstrates that it

is available to review the claims in this case. See Pavek, 2020 WL 4381845, at *1-

3 (concluding that a judicially manageable standard was available to review a

challenge to a ballot-order law and that it imposed some, albeit “minimal,” burden

on the DSCC and DCCC’s constitutional rights); Libertarian Party of Va. v.

Alcorn, 826 F.3d 708, 717 (4th Cir. 2016) (concluding that Virginia’s ballot-order

statute imposed some burden, albeit a “minimal” one, on the First and Fourteenth


                                          137
              Case: 19-14552        Date Filed: 09/03/2020       Page: 138 of 152



Amendment rights of members of the Libertarian Party).24 As far I can tell, the

majority opinion cites no case holding that such a law imposed no burden

whatsoever on the right to vote or freedom to associate. Unlike the majority, I

would follow the decisions of our sister circuits and conclude that the Anderson-

Burdick framework is available to review the Committees’ challenge. 25

       The majority tries to justify its outlier position by claiming that a ballot-

order law is a unique type of law “unlike any law that this Court or the Supreme

Court has ever evaluated under Anderson and Burdick.” Maj. Op. at 50. It is true

that the Supreme Court has not yet applied the Anderson-Burdick framework to

review a challenge to a ballot-order law. But the majority performs a sleight of

hand when it takes the fact that the Supreme Court has not yet decided a case about




       24
           Several of our sister circuits considered challenges to ballot-order laws before the
Supreme Court’s decisions in Anderson and Burdick. These decisions nevertheless recognized
that ballot-order schemes imposed some burden on constitutional rights. See McClain, 637 F.2d
at 1167 (concluding that North Dakota’s ballot-order law, which ordered candidates on the ballot
based on how many votes their party received in the most recent congressional election,
burdened constitutional rights); Sangmeister v. Woodard, 565 F.2d 460, 466 (7th Cir. 1977)
(holding that practice of Illinois officials to give candidates from their party the top ballot
position “worked a substantial disadvantage” to candidates from the opposing party, in violation
of the Fourteenth Amendment); see also Gould v. Grubb, 536 P.2d 1337, 1343 (Cal. 1975)
(recognizing that state law that awards top ballot order to a particular class of candidates
“inevitably” burdens the rights of voters whose candidates are outside the class).
       25
           For purposes of this dissent, I do not reach the merits of the Committees’ challenge and
take no position on whether the ballot-order statute is unconstitutional under the Anderson-
Burdick framework. My point here is more modest: regardless of what the outcome of applying
the Anderson-Burdick framework might be, we have a justiciable controversy because we can
use that framework to review the Committees’ challenge to the ballot-order statute.

                                               138
            Case: 19-14552     Date Filed: 09/03/2020    Page: 139 of 152



whether the Anderson-Burdick framework applies to a challenge to a ballot order

law to mean that the framework cannot apply to such a challenge.

      Because the Committees established that they suffered some associational

harm, the Anderson-Burdick framework is available to review their challenge to

the ballot-order statute. Under the Supreme Court’s decision in Baker, the fact that

the Anderson-Burdick framework is available to review this type of constitutional

claim is sufficient to establish the availability of a judicially manageable standard.

See Baker, 369 U.S. at 226 (concluding that a judicially manageable standard was

available to review a challenge to a state redistricting plan on the ground that the

plan denied proportional representation because “[j]udicial standards under the

Equal Protection Clause are well developed and familiar”).

      The majority opinion, relying on Rucho, also suggests that there is no

judicially manageable standard because reviewing ballot-order schemes would

require courts to decide questions of fairness and draw a line about how much

partisan ballot-ordering is too much. The problem for the majority is that in Rucho

the Supreme Court discussed these concerns in the context of applying a more

exacting test to determine whether there was a judicially manageable standard.




                                          139
              Case: 19-14552        Date Filed: 09/03/2020        Page: 140 of 152



The Court gave no indication that a court must look to these factors when Rucho’s

heightened test does not apply. 26

       In any event, even if these concerns were relevant to the questions before us,

I do not see how judicial review of a ballot-order scheme would pose the same

difficulty with defining fairness or line-drawing that the Court faced in Rucho. I

reach this conclusion based on a close reading of the portion of Rucho discussing

fairness. There, the Court made clear that the problem with formulating a

judicially manageable standard to evaluate a partisan gerrymandering claim was

that there was no way for a court to review whether election boundaries were

unconstitutional or to impose a remedy without making a political judgments about

what interests should be prioritized in setting district boundaries. See Rucho,

139 S. Ct. at 2499–2500.

       Let me explain in more detail. In Rucho, the Court observed that there were

infinite ways district lines could be drawn and many priorities and interests to be


       26
            Here, again, there is significant tension between the majority’s application of Rucho’s
test and Mann. Relying on Rucho, the majority argues that reviewing a ballot-order scheme
requires a court to determine what “constitutes a fair allocation of the top ballot position” and
that “picking among the competing visions of fairness” raises questions that are inherently
political, not legal. Maj. Op. at 3. These are precisely the types of arguments that the Illinois
secretary of state raised in Mann when he argued that the question of how a state organized its
ballots did not “present[] a dispute within the judicial power” because it turned on “subjective
. . . notions of political fairness.” Jurisdictional Statement, Mann, 1970 WL 155703, at *21.
Even assuming I am wrong that the Court’s summary affirmance in Mann is binding, the fact
that the Court was not persuaded by these arguments when it previously considered an appeal in
a case challenging a ballot-order statute suggests that we should be skeptical of the arguments
here.

                                                140
            Case: 19-14552      Date Filed: 09/03/2020    Page: 141 of 152



weighed. Id. at 2500. The Court focused on three potential rubrics that courts

could apply to decide whether a redistricting plan was “fair,” explaining that a

court could look to whether the districting map: maximized the number of

competitive districts, awarded each party an appropriate proportion of safe seats, or

adhered to traditional districting criteria. Under the first rubric, the Court

explained, fairness would mean creating a “greater number of competitive

districts.” Id. This approach would seek “to undo packing and cracking so that

supporters of the disadvantaged party have a better shot at electing their preferred

candidates.” Id. But an approach that maximized the number of competitive

districts could be criticized as unfair because “making as many districts as possible

more competitive could be a recipe for disaster for the disadvantaged party,” as

“even a narrow statewide preference for either party” could “produce an

overwhelming majority for the winning party” in the legislature. Id. (internal

quotation marks omitted).

      Under the second rubric, fairness would mean drawing district lines to

“ensure each party its appropriate share of safe seats.” Id. (internal quotation

marks omitted). Under this approach, courts would prioritize drawing cracked and

packed districts “to ensure each party its appropriate share of safe seats.” Id.

(internal quotation marks omitted). But an approach awarding each party a certain




                                          141
            Case: 19-14552     Date Filed: 09/03/2020    Page: 142 of 152



share of safe seats “comes at the expense of competitive districts,” so it, too, could

be attacked as unfair. Id.

      The Court addressed a third potential rubric for measuring fairness—

considering “adherence to traditional districting criteria, such as maintaining

political subdivisions, keeping communities of interest together, and protecting

incumbents.” Id. (internal quotation marks omitted). But even focusing on

adherence to traditional criteria would not be politically neutral. After all,

protecting incumbents would “enshrine a particular partisan distribution.” Id. And

keeping communities of interest together or maintaining political subdivisions

could mean respecting the fact that “urban electoral districts are often dominated

by one political party.” Id. Such an approach could “lead to inherently packed

districts.” Id. Another traditional districting criterion would be seeking to

preserve “compactness or contiguity” in political districts. Id. But a decision

under this standard “would unavoidably have significant political effect, whether

intended or not.” Id. (internal quotation marks omitted).

      After exploring the problems inherent in deciding what would be fair in this

context, the Court explained that to review a partisan gerrymandering claim, a

court would need to decide among “different visions of fairness.” Id. But this

decision was necessarily “political, not legal.” Id. There was no “limited and




                                          142
            Case: 19-14552     Date Filed: 09/03/2020     Page: 143 of 152



precise standard[]” available that was “clear, manageable, and politically neutral”

to guide a Court in selecting among them. Id.

      The Court went on to say that even if a court was able to select among these

competing versions of fairness, it then would have to answer an even more difficult

question: “[h]ow much is too much?” Id. at 2501. To answer this question, the

Court would have to identify the point at which “permissible partisanship

become[s] unconstitutional.” Id. In drawing this line, the Court explained, it

would again be making a political, not legal, decision.

      The Court referred back to the three different conceptions of fairness to

show that a hypothetical court applying any of the rubrics would have to engage in

line-drawing untethered to any legal standard to determine whether a particular

districting plan was an unconstitutional partisan gerrymander. If a court used the

first rubric and sought to maximize the number of competitive districts, it would

need to determine how close the split between parties needed to be for a district to

be competitive. And if it were impossible to draw boundaries to make every

district competitive, how would a court decide which districts to make

competitive? Id.

      If a court applying the second rubric and focused on guaranteeing each party

a certain proportion of safe seats, it would face similar line-drawing problems. If

an allocation of five seats to one party and three seats to the other corresponded


                                         143
            Case: 19-14552      Date Filed: 09/03/2020    Page: 144 of 152



most closely to statewide voting totals, the Court asked, would a six to two

allocation be permissible? And to ensure this distribution of seats, how would a

court determine “[w]hich seats should be packed and which cracked?” Id.

      Likewise, the Court identified difficulties with applying the third rubric,

which prioritized “traditional” redistricting concerns. Say a redistricting plan

“protected half of the incumbents but redistricted the rest into head to head races,

would that be constitutional?” Id. Because voters concentrated in urban areas

tended to be aligned with the Democratic Party, the Court asked whether a court

considering traditional redistricting concerns would have to “reverse gerrymander

other parts of the State” to “counteract natural gerrymandering” that resulted from

the urban concentration of Democratic voters? Id. (internal quotation marks

omitted). If a court tried to adhere to traditional criteria, it would have to “rank the

relative importance of [the] traditional criteria and weigh how much deviation from

each to allow.” Id. The Court concluded that there was no test available that

provided a “solid grounding for judges to take the extraordinary step of

reallocating power and influence between political parties.” Id. at 2502.

      A court does not face the same difficulties in reviewing a challenge to a

ballot-order law or granting relief in such a case. It is easy to organize a ballot by

ordering the candidates on a basis other than political affiliation. When the

candidates’ names appear on the ballot in alphabetical order or based on drawing


                                          144
              Case: 19-14552         Date Filed: 09/03/2020        Page: 145 of 152



lots, the windfall associated with the primary effect is allocated to no candidate

based on political affiliation. See Mann, 314 F. Supp. at 679. Any system that

orders candidates on a basis other than party affiliation remedies the constitutional

concern. Period—end of story.

       After identifying four potential ways 27 of ordering candidates’ names on

ballots, the majority opinion says that deciding among these methods would

require a court to make political judgments. But the majority discusses only

potential ballot-organization methods that establish ballot order with reference to

candidates’ political affiliation. By failing to consider methods such as listing

names in alphabetical order or by random draw, the majority blinds itself to the

possibility that a state can organize its ballots without any reference to political

affiliation whatsoever, thus removing party politics from the ballot-ordering

equation entirely. 28

       27
           The four methods for ordering ballots that the majority discusses are: (1) alternating
the name of the candidate appearing first for each office so that the Democratic candidate’s name
appears first on half the ballots and the Republican candidate’s name appears first on the other
half; (2) alternating the name of the candidate appearing first for each office so that each
candidate running for office, regardless of political party, appears first on an equal number of
ballots; (3) alternating the name of the candidate appearing first for each office so that each
candidate appears first on a share of ballots equivalent to the proportion of voters in the state
who belong to her political party; or (4) listing first the candidate for each office whose political
party received the fewest number of votes in the last election.
       28
          The only time that the majority mentions a “neutral” method for assigning ballot
position—setting ballot order randomly or alphabetically by last name—is to point out that the
Arizona Supreme Court held these methods of ordering unconstitutional under Arizona’s state
constitution. See Maj. Op. at 64 (citing Kautenburger v. Jackson, 333 P.2d 293, 294–95 (Ariz.
1958). But the Arizona Supreme Court’s recognition that a unique provision of Arizona’s
constitution required the state to organize its ballots so that all candidates appeared first on an
                                                145
              Case: 19-14552       Date Filed: 09/03/2020       Page: 146 of 152



       Because it is possible to organize ballots without basing the organization on

a candidate’s political party, the question of how to order a ballot is nothing like

deciding which values to elevate other others in making districts more “fair,”

whether to draw a boundary around this neighborhood or that one, or making the

thousands of tiny judgment calls that drawing political districts requires. And

unlike drawing districts, ordering ballots is not a zero-sum game: with a system

that is not based on party affiliation, one party’s associational rights do not have to

lose out to another party’s.

       The majority opinion also insists that there can be no judicially manageable

standard unless we can know now—before evaluating the merits of the plaintiffs’

claims—the precise point at which allocating the primacy effect based on party

affiliation crosses a constitutional line. See Maj. Op. at 55 (“[H]ow large must the

primacy effect be to create a constitutional problem? Two percent of voters? Five

percent? Some greater share?”). The only case that arguably supports requiring a

plaintiff to answer these questions as a part of establishing that there is a judicially

manageable standard is Rucho. If I am correct that Rucho’s exacting standard does

not apply here, then we need not make those decisions at this stage.




equal number of ballots in no way suggests that in reviewing a federal constitutional claim we
can ignore the fact that Florida could order candidates based on alphabetical order or random
draw.

                                              146
              Case: 19-14552       Date Filed: 09/03/2020      Page: 147 of 152



       Baker instead makes clear that the answer to this question is not necessary to

find a judicially manageable standard. In Baker, the Court concluded that there

was a judicially manageable standard without articulating the precise degree of

population variation in districts that would give rise to a constitutional violation.

Instead, the Court left the question of identifying that threshold for future cases,

when the Court reached the merits of claims challenging particular apportionment

plans. See, e.g., Karcher v. Daggett, 462 U.S. 725, 727 (1983) (concluding that

reappointment plan for congressional districts was unconstitutional where

population of largest district was less than one percent greater than population of

smallest district because the population deviations were not the result of a good-

faith effort to achieve population equality); Gaffney v. Cummings, 412 U.S. 735,

751 (1973) (concluding that there was no prima facie case of invidious

discrimination where districting map for state legislature created districts that

varied in population by a maximum of less than eight percent for state house and

less than two percent for state senate).29


       29
          The majority opinion advances one final argument that is so weak it hardly merits any
discussion. The majority opinion points out that in the absence of a Supreme Court case
explaining how to review challenges to ballot-order laws, lower courts have applied “different
and sometimes contradictory standards.” Maj. Op. at 64. The majority opinion treats the tension
among these decisions as evidence that there is no judicially discernible or manageable standard
for reviewing a challenge to a ballot-order scheme. These two things are apples and oranges.
        Under the majority’s reasoning, any time lower courts were divided about how to review
an election law claim a court would have to throw up its hands and conclude that there was no
judicially manageable standard and so the claim presented a nonjusticiable political question.
Unsurprisingly, the majority opinion cites no authority holding that a judicially manageable
                                              147
             Case: 19-14552       Date Filed: 09/03/2020       Page: 148 of 152



       To sum up, we have a constitutional “responsibility to decide cases properly

before” us. Zivofotsky, 566 U.S. at 194; see Cohens, 19 U.S. (6 Wheat) at 404. It

is true that the political question doctrine creates an exception to this general rule.

But the Committees’ challenge does not pose a political question. As an initial

matter, the Supreme Court’s decision in Mann established that there is no political

question before us because in that case the Illinois secretary of state raised—and

the Court necessarily rejected—the argument that a challenge to a ballot-order

statute raises a nonjusticiable political question. By refusing to follow Mann, the

majority opinion also refuses to adhere to Supreme Court precedent telling us how

to treat its summary decisions.

       Even if Mann did not answer the question before us, I still would not join the

majority opinion. I am far from persuaded that the more exacting standard the

Supreme Court applied in Rucho to determine whether there was a judicially

manageable standard should be applied in the case before us, given two things.

First, the role of state legislatures role in setting the order of candidates’ names on

ballots is not a critical and traditional part of politics in the United States because

there is no history dating back to the nation’s founding, as there is with partisan

gerrymandering. Second, not only has the Supreme Court previously struck down



standard is unavailable because lower courts have not uniformly agreed on how to resolve the
claim.

                                              148
            Case: 19-14552     Date Filed: 09/03/2020    Page: 149 of 152



a ballot-order scheme as unconstitutional, but it also has no cases suggesting a

challenge to a ballot-order scheme is nonjusticiable. Because allowing courts to

review challenges to ballot-order laws does not implicate the separation of powers

in the same way that partisan gerrymandering claims do, Rucho’s test does not

apply here. By applying Rucho’s test to determine whether there is a judicially

manageable standard in this case, the majority stretches the political question

doctrine dangerously beyond the boundaries set by the Supreme Court and ignores

the factors the Court used to distinguish partisan gerrymandering claims from other

types of election-related challenges.

      Looking to the test from Baker, I would conclude that a judicially

manageable standard is available here because we can use the well-established

Anderson-Burdick framework to review the Committees’ challenge to the ballot-

order statute. Because the Committees’ challenge does not raise a political

question, I would hold that we have jurisdiction and, indeed, an obligation to

address the merits of the Committees’ claims.

                                         III.

      The committee plaintiffs have standing, and their claims are justiciable.

Because we have jurisdiction to review their claims, we should address the merits

of this case. In its four alternative holdings, the majority opinion (unnecessarily, I

might add) announces new law about when a political party and its committees


                                          149
             Case: 19-14552     Date Filed: 09/03/2020    Page: 150 of 152



suffer (and do not suffer) injuries, when an injury related to the enforcement of an

election statute is traceable to a secretary of state who serves as the top elections

official in the state, when an injury related to the enforcement of an election statute

is redressable against a secretary of state, and finally when a challenge to an

election law raises a political question that the courts cannot even review. Because

the majority opinion’s analysis as to each issue is flawed, the opinion introduces

error upon error upon error into our precedent and makes us an outlier among the

federal circuits.

       The issues that the Court decides today are not merely academic questions.

Today’s decision will make it harder for future plaintiffs subjected to

unconstitutional election-related laws to have their claims heard in federal court. If

a national political party or its committee sues to challenge an election-related

statute claiming an associational injury, today’s decision likely will compel the

court to dismiss the case because the party and its committee experienced no injury

in fact—even when the challenged practice harmed the prospects of the party’s

candidates; weakened the strength of the party; and made it more difficult for the

committee to fundraise, register voters, attract volunteers, generate support from

independents, recruit candidates for office, and accomplish its policy objectives.

       But the majority opinion does not stop there. The majority errs not only in

limiting who can sue to challenge an election law but also limiting when a


                                          150
             Case: 19-14552     Date Filed: 09/03/2020    Page: 151 of 152



secretary of state can be named as a defendant in a suit challenging an election law.

Even when a future litigant can establish that she experienced an injury in fact, the

majority opinion may make it impossible for her to prove that her injuries were

traceable to a secretary of state or redressable in litigation against the secretary.

Under the majority’s decision today, if a local elections official also plays a role in

implementing the statutory scheme, the secretary of state may be able to argue that

she lacks a sufficient connection to the challenged policy and avoid suit, even

when she plays a significant role in enforcing the law.

      Yet the majority opinion does not stop there. Even if a plaintiff sues only

local elections officials and not the secretary of state, a federal court may refuse to

address the merits of her claim on the basis that she has raised a nonjusticiable

political question. The majority’s unwarranted extension of the political question

doctrine causes it to abdicate without justification our constitutional duty to decide

cases and controversies that are properly before us.

      It is true that in Rucho the Supreme Court held that partisan-gerrymandering

claims raised a nonjusticiable political question. But the Court reached this

conclusion by applying a more exacting test to determine whether there was a

judicially manageable standard specifically to review partisan gerrymandering

claims. The Court’s decision to apply the heightened standard was based on its

concern over the particular separation of power issues that would arise from


                                           151
             Case: 19-14552     Date Filed: 09/03/2020   Page: 152 of 152



federal court review of the legislative process of drawing district lines for partisan

reasons. By applying Rucho’s searching standard when these same separation of

powers concerns are absent, the majority opinion broadens the reach of the

political question doctrine, rendering unreviewable constitutional claims that can

and should be resolved by federal courts. These are grave mistakes that portend

dark days for the Constitution and the fundamental rights it guarantees. I hope that

our en banc Court or the Supreme Court will step in to correct the majority’s

mistakes and preserve the federal judiciary’s vital role in protecting constitutional

rights in the context of elections.

      I dissent.




                                          152